 



Exhibit 10.1

CREDIT AGREEMENT

by and among

RPM INTERNATIONAL INC.

and

The Foreign Borrowers

From Time to Time Party Hereto,
as the Borrowers,

The Lenders From Time to Time Party Hereto,

as the Lenders,

NATIONAL CITY BANK,

as the Administrative Agent, the Swing Line Lender,
an LC Issuer, a Joint Lead Arranger and a Joint Book Runner,

KEYBANK NATIONAL ASSOCIATION,

as the Syndication Agent, a Joint Lead Arranger
and a Joint Book Runner,

WACHOVIA BANK, N.A.,

as Co-Documentation Agent

and

FLEET NATIONAL BANK,

as Co-Documentation Agent

Dated as of November 19, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page SECTION 1.   DEFINITIONS AND ACCOUNTING
MATTERS     1  
1.01
  Certain Defined Terms     1  
1.02
  Accounting Terms and Determinations     20  
1.03
  Terms Generally     20  
1.04
  Currency Equivalents     21   SECTION 2.   COMMITMENTS     21  
2.01
  Loans and Letters of Credit     21  
 
  (a)   Revolving Loans     21  
 
  (b)   Canadian Revolving Loans     21  
 
  (c)   Swing Line Facility     22  
 
      (i) Swing Loans     22  
 
      (ii) Swing Loan Refunding     22  
 
      (iii) Swing Loan Participation     23  
 
      (iv) Obligations Unconditional     24  
 
  (d)   Letters of Credit     24  
 
      (i) LC Issuances     24  
 
      (ii) LC Requests     25  
 
      (iii) Auto-Renewal Letters of Credit     25  
 
      (iv) Applicability of ISP98 and UCP     26  
 
      (v) Notice of LC Issuance     26  
 
      (vi) Reimbursement Obligations     26  
 
      (vii) LC Participations     27  
 
      (viii) Existing Letters of Credit     29  
2.02
  Activation and Deactivation of Canadian Commitments; Adjustment of Commitments
    29  
 
  (a)   Mandatory Termination     29  
 
  (b)   Optional Reductions     30  
 
  (c)   Activation and Deactivation of Canadian Commitments     30  
 
  (d)   Additional Revolving Commitments     31  
 
  (e)   Additional Canadian Commitments     32  
2.03
  Fees     32  
 
  (a)   Facility Fees     32  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  (b)   Utilization Fees     33  
 
  (c)   Acceptance Fees     34  
 
  (d)   LC Fees     34  
 
      (i) Standby Letters of Credit     34  
 
      (ii) Commercial Letters of Credit     34  
 
      (iii) Fronting Fees     34  
 
      (iv) Additional Charges of LC Issuers     35  
 
  (e)   Arranger Fees     35  
 
  (f)   Computations of Fees     35  
2.04
  Lending Offices     35  
2.05
  Several Obligations     35  
2.06
  Notes     35  
2.07
  Use of Proceeds     35  
2.08
  Authority of Company; Liability of Foreign Borrowers     36  
 
  (a)   Authority of the Company     36  
 
  (b)   Liability of Foreign Revolving Borrowers     36  
2.09
  Eligibility and Addition/Release of Foreign Borrowers     36  
 
  (a)   No Foreign Borrowers as of the Closing Date     36  
 
  (b)   Eligibility of Foreign Subsidiaries     37  
 
  (c)   Notification to Lenders     37  
 
  (d)   Release of Foreign Borrowers     37   SECTION 3.   BORROWINGS,
CONVERSIONS AND PREPAYMENTS     38  
3.01
  Borrowings     38  
 
  (a)   Loans     38  
 
  (b)   Funding of Loans     38  
 
  (c)   Minimum Borrowing Amount     38  
 
  (d)   Maximum Borrowings     39  
3.02
  Prepayments and Conversions     39  
 
  (a)   Optional Prepayments and Conversions     39  
 
  (b)   Mandatory Prepayments; Cash Collateralization     39  
 
  (c)   Breakage and Other Compensation     40  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page SECTION 4.   PAYMENTS OF PRINCIPAL AND
INTEREST     40  
4.01
  Repayment of Loans     40  
4.02
  Interest     41   SECTION 5.   PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC
    42  
5.01
  Payments     42  
5.02
  Pro Rata Treatment     43  
 
  (a)   Revolving Loans     43  
 
  (b)   Canadian Revolving Loans     43  
 
  (c)   Swing Loans     43  
5.03
  Computations     44  
5.04
  [Intentionally Deleted.]     44  
5.05
  Certain Notices     44  
5.06
  Non-Receipt of Funds by the Administrative Agent     45  
5.07
  Sharing of Payments, Etc     45  
 
  (a)   Generally     45  
 
  (b)   Recovery of Amounts     46  
 
  (c)   Sharing after Sharing Date     46  
 
  (d)   Consent of Borrowers     46  
5.08
  Taxes     47   SECTION 6.   YIELD PROTECTION AND ILLEGALITY     48  
6.01
  Additional Costs     48  
6.02
  Limitation on Types of Loans     50  
6.03
  Illegality     51  
6.04
  Substitute Base Rate Loans     51  
6.05
  Compensation     51  
6.06
  Capital Adequacy     51  
6.07
  Substitution of Lender     52   SECTION 7.   CONDITIONS PRECEDENT     52  
7.01
  Initial Loans     52  
 
  (a)   Organizational Documents     52  
 
  (b)   Incumbency     52  
 
  (c)   Notes     52  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  (d)   Opinion of Counsel to the Company     53  
 
  (e)   Counterparts     53  
 
  (f)   Existing Credit Agreement     53  
 
  (g)   Fees and Fee Letters     53  
 
  (h)   Other Documents     53  
7.02
  Initial and Subsequent Loans     53  
7.03
  Conditions Precedent to Addition of Foreign Borrowers     53  
 
  (a)   Joinder Agreement     54  
 
  (b)   Notes     54  
 
  (c)   Corporate Resolutions and Approvals     54  
 
  (d)   Incumbency Certificates     54  
 
  (e)   Organizational Documents     54  
 
  (f)   Amendments to Loan Documents     54  
 
  (g)   Miscellaneous     54   SECTION 8.   REPRESENTATIONS AND WARRANTIES    
54  
8.01
  Corporate Existence     54  
8.02
  Information     55  
8.03
  Litigation     55  
8.04
  No Breach     56  
8.05
  Corporate Action     56  
8.06
  Approvals     56  
8.07
  Regulations U and X     56  
8.08
  ERISA     56  
8.09
  Taxes     57  
8.10
  Subsidiaries     57  
8.11
  Investment Company Act     57  
8.12
  Public Utility Holding Company Act     57  
8.13
  Ownership and Use of Properties     57  
8.14
  Environmental Matters     57  
8.15
  Anti-Terrorism Law Compliance     58   SECTION 9.   COVENANTS     58  
9.01
  Information     58  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
9.02
  Taxes and Claims     59  
9.03
  Insurance     60  
9.04
  Maintenance of Existence; Conduct of Business     60  
9.05
  Maintenance of and Access to Properties     60  
9.06
  Compliance with Applicable Laws     60  
9.07
  Litigation     61  
9.08
  Leverage Ratio     61  
9.09
  Interest Coverage Ratio     61  
9.10
  Mergers, Asset Dispositions, Etc     61  
9.11
  Liens     61  
9.12
  Investments     62  
9.13
  Transactions with Affiliates     63  
9.14
  Lines of Business     63  
9.15
  Environmental Matters     63  
9.16
  Lease Payments     63  
9.17
  Anti-Terrorism Laws     64   SECTION 10.   DEFAULTS     64  
10.01
  Events of Default     64  
10.02
  Application of Certain Payments and Proceeds     66  
 
  (a)   Obligations Generally     66  
 
  (b)   Foreign Revolving Borrower Obligations     67  
 
  (c)   Canadian Obligations     68   SECTION 11.   THE ADMINISTRATIVE AGENT    
68  
11.01
  Appointment, Powers and Immunities     68  
11.02
  Reliance by Administrative Agent     69  
11.03
  Defaults     69  
11.04
  Rights as a Lender     69  
11.05
  Indemnification     70  
11.06
  Non-Reliance on Administrative Agent and Other Lenders     70  
11.07
  Failure to Act     70  
11.08
  Resignation or Removal of Administrative Agent     71  
11.09
  Other Agents     71  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
11.10
  USA Patriot Act     71   SECTION 12.   GUARANTY     71  
12.01
  Guaranty by the Company     71  
12.02
  Additional Undertaking     72  
12.03
  Guaranty Unconditional     72  
12.04
  Company Obligations to Remain in Effect; Restoration     73  
12.05
  Waiver of Acceptance, etc     73  
12.06
  Subrogation     73  
12.07
  Effect of Stay     73   SECTION 13.   MISCELLANEOUS     73  
13.01
  Waiver     73  
13.02
  Notices     74  
13.03
  Expenses, Etc     74  
13.04
  Indemnification     74  
13.05
  Amendments, Etc     75  
13.06
  Successors and Assigns     75  
13.07
  Confidentiality     76  
13.08
  Limitations on Liability of the LC Issuers     77  
13.09
  Canadian Interest Limitation     77  
13.10
  Judgment Currency     78  
13.11
  Survival     78  
13.12
  Captions     78  
13.13
  Counterparts; Integration     78  
13.14
  GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL     78  

-vi-



--------------------------------------------------------------------------------



 



SCHEDULES

PRICING SCHEDULE
SCHEDULE 1 - Commitments
SCHEDULE 2 - Subsidiaries and Joint Ventures
SCHEDULE 3 - Existing Letters of Credit

EXHIBITS

EXHIBIT A-1 - Form of Revolving Note
EXHIBIT A-2   Form of Swing Line Note
EXHIBIT A-3 - Form of Canadian Base Rate Note
EXHIBIT A-4 - Form of BA Equivalent Note

vii



--------------------------------------------------------------------------------



 



     This CREDIT AGREEMENT (“Agreement”), dated as of November 19, 2004, is
entered into by and among RPM INTERNATIONAL INC., a Delaware corporation
(together with its successors and assigns, the “Company”), the Foreign Borrowers
(as hereinafter defined) from time to time party hereto, the lenders from time
to time party hereto (collectively, the “Lenders” and, individually, “Lender”),
NATIONAL CITY BANK, as a joint lead arranger, a joint book runner, the Swing
Line Lender (as hereinafter defined), an LC Issuer (as hereinafter defined), and
the administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), KEYBANK NATIONAL ASSOCIATION, as a joint lead arranger, a joint book
runner and the syndication agent, WACHOVIA BANK, N.A., as co-documentation
agent, and FLEET NATIONAL BANK, as co-documentation agent.

     RECITALS:

     (1) The Company has requested that the Lenders, the Swing Line Lender and
each LC Issuer extend credit to the Borrowers (as hereinafter defined) to
refinance certain of the Company’s indebtedness and to provide working capital
for the Borrowers and funds for other lawful purposes.

     (2) Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit
and make available to the Borrowers the credit facilities provided herein.

     AGREEMENT:

     In consideration of the premises and the mutual covenants contained herein,
the parties hereto agree as follows:

     SECTION 1. DEFINITIONS AND ACCOUNTING MATTERS.

     1.01 Certain Defined Terms. As used herein, the following terms shall have
the following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):

     “Acceptance Fee” shall mean the fee payable in C$ to each Canadian Lender
in respect of BA Equivalent Loans computed in accordance with Section 2.03(c).

     “Acceptable Insurer” shall mean an insurance company that (i) is a Captive
Insurance Company, (ii) has an A.M. Best rating of “A-” or better and being in a
financial size category of X or larger (as such category is defined as of the
date hereof) or (ii) is otherwise acceptable to the Majority Lenders.

     “Adjusted Foreign Currency Rate” shall mean with respect to each Interest
Period for any Foreign Currency Loan, (i) the rate per annum equal to the
offered rate appearing on the applicable electronic page of Reuters (or on the
appropriate page of any successor to or substitute for such service, or, if such
rate is not available, on the appropriate page of any generally recognized
financial information service, as selected by the Administrative Agent from time
to time) that displays an average British Bankers Acceptance Interest Settlement
Rate at approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of

 



--------------------------------------------------------------------------------



 



such Interest Period for deposits in the applicable Designated Foreign Currency
with a maturity comparable to such Interest Period, divided (and rounded to the
nearest 1/16 of 1%) by (ii) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves and without benefit
of credits for proration, exceptions or offsets that may be available from time
to time) applicable to any member bank of the Federal Reserve System in respect
of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided, however, that in the
event that the rate referred to in clause (i) above is not available at any such
time for any reason, then the rate referred to in clause (i) shall instead be
the average (rounded to the nearest 1/16 of 1%) of the rates, as determined by
the Administrative Agent, at which deposits in the applicable Designated Foreign
Currency are offered to prime banks by other prime banks in the London interbank
market at approximately 11:00 A.M. (London time), two Business Days prior to the
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period.

     “Administrative Agent” shall have the meaning provided in the first
paragraph hereof.

     “Affiliate” shall mean, as to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person and, if such Person is an individual, any member of the immediate
family (including parents, siblings, spouse, children, stepchildren, nephews,
nieces and grandchildren) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust. As used in this
definition, “control” (including, with correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person which owns
directly or indirectly more than 5% of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
more than 5% of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person.

     “Agreement” shall have the meaning provided in the first paragraph hereof.

     “Aggregate Canadian Facility Exposure” shall mean, at any time, the Dollar
Equivalent of the principal amounts of all Canadian Revolving Loans outstanding
at such time.

     “Aggregate Credit Facility Exposure” shall mean, at any time, the sum of
(i) the Aggregate Revolving Exposure at such time, and (ii) the Aggregate
Canadian Facility Exposure at such time.

     “Aggregate Revolving Exposure” shall mean, at any time, the sum of (i) the
Dollar Equivalent of the principal amounts of all Revolving Loans made by all
Lenders and outstanding at such time, (ii) the Dollar Equivalent of the LC
Outstandings at such time, and (iii) the Swing Line Facility Exposure.

2



--------------------------------------------------------------------------------



 



     “Anti-Terrorism Law” shall mean the USA Patriot Act or any other law
pertaining to the prevention of future acts of terrorism, in each case as such
law may be amended from time to time.

     “Applicable BA Discount Rate” shall mean, with respect to each Interest
Period for any BA Equivalent Loan, (i) with respect to any Schedule I Canadian
Lender, the CDOR Rate in effect on the date such BA Equivalent Loan is to be
made, and (ii) with respect to any Schedule II/III Canadian Lender, the rate
that is 0.10% per annum in excess of the rate determined pursuant to clause (i)
of this definition in connection with the relevant BA Equivalent Loan.

     “Applicable Lending Office” shall mean, for each Lender and for each Type
of Loan, the lending office of such Lender (or of an affiliate of such Lender)
specified by such Lender from time to time to the Administrative Agent and the
Company as the office by which its Loans of such Type are to be made and/or
issued and maintained, provided that, in respect of a Canadian Lender, such
office shall be located in Canada.

     “Applicable Margin” shall mean, with respect to any Fixed Rate Loan, Swing
Loan or fee payable pursuant to Section 2.03(a) or (b), the rate per annum
determined in accordance with the Pricing Schedule.

     “Arranger” shall mean each of National City and KeyBank in their capacity
as a joint lead arranger hereunder.

     “Arranger Fee Letter” shall mean the Arranger Fee Letter, dated as of the
date hereof, between the Company and the Arrangers, as the same may from time to
time be amended, restated or otherwise modified.

     “Augmenting Canadian Lender” shall have the meaning set forth in Section
2.02(e).

     “Augmenting Lender” shall have the meaning set forth in Section 2.02(d).

     “Automatic Swing Loan” shall mean any Swing Loan made by the Swing Line
Lender that is subject to its automatic funding and repayment product.

     “BA Discount Proceeds” shall mean, with respect to any BA Equivalent Loan
to be made by a Canadian Lender on any day, an amount (rounded to the nearest
whole Canadian cent, and with one-half of one Canadian cent being rounded up)
calculated on such day by dividing:

     (1) the principal amount of such BA Equivalent Loan; by

     (2) the sum of one plus the product of:

     (i) the Applicable BA Discount Rate (expressed as a decimal) applicable to
such BA Equivalent Loan; and

     (ii) a fraction, the numerator of which is the number of days remaining in
the term of such BA Equivalent Loan and the denominator of which is 365; with
such

3



--------------------------------------------------------------------------------



 



product being rounded up or down to the fifth decimal place and .000005 being
rounded up.

     “BA Equivalent Loan” shall mean each Canadian Revolving Loan bearing
interest at a rate based upon the Applicable BA Discount Rate.

     “BA Equivalent Note” shall mean a promissory note executed by the Canadian
Borrowers to evidence the BA Equivalent Loan made by a Canadian Lender,
substantially in the form of Exhibit A-4 hereto.

     “Bankruptcy Code” shall mean the United States Bankruptcy Code, as now or
hereafter in effect, or any successor statute.

     “Base Rate” shall mean, with respect to any Base Rate Loan for any day, the
rate per annum equal to the higher as of such day of (i) the Federal Funds Rate
plus 1/2 of 1% or (ii) the Prime Rate.

     “Base Rate Loan” shall mean a Revolving Loan which bears interest at a rate
based upon the Base Rate.

     “Benefited Creditors” shall mean, with respect to the Company’s obligations
pursuant to Section 12, collectively, the Administrative Agent, the Arrangers,
the Lenders, each LC Issuer, the Swing Line Lenders, and the respective
successors and assigns of each of the foregoing.

     “Borrowers” shall mean, collectively, the Company and the Foreign
Borrowers.

     “Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day other than Saturday, Sunday or any other day on which
commercial banks in Cleveland, Ohio are authorized or required by law to close
and (ii) with respect to any matters relating to (A) Eurodollar Loans, any day
that is a Business Day described in clause (i) and that is also a day on which
dealings in Dollars are carried on in the London interbank market, (B) Canadian
Revolving Loans, any day that is a Business Day described in clause (i) and that
is also a day on which commercial banks in Toronto, Ontario are not authorized
or required by law to close, and (C) Foreign Currency Loans or Letters of Credit
in a Designated Foreign Currency, any day that is a Business Day described in
clause (i) and that is also a day on which commercial banks are open for
international business (including the clearing of currency transfers in the
relevant Designated Foreign Currency) in the principal financial center of the
home country of the applicable Designated Foreign Currency.

     “Canadian Activation Condition” shall mean, and the Canadian Activation
Condition shall be satisfied if, on and after giving effect to any activation of
the Canadian Commitments pursuant to Section 2.02(c)(i) hereof, the Total
Revolving Commitment in effect at the time of such activation minus the
Aggregate Revolving Exposure at the time of such activation exceeds the Total
Canadian Commitments in effect at the time of such activation.

     “Canadian Administrative Branch” shall mean, with respect to the
Administrative Agent in its capacity as such, National City Bank, Canada Branch
acting as the sub-agent of the Administrative Agent in accordance with the terms
of this Agreement or such other Canadian

4



--------------------------------------------------------------------------------



 



branch or affiliate of the Administrative Agent as the Administrative Agent
shall have designated in writing to the Borrowers and the Lenders.

     “Canadian Base Rate” shall mean, for any day, with respect to a Canadian
Base Rate Loan, the greater of (i) the annual rate of interest established from
time to time by the Canadian Administrative Branch of the Administrative Agent
as its reference rate then in effect for determining interest rates on Canadian
Dollar denominated commercial loans in Canada, and (ii) the annual rate of
interest equal to the sum of (A) the CDOR Rate on that day for bankers’
acceptances issued on that day with a term to maturity of one month and (B)
0.50% per annum. Any change in the reference rate announced by the Canadian
Administrative Branch of the Administrative Agent shall take effect at the
opening of business on the day specified in the public announcement of such
change.

     “Canadian Base Rate Loan” shall mean each Canadian Revolving Loan bearing
interest at a rate based upon the Canadian Base Rate in effect from time to
time.

     “Canadian Base Rate Note” shall mean a promissory note executed by the
Canadian Borrowers to evidence the Canadian Revolving Loans made by a Canadian
Lender, substantially in the form of Exhibit A-3 hereto.

     “Canadian Borrower” shall mean any Foreign Subsidiary organized under the
laws of Canada or any province thereof that becomes a Canadian Borrower pursuant
to Section 2.09(b); provided, however, that a Foreign Revolving Borrower shall
not be eligible to be a Canadian Borrower hereunder.

     “Canadian Commitment” shall mean, with respect to each Canadian Lender, the
amount, if any, set forth opposite such Canadian Lender’s name in Schedule 1
hereto as its “Canadian Commitment” as the same may be adjusted from time to
time pursuant to Section 2.02 and as adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 13.06.

     “Canadian Commitment Activation Date” shall mean each date upon which the
Canadian Commitments become effective, in accordance with Section 2.02(c)(i)
hereof.

     “Canadian Commitment Deactivation Date” shall have the meaning provided in
Section 2.02(c)(ii) hereof.

     “Canadian Commitment Percentage” shall mean, at any time for any Canadian
Lender, the percentage obtained by dividing such Canadian Lender’s Canadian
Commitment by the Total Canadian Commitment; provided, however, that if the
Total Canadian Commitment has been terminated, the Canadian Commitment
Percentage for each Canadian Lender shall be determined by dividing such
Canadian Lender’s Canadian Commitment immediately prior to such termination by
the Total Canadian Commitment in effect immediately prior to such termination.

     “Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

5



--------------------------------------------------------------------------------



 



     “Canadian Facility” shall mean the credit facility established under
Section 2.01(b) hereof pursuant to the Canadian Commitment of each Canadian
Lender; provided, however, that the Canadian Facility shall only be available
during a Canadian Facility Availability Period.

     “Canadian Facility Availability Period” shall mean any period commencing on
a Canadian Commitment Activation Date and terminating on the earlier of (i) the
next subsequent Canadian Commitment Deactivation Date and (ii) the Commitment
Termination Date.

     “Canadian Facility Exposure” shall mean, for any Canadian Lender at any
time, the Dollar Equivalent of the principal amount of Canadian Revolving Loans
made by such Canadian Lender and outstanding at such time.

     “Canadian Facility Note” shall mean a BA Equivalent Note or a Canadian Base
Rate Note.

     “Canadian Lender” shall mean each Lender that has a Canadian Commitment or,
if applicable, the Canadian Lending Installation of any Lender that has a
Canadian Commitment; provided, however, that (i) if a Canadian Commitment is
being provided by a Canadian Lending Installation of any Lender, then, except as
specifically set forth in this Agreement, such Lender and its Canadian Lending
Installation shall constitute a single “Lender” under this Agreement and the
other Loan Documents, provided that, notwithstanding the foregoing, to the
extent a Canadian Commitment is being provided by a Canadian Lending
Installation of any Lender, each such Canadian Lending Installation shall be
entitled to all of the benefits, indemnifications and protections set forth in
this Agreement or any other Loan Document, and (ii) no Lender, and no Canadian
Lending Installation of any Lender, may be or become a Canadian Lender hereunder
unless such Lender or the Canadian Lending Installation of such Lender, as the
case may be, is a resident of Canada within the meaning of the Income Tax Act
(Canada) for the purposes of the withholding tax provisions in Part XIII of the
Income Tax Act (Canada) in respect of all amounts paid or credited to it
hereunder.

     “Canadian Lending Installation” shall mean, with respect to any Lender, any
office, branch, subsidiary or Affiliate of such Lender that is designated in
writing by such Lender to the Administrative Agent as being responsible for
funding or maintaining a Canadian Commitment provided, however, that (i) such
designation shall not result in withholding tax liability or other adverse tax
consequences or adverse legal impact to the Company or its Subsidiaries, and
(ii) the designation by a Lender of a Canadian Lending Installation shall not
affect the obligation of such Lender to make Loans under this Agreement.

     “Canadian Obligations” shall mean all amounts, indemnities and
reimbursement obligations, direct or indirect, contingent or absolute, of every
type or description, and at any time existing, owing by the Canadian Borrowers
to the Administrative Agent or any Canadian Lender pursuant to the terms of this
Agreement or any other Loan Document (including, but not limited to, interest
and fees that accrue after the commencement by or against any Borrower of any
insolvency proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding).

6



--------------------------------------------------------------------------------



 



     “Canadian Payment Office” shall mean, with respect to all matters relating
to the making and repayment of Canadian Loans, and all interest thereon, the
office of the Canadian Administrative Branch at 130 King Street West, Suite
2140, Toronto, Ontario, Canada M5X 1E4, Attention: Donna Hallim (facsimile:
(416) 361-0085) or such other office(s) located in Canada, as the Administrative
Agent may designate to the Borrowers in writing from time to time.

     “Canadian Revolving Loan” shall mean a loan made to a Canadian Borrower
pursuant to Section 2.01(b) hereof.

     “Capital Lease Obligations” shall mean, as to any Person, the obligations
of such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP (including Statement of Financial
Accounting Standards No. 13 of the Financial Accounting Standards Board) and,
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP (including such
Statement No. 13).

     “Captive Insurance Company” shall mean any of First Colonial Insurance
Company, First Continental Services Company or RSIF International Limited, each
of which are wholly-owned (directly or indirectly) Subsidiaries of the Company,
or any other captive insurance company that is a wholly-owned (directly or
indirectly) Subsidiary of the Company.

     “CDOR Rate” shall mean, for any day, the stated average of the rates
applicable to C$ bankers’ acceptances for an amount comparable to that for which
such rate is being determined and for a term comparable to that for which such
rate is being determined (which, in the case of a BA Equivalent Loan, shall be
the Interest Period applicable thereto) and appearing as at 10:00 A.M. (Toronto,
Ontario time) on the “Reuters Screen CDOR Page” on such date, or if such date is
not a Business Day, then on the immediately preceding Business Day; provided,
however, that if no such rate appears on the Reuters Screen CDOR Page as
contemplated, then the CDOR Rate on any date shall be calculated as the
arithmetic mean of the discount rates (calculated on an annual basis) for an
amount comparable to that for which such rate is being determined and for the
term referred to above applicable to C$ bankers’ acceptances quoted by the
Schedule I Reference Canadian Lenders as of 10:00 A.M., Toronto time, on such
date or, if such date is not a Business Day, then on the immediately preceding
Business Day.

     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time, and regulations
promulgated thereunder.

     “Closing Date” shall mean the date of the initial Loans hereunder.

     “Closing Fee Letter” shall mean the Closing Fee Letter, dated as of the
Closing Date, between the Company and the Administrative Agent, for the benefit
of the Lenders, as the same may from time to time be amended, restated or
otherwise modified.

     “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute.

7



--------------------------------------------------------------------------------



 



     “Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing the primary payment mechanism in
connection with the purchase of materials, goods or services in the ordinary
course of business.

     “Commitment” shall mean (i) with respect to each Lender, its obligation to
make Revolving Loans and participate in LC Issuances pursuant to its Revolving
Commitment, (ii) with respect to each Canadian Lender, its obligation to make
Canadian Revolving Loans under the Canadian Facility pursuant to its Canadian
Commitment, (iii) with respect to the Swing Line Lender, its obligations to make
Swing Loans under the Swing Line Facility pursuant to Section 2.01(c), and
(iv) with respect to each LC Issuer, its obligation to issue Letters of Credit
under and in accordance with the terms of this Agreement.

     “Commitment Period” shall mean the period from the Closing Date to but not
including the Commitment Termination Date.

     “Commitment Termination Date” shall mean the earlier of (i) November 19,
2009, and (ii) the date that the Commitments have been terminated pursuant to
Section 2.02 or 10.01 hereof; provided, however, that if the Commitment
Termination Date is not a Business Day, the Commitment Termination Date shall
mean the next preceding Business Day.

     “Company” shall have the meaning provided in the first paragraph hereof.

     “Controlled Group” shall mean all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Code.

     “Credit Facility Exposure” shall mean, for any Lender at any time, the
Dollar Equivalent of the sum of (i) such Lender’s Revolving Exposure at such
time; (ii) in the case of the Swing Line Lender, (A) if the principal amount of
Swing Loans outstanding at such time does not exceed the Funded Swing Loan
Threshold, the principal amount of Swing Loans outstanding at such time and (B)
if the principal amount of Swing Loans outstanding at such time exceeds the
Funded Swing Loan Threshold, 50% of the principal amount of Swing Loans
outstanding at such time; (iii) in the case of the Funded Swing Line
Participant, if the principal amount of Swing Loans outstanding at such time
exceeds the Funded Swing Loan Threshold, 50% of the principal amount of Swing
Loans outstanding at such time; and (iv) if such Lender is a Canadian Lender
(whether directly or through its Canadian Lending Installation), such Canadian
Lender’s Canadian Facility Exposure at such time.

     “Default” shall mean an event which with notice or lapse of time or both
would, unless cured or waived, become an Event of Default.

     “Designated Foreign Currency” shall mean Euros, Canadian Dollars, British
pounds and, additionally, any other currency (other than Dollars) approved in
writing by each of the Lenders and that is freely traded and exchangeable into
Dollars.

     “Disclosure Documents” shall mean the Company’s annual report on Form 10-K
for the fiscal year ended May 31, 2004 and quarterly report on Form 10-Q for the
quarterly period ended

8



--------------------------------------------------------------------------------



 



August 31, 2004, in each case as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934.

     “Dollar Equivalent” shall mean, (i) with respect to any Foreign Currency
Loan to be made, the Dollar equivalent of the amount of such Foreign Currency
Loan, determined by the Administrative Agent at approximately 11:00 A.M. London
time on the date that is two Business Day before the date such Foreign Currency
Loan is to be made on the basis of its spot rate for the purchase of the
relevant Designated Foreign Currency with Dollars for delivery on the date such
Foreign Currency Loan is to be made, (ii) with respect to any Letter of Credit
to be issued in any Designated Foreign Currency, the Dollar equivalent of the
Stated Amount of such Letter of Credit, determined by the applicable LC Issuer
at approximately 11:00 A.M. London time on the date that is two Business Days
before the issuance of such Letter of Credit on the basis of its spot rate for
the purchase of the relevant Designated Foreign Currency with Dollars for
delivery on such date of issuance, and (iii) with respect to any other amount,
and with respect to Foreign Currency Loans and Letters of Credit issued in any
Designated Foreign Currency at any other time, the Dollar equivalent of such
amount, Foreign Currency Loan or Letter of Credit, as the case may be,
determined by the Administrative Agent or the applicable LC Issuer, as the case
may be, at approximately 11:00 A.M. London time on the date for which the Dollar
equivalent amount of such amount or the amount of such Foreign Currency Loan or
Letter of Credit, as the case may be, is being determined on the basis of its
spot rate for the purchase of the relevant Designated Foreign Currency with
Dollars for delivery on such date.

     “Dollars” and “$” shall mean lawful money of the United States of America.

     “Domestic Subsidiary” shall mean any Subsidiary organized under the laws of
the United States of America, any State thereof, or the District of Columbia.

     “EBITDA” shall mean, for any period, determined on a consolidated basis for
the Company and its Subsidiaries, net income of the Company and its Subsidiaries
(calculated before provision for income taxes, interest expense, extraordinary
items, non-recurring gains or losses in connection with asset dispositions,
income attributable to equity in affiliates and all amounts attributable to
depreciation and amortization) for such period.

     “Environmental Laws” shall mean any and all applicable federal, state,
local and foreign statutes, laws, judicial decisions, regulations, ordinances,
rules, judgments, orders, decrees, codes, injunctions, permits, concessions,
grants, franchises, licenses, agreements and other governmental restrictions
relating to the environment or the effect of the environment on human health or
to emissions, discharges or release of pollutants, contaminants, Hazardous
Substances or wastes into the environment, including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Hazardous Substances or
wastes or the clean-up or other remediation thereof.

     “Environmental Liabilities” shall mean all liabilities in connection with
or relating to the business, assets, presently or previously owned or leased
property, activities (including, without limitation, off-site disposal) or
operations of the Company and each Subsidiary, whether vested

9



--------------------------------------------------------------------------------



 



or unvested, contingent or fixed, actual or potential, known or unknown, which
arise under or relate to matters covered by Environmental Laws.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “Eurodollar Base Rate” shall mean, with respect to any Eurodollar Loans,
the rate per annum appearing on the applicable electronic page of Reuters (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the first day
of the Interest Period for such Eurodollar Loans, as the rate for Dollar
deposits for a period comparable to such Interest Period. In the event that such
rate is not available at such time for any reason, then the “Eurodollar Base
Rate” with respect to such Eurodollar Loans for such Interest Period shall be
the arithmetic mean, as calculated by the Administrative Agent, of the
respective rates per annum (rounded upwards, if necessary, to the nearest 1/16
of 1%) quoted by the Reference Lenders at approximately 11:00 a.m. London time
by the principal London branch of each of the Reference Lenders on the day two
Business Days prior to the first day of the Interest Period for such Loans for
the offering to leading banks in the London interbank market of Dollar deposits
in immediately available funds, for a period, and in an amount, comparable to
such Interest Period and the principal amount of the Eurodollar Loan which shall
be made by such Reference Lender and outstanding during such Interest Period. If
any Reference Lender does not furnish a timely quotation, the Administrative
Agent shall determine the relevant interest rate on the basis of the quotation
or quotations furnished by the remaining Reference Lender or Lenders or, if none
of such quotations is available on a timely basis, the provisions of
Section 6.02 shall apply.

     “Eurodollar Loan” shall mean a Revolving Loan the interest on which is
determined on the basis of rates referred to in the definition of “Eurodollar
Base Rate” in this Section 1.01.

     “Eurodollar Rate” shall mean, for any Eurodollar Loans, a rate per annum
determined by the Administrative Agent to be equal to (i) the Eurodollar Base
Rate for such Loans for the Interest Period for such Loans divided by (ii) 1
minus the Eurodollar Reserve Requirement for such Loans for such Interest
Period.

     “Eurodollar Reserve Requirement” shall mean, for any Eurodollar Loans for
any Interest Period therefor, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained during such Interest Period under Regulation D by member banks of the
Federal Reserve System in Cleveland, Ohio with deposits exceeding one billion
Dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D). Without limiting the effect of the foregoing, the Eurodollar
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks by reason of any Regulatory Change against (i) any category
of liabilities which includes deposits by reference to which the Eurodollar Rate
is to be determined as provided in the definition of “Eurodollar Base Rate” in
this Section 1.01 or (ii) any category of extensions of credit or other assets
which include Eurodollar Loans.

10



--------------------------------------------------------------------------------



 



     “Event of Default” shall have the meaning assigned to such term in Section
10.01 hereof.

     “Existing Letters of Credit” shall mean each of the letters of credit
issued by National City listed on Schedule 3 hereto.

     “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of Cleveland, Ohio on the Business Day
next succeeding such day, provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
National City on such day on such transactions as determined by the
Administrative Agent.

     “Fixed Rate Loan” shall mean any Eurodollar Loan, Foreign Currency Loan or
BA Equivalent Loan.

     “Foreign Borrower” shall mean any Canadian Borrower or Foreign Revolving
Borrower.

     “Foreign Currency Loan” shall mean each Revolving Loan denominated in a
Designated Foreign Currency and bearing interest at a rate based upon the
Adjusted Foreign Currency Rate.

     “Foreign Lending Office” shall mean, with respect to each Lender, in the
case of matters relating to the Foreign Revolving Borrowers, the office(s)
designated by such Lender to the Administrative Agent as such Lender’s lending
office(s) for purposes of making Loans to each such Foreign Revolving Borrower.

     “Foreign Revolving Borrower” shall mean any Foreign Subsidiary that becomes
a Revolving Borrower pursuant to Section 2.09(b) hereof; provided, however, that
a Canadian Borrower shall not be eligible to be a Foreign Revolving Borrower
hereunder.

     “Foreign Revolving Borrower Obligations” shall mean all amounts,
indemnities and reimbursement obligations, direct or indirect, contingent or
absolute, of every Type or description, and at any time existing, owing by any
Foreign Revolving Borrower to the Administrative Agent, any Lender or LC Issuer
pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Borrower of any insolvency proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding).

     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

     “Funded Swing Line Participant” shall mean KeyBank.

     “Funded Swing Line Participation Amount” shall have the meaning provided in
Section 2.01(c)(i).

11



--------------------------------------------------------------------------------



 



     “Funded Swing Loan Threshold” shall mean $10,000,000.

     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States consistently applied.

     “Guaranty” by any Person shall mean any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness (whether arising by virtue of partnership arrangements, by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise, other
than agreements to purchase goods at an arm’s length price in the ordinary
course of business) or (ii) entered into for the purpose of assuring in any
other manner the holder of such Indebtedness of the payment thereof or to
protect such holder against loss in respect thereof (in whole or in part),
provided that the term Guaranty shall not include endorsements for collection or
deposit in the ordinary course of business. The term “Guarantee” used as a verb
has a corresponding meaning.

     “Hazardous Substances” shall mean any toxic, radioactive, caustic or
otherwise hazardous substance, including petroleum, its derivatives, by-products
and other hydrocarbons, or any substance having constituent elements displaying
any of the foregoing characteristics, regulated under Environmental Laws.

     “Increasing Canadian Lender” shall have the meaning set forth in Section
2.02(e).

     “Increasing Lender” shall have the meaning set forth in Section 2.02(d).

     “Indebtedness” shall mean, as to any Person (determined without
duplication): (i) indebtedness of such Person for borrowed money (whether by
loan or the issuance and sale of debt securities) or for the deferred purchase
or acquisition price of property or services, other than accounts payable
incurred in the ordinary course of business; (ii) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person (whether or not
such obligations are contingent); (iii) Capital Lease Obligations of such
Person; (iv) obligations of such Person to redeem or otherwise retire shares of
capital stock of such Person; (v) indebtedness of others of the type described
in clause (i), (ii), (iii) or (iv) above secured by a Lien on the property of
such Person, whether or not the respective obligation so secured has been
assumed by such Person; and (vi) indebtedness of others of the type described in
clause (i), (ii), (iii) or (iv) above Guaranteed by such Person.

     “Interest Expense” shall mean, for any period, the sum (determined without
duplication) of the aggregate amount of interest accruing during such period on
Indebtedness of the Company and its Subsidiaries (on a consolidated basis),
including the interest portion of payments under Capital Lease Obligations and
any capitalized interest, and excluding amortization of debt discount and
expense.

     “Interest Period” shall mean, with respect to each Fixed Rate Loan, a
period of one, two, three or six months as selected by the applicable Borrower;
provided, however, that (i) the initial

12



--------------------------------------------------------------------------------



 



Interest Period for any borrowing of such Fixed Rate Loan shall commence on the
date of such borrowing (the date of a borrowing resulting from a conversion of a
Loan into a Fixed Rate Loan or continuation of a Fixed Rate Loan shall be the
date of such conversion or continuation) and each Interest Period occurring
thereafter in respect of such borrowing shall commence on the day on which the
next preceding Interest Period expires; (ii) if any Interest Period begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, such Interest Period shall end on the last
Business Day of such calendar month; (iii) if any Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day; provided, however, that if any
Interest Period would otherwise expire on a day that is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day; (iv) no
Interest Period for any Fixed Rate Loan may be selected that would end after the
Commitment Termination Date; and (v) if, upon the expiration of any Interest
Period, the applicable Borrower has failed to (or may not) elect a new Interest
Period to be applicable to the respective borrowing of Fixed Rate Loans as
provided above, such Borrower shall be deemed to have elected to convert such
borrowing to Base Rate Loans effective as of the expiration date of such current
Interest Period or, in the case of any Foreign Currency Loan, such Borrower
shall be required to repay the same in full.

     “Investments” shall have the meaning assigned to such term in Section 9.12
hereof.

     “Joinder Agreement” has the meaning provided in Section 7.03(a).

     “KeyBank” shall mean KeyBank National Association and its successors and
assigns.

     “LC Commitment Amount” shall mean the Dollar Equivalent of $25,000,000.

     “LC Documents” shall mean, with respect to any Letter of Credit, any
documents executed in connection with such Letter of Credit, including the
Letter of Credit itself.

     “LC Fee” shall mean any of the fees payable pursuant to Section 2.03(d) in
respect of Letters of Credit.

     “LC Issuance” shall mean the issuance of any Letter of Credit by an LC
Issuer for the account of an LC Obligor in accordance with the terms of this
Agreement, and shall include any amendment thereto that increases the Stated
Amount thereof or extends the expiry date of such Letter of Credit.

     “LC Issuer” shall mean National City or any of its Affiliates, or such
other Lender that is requested by the Company and agrees to be an LC Issuer
hereunder and is approved by the Administrative Agent.

     “LC Obligor” shall mean, with respect to each LC Issuance, the Company, any
of its Domestic Subsidiaries or any Foreign Revolving Borrower for whose account
such Letter of Credit is issued.

13



--------------------------------------------------------------------------------



 



     “LC Outstandings” shall mean, at any time, the sum, without duplication, of
(i) the Dollar Equivalent of the aggregate Stated Amount of all outstanding
Letters of Credit and (ii) the Dollar Equivalent of the aggregate amount of all
Unpaid Drawings with respect to Letters of Credit.

     “LC Participant” has the meaning provided in Section 2.01(d)(vii).

     “LC Participation” has the meaning provided in Section 2.01(d)(vii).

     “LC Request” has the meaning provided in Section 2.01(d)(ii).

     “Lender” and “Lenders” have the meaning provided in the first paragraph of
this Agreement and includes any other Person that becomes a party hereto
pursuant to Section 13.06, other than any such Person that ceases to be a party
hereto pursuant to Section 13.06. Unless the context otherwise requires, the
term “Lenders” includes the Swing Line Lender and the Funded Swing Line
Participant.

     “Letter of Credit” shall mean (i) any Standby Letter of Credit or
Commercial Letter of Credit, in each case issued by an LC Issuer under this
Agreement pursuant to Section 2.01(d), or (ii) any Existing Letter of Credit.

     “Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, the Company and each of its Subsidiaries
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

     “Liquid Investments” shall mean (i) certificates of deposit maturing within
90 days of the acquisition thereof denominated in Dollars and issued by (X) a
Lender or (Y) a bank or trust company having combined capital and surplus of at
least $500,000,000 and which has (or which is a Subsidiary of a bank holding
company which has) publicly traded debt securities rated A- or higher by S&P or
A3 or higher by Moody’s; (ii) obligations issued or guaranteed by the United
States of America, with maturities not more than one year after the date of
issue; (iii) commercial paper with maturities of not more than 90 days and a
published rating of not less than A-1 from S&P or P-1 from Moody’s; and (iv)
municipal and/or corporate bonds rated A or higher from S&P or A2 or higher from
Moody’s.

     “Loan” shall mean any Revolving Loan, Swing Loan or Canadian Revolving
Loan.

     “Loan Documents” shall mean this Agreement, the Notes, the Arranger Fee
Letter, the Closing Fee Letter, any Joinder Agreement and any LC Document.

     “Majority Lenders” shall mean, at any time, Lenders whose Revolving
Exposure, Canadian Facility Exposure and unused Commitments (excluding the Swing
Line Commitment) constitute at least 51% of the sum of the total Revolving
Exposure, Canadian Facility Exposure and unused Commitments (excluding the Swing
Line Commitment) of all Lenders at such time; provided, that, for purposes of
calculating “Majority Lenders,” if the Commitments have terminated or expired,
the Commitments of the Lenders immediately prior to such termination or
expiration shall be used.

14



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” shall mean (i) a material adverse effect on the
condition (financial or otherwise), results of operations, properties, assets,
liabilities (including, without limitation, tax and ERISA liabilities and
Environmental Liabilities), business, operations, capitalization, shareholders’
equity, franchises or prospects of the Company and its Subsidiaries, taken as a
whole; or (ii) a material adverse effect on the ability of the Company to
perform its obligations under this Agreement or any Note.

     “Moody’s” shall have the meaning provided in the Pricing Schedule attached
hereto.

     “Moody’s Rating” shall mean, with respect to any Person, the rating
accorded to such Person’s senior unsecured long-term debt by Moody’s.

     “Multiemployer Plan” shall mean at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which the Company or
any member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions, including for these purposes any Person which ceased to be a
member of the Controlled Group during such five year period.

     “National City” shall mean National City Bank and its successors and
assigns.

     “Notes” shall mean the Revolving Notes, the Canadian Facility Notes and the
Swing Line Notes.

     “Notice of Swing Loan Refunding” has the meaning provided in Section
2.01(c)(ii).

     “Obligations” shall mean all amounts, indemnities and reimbursement
obligations, direct or indirect, contingent or absolute, of every type or
description, and at any time existing, owing by any Borrower to the
Administrative Agent, any Lender, the Swing Line Lender or LC Issuer pursuant to
the terms of this Agreement or any other Loan Document (including, but not
limited to, interest and fees that accrue after the commencement by or against
any Borrower of any insolvency proceeding, regardless of whether allowed or
allowable in such proceeding or subject to an automatic stay under Section
362(a) of the Bankruptcy Code).

     “Organizational Documents” shall mean, with respect to any Person (other
than an individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.

     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

     “Person” shall mean an individual, a corporation, a company, a voluntary
association, a partnership, a trust, an unincorporated organization or a
government or any agency, instrumentality or political subdivision thereof.

     “Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained or contributed to, by the Company or any

15



--------------------------------------------------------------------------------



 



member of the Controlled Group for employees of the Company or any member of the
Controlled Group or (ii) has at any time within the preceding five years been
maintained, or contributed to, by the Company or any Person which was at such
time a member of the Controlled Group for employees of any Person which was at
such time a member of the Controlled Group.

     “Post-Default Rate” shall mean, in respect of any principal of any Loan,
Unpaid Drawing or any other amount payable by any Borrower under this Agreement,
a rate per annum equal to the sum of 2% plus the higher of (i) the Base Rate as
in effect from time to time and (ii) in the case of any Loan, the rate of
interest (if any) otherwise applicable to such Loan.

     “Pricing Schedule” shall mean the Pricing Schedule attached hereto.

     “Prime Rate” shall mean the rate of interest from time to time announced by
National City at the Principal Office as its prime commercial lending rate. Each
change in the interest rate provided for herein resulting from a change in the
Prime Rate shall take effect at the time of such change in the Prime Rate.

     “Principal Office” shall mean, with respect to all matters other than those
relating to the making and repayment of Swing Loans, Canadian Revolving Loans or
other Canadian Obligations, the office of the Administrative Agent at 629 Euclid
Avenue, Locator 01-3028, Cleveland, Ohio 44114, Attention: Agent Services
(facsimile: (216) 222-0103), or such other office(s), as the Administrative
Agent may designate to the Company in writing from time to time.

     “Purchase Date” has the meaning provided in Section 2.01(c)(iii).

     “Quarterly Dates” shall mean the last Business Day of each March, June,
September and December.

     “Receivables” shall mean all accounts receivable of the Company or any of
its Subsidiaries (including any thereof constituting or evidenced by accounts,
chattel paper, instruments or general intangibles), and rights (contractual and
other) and collateral related thereto and all proceeds thereof.

     “Receivables Subsidiary” shall mean any special purpose, bankruptcy remote
Subsidiary of the Company that acquires, on a revolving or evergreen basis,
Receivables generated by the Company or any of its Subsidiaries and that engages
in no operations or activities other than those related to receivables
securitizations.

     “Reference Lenders” shall mean each of National City and KeyBank.

     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System as the same may be amended or supplemented from time to
time.

     “Regulatory Change” shall mean, with respect to any Lender, any change on
or after the date of this Agreement in United States federal, state or foreign
laws or regulations (including Regulation D) or the adoption or making on or
after such date of any interpretations, directives

16



--------------------------------------------------------------------------------



 



or requests applying to a class of lenders including such Lender of or under any
United States federal or state, or any foreign, laws or regulations (whether or
not having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

     “Release” shall mean any discharge, emission or release, including a
“RELEASE” as defined in CERCLA at 42 U.S.C. Section 9601(22). The term
“Released” shall have a corresponding meaning.

     “Revolving Borrower” shall mean the Company or any Foreign Revolving
Borrower.

     “Revolving Commitment” shall mean, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving
Commitment” as the same may be adjusted from time to time pursuant to Section
2.02 or as a result of assignments to or from such Lender pursuant to Section
13.06.

     “Revolving Exposure” shall mean, for any Lender at any time, the Dollar
Equivalent of the sum of (i) the principal amount of Revolving Loans made by
such Lender and outstanding at such time, and (ii) such Lender’s share of the LC
Outstandings at such time.

     “Revolving Loan” shall mean a loan made to a Revolving Borrower pursuant to
Section 2.01(a) hereof.

     “Revolving Note” shall mean a promissory note substantially in the form of
Exhibit A-1 hereto.

     “Revolving Percentage” shall mean, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Percentage of each Lender as of the Closing Date is
set forth on Schedule 1 hereto.

     “S&P” shall have the meaning provided in the Pricing Schedule attached
hereto.

     “S&P Rating” shall mean, with respect to any Person, the rating accorded to
such Person’s senior unsecured long-term debt by S&P.

     “Schedule I Canadian Lender” shall mean any bank named on Schedule I to the
Bank Act (Canada).

     “Schedule I Reference Canadian Lenders” shall mean Canadian Imperial Bank
of Commerce and Bank of Montreal.

     “Schedule II/III Canadian Lender” shall mean any bank named on Schedule II
or Schedule III to the Bank Act (Canada).

17



--------------------------------------------------------------------------------



 



     “Schedule II/III Reference Canadian Lender” shall mean National City Bank,
Canada Branch.

     “Senior Officer” shall mean the chief executive officer, president, chief
financial officer or vice president-treasurer of the Company.

     “Sharing Date” means the date upon the earliest to occur of (i) the
termination of the Commitments pursuant to Section 10.01 hereof, (ii) the
acceleration of the Obligations pursuant to 10.01 hereof, (iii) the occurrence
of an Event of Default pursuant to Section 10.01(f) or (g), but only if such
Event of Default relates to the Company, or (iv) the Commitment Termination
Date, to the extent that any of the Obligations (other than contingent
indemnification obligations) remain outstanding as of the close of business
(local time in the Principal Office) as of such date.

     “Sharing Percentage” shall mean, with respect to each Lender, a percentage
determined for such Lender on the Sharing Date obtained by dividing the Credit
Facility Exposure of such Lender on the Sharing Date by the Aggregate Credit
Facility Exposure on the Sharing Date, in each case as calculated, with respect
to any amounts outstanding in a Designated Foreign Currency, using the Dollar
Equivalent of such amount in effect on the Sharing Date, as the foregoing
percentage may be adjusted as a result of any assignments made pursuant to
Section 13.06 hereof after the Sharing Date.

     “Significant Subsidiary” shall mean at any time any Subsidiary of the
Company, except Subsidiaries of the Company which, if aggregated and considered
as a single Subsidiary at the time of occurrence with respect to such
Subsidiaries of any event or condition of the kind described in clause (e), (f)
or (g) of Section 10.01, would not meet the definition of a “significant
subsidiary” contained as of the date hereof in Regulation S-X of the Securities
and Exchange Commission; provided that for purposes of Section 9.04 only,
“Significant Subsidiary” shall mean at any time any Subsidiary which would meet
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.

     “Standby Letter of Credit” shall mean any standby letter of credit issued
for the purpose of supporting workers compensation, liability insurance,
releases of contract retention obligations, contract performance guarantee
requirements and other bonding obligations or for other lawful purposes.

     “Stated Amount” of each Letter of Credit shall mean the maximum amount
available to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

     “Subsidiary” shall mean, with respect to any Person (the “parent”) at any
date, (i) any corporation, limited liability company, partnership or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date and (ii) any other corporation,
limited liability company, partnership or other entity of which ownership
interests representing at least a majority of the ordinary voting power or, in
the case of partnership, at least a majority of the general partnership
interests, are, as of such date, directly or indirectly owned, controlled or
held by the parent and/or one or more of its Subsidiaries.

18



--------------------------------------------------------------------------------



 



     “Swing Line Commitment” shall mean $20,000,000.

     “Swing Line Facility” shall mean the credit facility established under
Section 2.01(c).

     “Swing Line Facility Exposure” shall mean, at any time, the sum of the
principal amount of Swing Loans outstanding at such time.

     “Swing Line Lender” shall mean National City.

     “Swing Line Note” shall mean a promissory note substantially in the form of
Exhibit A-2 hereto.

     “Swing Loan” shall mean any loan made by the Swing Line Lender under the
Swing Line Facility.

     “Swing Loan Maturity Date” shall mean the earlier of (i) (A) with respect
to any Swing Loan (other than an Automatic Swing Loan), the last day of the
period for such Swing Loan as established by the Swing Line Lender and agreed to
by the Company, which shall be less than 15 days, and (B) with respect to any
Automatic Swing Loan, the Business Day immediately succeeding the day on which
such Automatic Swing Loan was made, and (ii) the Commitment Termination Date.

     “Swing Loan Participation” has the meaning provided in Section
2.01(c)(iii).

     “Swing Loan Participation Amount” has the meaning provided in Section
2.01(c)(iii).

     “Total Canadian Commitment” shall mean, at any time, the sum of the
Canadian Commitments of the Canadian Lenders at such time.

     “Total Revolving Commitment” shall mean, at any time, the sum of the
Revolving Commitments of the Lenders at such time. As of the Closing Date, the
amount of the Total Revolving Commitment is $330,000,000.

     “Type” shall mean any type of Loan determined with respect to the interest
option and currency denomination applicable thereto, which (x) for all purposes
other than in the case of the Canadian Facility, shall be a Base Rate Loan, a
Eurodollar Loan, a Foreign Currency Loan or a Swing Loan, and (y) in the case of
the Canadian Facility, shall be a Canadian Base Rate Loan or a BA Equivalent
Loan.

     “Unfunded Liabilities” shall mean, with respect to any Plan, at any time,
the amount (if any) by which (i) the value of all benefits liabilities under
such Plan, determined on a plan termination basis using the assumptions
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the
fair market value of all Plan assets allocable to such benefits under Title IV
of ERISA (excluding any accrued but unpaid contributions), all determined as of
the then most recent valuation date for such Plan, but only to the extent that
such excess represents a potential liability of the Company or any member of the
Controlled Group to the PBGC or any other Person under Title IV of ERISA.

19



--------------------------------------------------------------------------------



 



     “Unpaid Drawing” shall mean, with respect to any Letter of Credit, the
aggregate Dollar or Dollar Equivalent amount, as applicable, of the draws made
on such Letter of Credit that have not been reimbursed by the Company or the
applicable LC Obligor or converted to a Revolving Loan pursuant to Section
2.01(d)(vi), and, in each case, all interest that accrues thereon pursuant to
this Agreement.

     “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT Act) Act of 2001.

     1.02 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be delivered hereunder shall be prepared, in accordance with GAAP;
provided that if any change in GAAP in itself materially affects the calculation
of any financial covenant in Section 9, the Company may by notice to the
Administrative Agent, or the Administrative Agent (at the request of the
Majority Lenders) may by notice to the Company, require that such covenant
thereafter be calculated in accordance with GAAP as in effect, and applied by
the Company, immediately before such change in GAAP occurs. If such notice is
given, the compliance certificates delivered pursuant to Section 9.01 after such
change occurs shall be accompanied by reconciliations of the difference between
the calculation set forth therein and a calculation made in accordance with GAAP
as in effect from time to time after such change occurs. To enable the ready
determination of compliance with the covenants set forth in Section 9 hereof,
the Company will not change from May 31 in each year the date on which its
fiscal year ends, nor from August 31, November 30 and February 28 (or 29) the
dates on which the first three fiscal quarters in each fiscal year end.

     1.03 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections,
Schedules and Exhibits shall be construed to refer to Sections of, and Schedules
and Exhibits to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all real
property, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and interests in any of the foregoing,
and (f) any reference to a statute, rule or regulation is to that statute, rule
or regulation as now enacted or as the same may from time to time be amended,
re-enacted or expressly replaced.

20



--------------------------------------------------------------------------------



 



     1.04 Currency Equivalents. Except as otherwise specified herein, all
references herein or in any other Loan Document to a dollar amount shall mean
such amount in Dollars or, if the context so requires, the Dollar Equivalent of
such amount in any Designated Foreign Currency. The Dollar Equivalent of any
amount shall be determined in accordance with the definition of “Dollar
Equivalent”; provided, however, that (a) notwithstanding the foregoing or
anything elsewhere in this Agreement to the contrary, in calculating the Dollar
Equivalent of any amount for purposes of determining (i) any Borrower’s
obligation to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 3.02(b) hereof, or (ii) any Borrower’s ability to request additional
Loans or Letters of Credit pursuant to the Commitments, the Administrative Agent
may, in its discretion, calculate the Dollar Equivalent of such amount on any
Business Day selected by the Administrative Agent, and (b) in determining
whether or not the Company and its Subsidiaries have exceeded any basket
limitation set forth in Section 9.11, 9.12, 9.16 or 10.01(b), (h) or (i), the
Company and its Subsidiaries shall not be deemed to have exceeded any such
basket limitation to the extent that, and only to the extent that, any such
basket limitation was exceeded solely as a result of fluctuations in the
exchange rate applicable to any Designated Foreign Currency.

     SECTION 2. COMMITMENTS.

     2.01 Loans and Letters of Credit.

     (a) Revolving Loans. During the Commitment Period, each Lender that has a
Revolving Commitment severally agrees, on the terms and conditions set forth in
this Agreement, to make a Revolving Loan or Revolving Loans to each Revolving
Borrower from time to time pursuant to such Lender’s Revolving Commitment, which
Revolving Loans (i) may, except as set forth herein, at the option of each
Revolving Borrower, be incurred and maintained as, or converted into, Revolving
Loans that are Base Rate Loans, Eurodollar Loans or Foreign Currency Loans, in
each case denominated in Dollars or a Designated Foreign Currency, provided that
all Revolving Loans made as part of the same borrowing shall, unless otherwise
specifically provided herein, be made to the same Revolving Borrower and consist
of Revolving Loans of the same Type; (ii) may be repaid or prepaid and
re-borrowed in accordance with the provisions hereof; and (iii) shall not be
made if, after giving effect to any such Revolving Loan, (A) the Revolving
Exposure of any Lender would exceed such Lender’s Revolving Commitment, (B) the
Aggregate Revolving Exposure would exceed the Total Revolving Commitment, or
(C) any Borrower would be required to prepay Loans or cash collateralize Letters
of Credit pursuant to Section 3.02(b).

     (b) Canadian Revolving Loans. At any time during the Commitment Period and
any Canadian Facility Availability Period, each Canadian Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make a
Canadian Revolving Loan or Canadian Revolving Loans to the Canadian Borrowers
from time to time pursuant to such Canadian Lender’s Canadian Commitment, which
Canadian Revolving Loans (i) may, except as set forth herein, at the option of
the Canadian Borrowers, be incurred and maintained as, or converted into,
Canadian Revolving Loans that are Canadian Base Rate Loans or BA Equivalent
Loans, in each case denominated in Canadian Dollars, provided that all Canadian
Revolving Loans made as part of the same borrowing shall, unless otherwise
specifically provided herein, be made to the same Canadian Borrower and consist
of Canadian Revolving Loans of the same Type; (ii) may

21



--------------------------------------------------------------------------------



 



be repaid or prepaid and re-borrowed in accordance with the provisions hereof;
and (iii) shall not be made if, after giving effect to any such Canadian
Revolving Loan, (A) the Canadian Facility Exposure of any Canadian Lender would
exceed such Canadian Lender’s Canadian Commitment, (B) the Aggregate Canadian
Facility Exposure would exceed the Total Canadian Commitment, or (C) any
Borrower would be required to prepay Loans or cash collateralize Letters of
Credit pursuant to Section 3.02(b).

     (c) Swing Line Facility.

     (i) Swing Loans. During the Commitment Period, the Swing Line Lender
agrees, on the terms and conditions set forth in this Agreement, to make a Swing
Loan or Swing Loans to the Company, which Swing Loans (A) shall be payable on
the Swing Loan Maturity Date applicable to each such Swing Loan; (B) shall be
made only in Dollars; (C) may be repaid or prepaid and reborrowed in accordance
with the provisions hereof; (D) may only be made if after giving effect thereto
(1) the Swing Line Facility Exposure would not exceed the Swing Line Commitment,
and (2) the Aggregate Revolving Exposure would not exceed the Total Revolving
Commitment; (E) shall not be made if, after giving effect thereto, any Borrower
would be required to prepay Loans or cash collateralize Letters of Credit
pursuant to Section 3.02(c); and (F) shall not be made if the proceeds thereof
would be used to repay, in whole or in part, any outstanding Swing Loan. On the
day that a Swing Loan is made by the Swing Line Lender and after giving effect
to such Swing Loan the aggregate amount of Swing Loans outstanding at such time
would exceed the Funded Swing Loan Threshold, the Funded Swing Line Participant
shall (x) be deemed to have purchased an undivided participating interest in all
outstanding Swing Loans in an amount equal to 50% of all outstanding Swing Loans
(the “Funded Swing Line Participation Amount”) and (y) pay to the Swing Line
Lender, in immediately available funds, the Funded Swing Line Participation
Amount. If any amount required to be paid by the Funded Swing Line Participant
pursuant to the above is not paid on the date such payment is due, the Funded
Swing Line Participant shall pay to the Swing Line Lender on demand interest on
the amount not so paid at the overnight Federal Funds Effective Rate from the
due date until such amount is paid in full. The Swing Line Lender shall remit to
the Funded Swing Line Participant its pro rata portion of interest due and
payable under Section 4.02 hereof in respect of the Funded Swing Line
Participation Amount promptly after receipt of such interest by the Company. The
obligations of the Funded Swing Line Participant to participate in Swing Loans
in accordance with the foregoing are in addition to its obligations as a Lender
to participate in Swing Loans pursuant to Section 2.01(c)(ii).

     (ii) Swing Loan Refunding. At any time the Swing Line Lender may, in its
sole and absolute discretion, direct that the Swing Loans owing to it be
refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Loan
Refunding”). Promptly upon receipt of a Notice of Swing Loan Refunding, the
Administrative Agent shall give notice of the contents thereof to the Lenders
with Revolving Commitments and, unless an Event of Default specified in
Section 10.01(f) or (g) in respect of the Company has occurred, the Company. If
no Event of Default has occurred and is continuing at the time the
Administrative Agent receives a Notice of Swing Loan Refunding, the
Administrative

22



--------------------------------------------------------------------------------



 



Agent shall give notice of the contents of such Notice of Swing Loan Refunding
to the Company and permit the Company to convert such Swing Loans into Fixed
Rate Loans within three Business Days after the Administrative Agent delivers
such notice to the Company, and if the Company fails to so convert such Swing
Loans on or before the third Business Day, such Swing Loans shall be converted
to Eurodollar Loans with an Interest Period of one month. If an Event of Default
has occurred and is continuing at the time the Administrative Agent receives a
Notice of Swing Loan Refunding, such Notice of Swing Loan Refunding shall be
deemed to constitute delivery by the Company of a notice requesting Revolving
Loans consisting of Base Rate Loans in the amount of the Swing Loans to which it
relates, and such Swing Loans shall be converted to Base Rate Loans. Each Lender
with a Revolving Commitment (including the Swing Line Lender and the Funded
Swing Line Participant) hereby unconditionally agrees (notwithstanding that any
of the conditions specified in Section 7.02 or elsewhere in this Agreement shall
not have been satisfied, but subject to the provisions of paragraph (iv) below)
to make a Revolving Loan to the Company in the amount of such Lender’s Revolving
Percentage of the aggregate amount of the Swing Loans to which such Notice of
Swing Loan Refunding relates. Each such Lender shall make the amount of such
Revolving Loan available to the Administrative Agent in immediately available
funds at the Payment Office not later than 2:00 P.M. (local time at the Payment
Office), if such notice is received by such Lender prior to 11:00 A.M. (local
time at its Domestic Lending Office), or not later than 2:00 P.M. (local time at
the Payment Office) on the next Business Day, if such notice is received by such
Lender after such time. The proceeds of such Revolving Loans shall be made
immediately available to the applicable Swing Line Lender and applied by it to
repay the principal amount of the Swing Loans to which such Notice of Swing Loan
Refunding relates.

     (iii) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 10.01 (f) or (g) shall
have occurred in respect of the Company or one or more of the Lenders with
Revolving Commitments shall determine that it is legally prohibited from making
a Revolving Loan under such circumstances, each Lender (other than the Swing
Line Lender and, if the Funded Swing Line Participant has purchased a
participating interest in the Swing Loans that are the subject of such Notice of
Swing Loan Refunding pursuant to Section 2.01(c)(i), the Funded Swing Line
Participant), or each Lender (other than the Swing Line Lender and, if the
Funded Swing Line Participant has purchased a participating interest in the
Swing Loans that are the subject of such Notice of Swing Loan Refunding pursuant
to Section 2.01(c)(i), the Funded Swing Line Participant) so prohibited, as the
case may be, shall, on the date such Revolving Loan would have been made by it
(the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount (the “Swing Loan Participation
Amount”) equal to such Lender’s Revolving Percentage of such outstanding Swing
Loans. On the Purchase Date, each such Lender or each such Lender so prohibited,
as the case may be, shall pay to the applicable Swing Line Lender, in
immediately available funds, such Lender’s Swing Loan Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate,

23



--------------------------------------------------------------------------------



 



dated the date of the Swing Line Lender’s receipt of the funds from, and
evidencing such Lender’s Swing Loan Participation in, such Swing Loans and its
Swing Loan Participation Amount in respect thereof. If any amount required to be
paid by a Lender to the Swing Line Lender pursuant to the above provisions in
respect of any Swing Loan Participation is not paid on the date such payment is
due, such Lender shall pay to the Swing Line Lender on demand interest on the
amount not so paid at the overnight Federal Funds Effective Rate from the due
date until such amount is paid in full. Upon receipt of such Swing Loan
Participation Amount, if the Funded Swing Line Participant has purchased a
participating interest in the Swing Loans related thereto, the Swing Line Lender
shall pay to the Funded Swing Line Participant its pro rata portion of such
amount owing to the Funded Swing Line Participant. Whenever, at any time after
the Swing Line Lender has received from any other Lender such Lender’s Swing
Loan Participation Amount, the Swing Line Lender receives any payment from or on
behalf of the Company on account of the related Swing Loans, the Swing Line
Lender will promptly distribute to such Lender its ratable share of such amount
based on its Revolving Percentage of such amount on such date on account of its
Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.

     (iv) Obligations Unconditional. Each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.01(c) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (A) such Lender shall have received a Notice of
Swing Loan Refunding complying with the provisions hereof and (B) at the time
the Swing Loans that are the subject of such Notice of Swing Loan Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such Notice of Swing Loan Refunding, and
shall not be affected by any circumstance, including, without limitation,
(1) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against any other Lender, any Borrower, or any other Person, or
any Borrower may have against any Lender or other Person, as the case may be,
for any reason whatsoever; (2) the occurrence or continuance of a Default or
Event of Default; (3) any event or circumstance involving a Material Adverse
Effect; (4) any breach of any Loan Document by any party thereto; or (5) any
other circumstance, happening or event, whether or not similar to any of the
foregoing.

     (d) Letters of Credit.

     (i) LC Issuances. During the Commitment Period, the Company may request an
LC Issuer at any time and from time to time to issue, for the account of any LC
Obligor, and subject to and upon the terms and conditions herein set forth, each
LC Issuer agrees to issue from time to time Letters of Credit denominated and
payable in Dollars or any Designated Foreign Currency and in each case in such
form as may be approved by

24



--------------------------------------------------------------------------------



 



such LC Issuer and the Administrative Agent; provided, however, that
notwithstanding the foregoing, no LC Issuance shall be made if, after giving
effect thereto, (A) the LC Outstandings would exceed the LC Commitment Amount,
(B) the Revolving Exposure of any Lender would exceed such Lender’s Revolving
Commitment, (C) the Aggregate Revolving Exposure would exceed the Total
Revolving Commitment, or (D) the Borrower would be required to prepay Loans or
cash collateralize Letters of Credit pursuant to Section 3.02(b)(ii) hereof.
Subject to Section 2.01(d)(iii) below, each Letter of Credit shall have an
expiry date (including any renewal periods) occurring not later than the earlier
of (y) one year from the date of issuance thereof, or (z) 30 Business Days prior
to the Commitment Termination Date.

     (ii) LC Requests. Whenever the Company desires that a Letter of Credit be
issued for its account or the account of any other LC Obligor, the Company shall
give the Administrative Agent and the applicable LC Issuer written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) (each such request, a “LC Request”),
prior to 11:00 A.M. (Cleveland, Ohio time) at least three Business Days, or in
the case of any LC Request for a Letter of Credit denominated in a Designated
Foreign Currency, five Business Days (or such shorter period as may be
acceptable to such LC Issuer), prior to the proposed date of issuance (which
shall be a Business Day), which LC Request shall include such supporting
documents that such LC Issuer customarily requires in connection therewith
(including, in the case of a Letter of Credit for an account party other than
the Company, an application for, and if applicable a reimbursement agreement
with respect to, such Letter of Credit). In the event of any inconsistency
between any of the terms or provisions of any LC Document and the terms and
provisions of this Agreement respecting Letters of Credit, the terms and
provisions of this Agreement shall control.

     (iii) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, the applicable LC Issuer shall agree to issue a Letter of
Credit that has automatic renewal provisions; provided, however, that any Letter
of Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than 30 Business Days prior to the Commitment Termination Date; provided,
however, that such LC Issuer shall not permit any such renewal if (A) such LC
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof, or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is two Business Days before the date that such LC Issuer is permitted to
send a notice of non-renewal from the Administrative Agent, any Lender or the
Company that one or more of the applicable conditions specified in Section 7.02
is not then satisfied.

25



--------------------------------------------------------------------------------



 



     (iv) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
an LC Issuer and the applicable LC Obligor, when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

     (v) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC
Issuance by it, give the Administrative Agent, each applicable Lender and the
Company written notice of such LC Issuance, accompanied by a copy to the
Administrative Agent of the Letter of Credit or Letters of Credit issued by it.
Each LC Issuer shall provide to the Administrative Agent a quarterly (or monthly
if requested by any applicable Lender) summary describing each Letter of Credit
issued by such LC Issuer and then outstanding and an identification for the
relevant period of the daily aggregate LC Outstandings represented by Letters of
Credit issued by such LC Issuer.

     (vi) Reimbursement Obligations.

          (A) The Company hereby agrees to reimburse (or cause any LC Obligor
for whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to each such LC Issuer in immediately available funds at
the payment office of each LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit immediately after, and in any event on the date on which, such
LC Issuer notifies the Company (or any such other LC Obligor for whose account
such Letter of Credit was issued) of such payment or disbursement (which notice
to the Company (or such other LC Obligor) shall be delivered reasonably promptly
after any such payment or disbursement), such payment to be made in Dollars or
in the applicable Designated Foreign Currency in which such Letter of Credit is
denominated, with interest on the amount so paid or disbursed by such LC Issuer,
to the extent not reimbursed prior to 1:00 p.m. Cleveland, Ohio time on the date
of such payment or disbursement, from and including the date paid or disbursed
to but not including the date such LC Issuer is reimbursed therefor at a rate
per annum that shall be the rate then applicable to Revolving Loans that are
Base Rate Loans or, if not reimbursed on the date of such payment or
disbursement, at the Default Rate, any such interest also to be payable on
demand. If by 11:00 a.m. Cleveland, Ohio time on the Business Day immediately
following notice to it of its obligation to make reimbursement in respect of an
Unpaid Drawing, the Company or the relevant LC Obligor has not made such
reimbursement out of its available cash on hand or, in the case of the Company,
a contemporaneous borrowing hereunder (if such borrowing is otherwise available
to the Company), (x) the Company will in each case be deemed to have requested a
Revolving Loan that is a Base Rate Loan in an aggregate Dollar Equivalent
principal amount sufficient to reimburse such Unpaid Drawing (and the
Administrative Agent shall promptly give notice to the Lenders of such deemed
request for Revolving Loan), (y) the Lenders shall, unless they are legally
prohibited

26



--------------------------------------------------------------------------------



 



from doing so, make the Revolving Loans contemplated by such deemed request
(which Revolving Loans shall be considered made under Section 2.01), and (z) the
proceeds of such Revolving Loans shall be disbursed directly to such LC Issuer
to the extent necessary to effect such reimbursement (and such disbursement
shall be in full satisfaction of the obligation to make reimbursement in respect
of such Unpaid Drawing), with any excess proceeds to be made available to the
Company in accordance with the applicable provisions of this Agreement.

          (B) Each LC Obligor’s obligation under this Section to reimburse each
LC Issuer with respect to Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that such LC
Obligor may have or have had against such LC Issuer, the Administrative Agent or
any Lender, including, without limitation, any defense based upon the failure of
any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such drawing; provided, however, that no LC Obligor shall be
obligated to reimburse an LC Issuer for any wrongful payment made by such LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such LC Issuer.

     (vii) LC Participations.

          (A) Immediately upon each LC Issuance, the LC Issuer of such Letter of
Credit shall be deemed to have sold and transferred to each Lender with a
Revolving Commitment, and each such Lender (each an “LC Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
LC Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Percentage of
the Stated Amount of such Letter of Credit in effect at such time of issuance,
in such Letter of Credit, each substitute letter of credit, each drawing made
thereunder, the obligations of any LC Obligor under this Agreement with respect
thereto (although LC Fees relating thereto shall be payable directly to the
Administrative Agent for the account of the Lenders as provided in
Section 2.03(d) and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.03(d)(iii) or
Section 2.03(d)(iv)), the obligations of any LC Obligor under any LC Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.

          (B) In determining whether to pay under any Letter of Credit, an LC
Issuer shall not have any obligation relative to the LC Participants other than
to determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for any LC Issuer any resulting liability.

27



--------------------------------------------------------------------------------



 



          (C) In the event that an LC Issuer makes any payment under any Letter
of Credit and the applicable LC Obligor shall not have reimbursed such amount in
full to such LC Issuer pursuant to Section 2.01(d)(vi), such LC Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each LC Participant of such failure, and each LC Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of such LC Issuer, the amount of such LC Participant’s Revolving
Percentage of such payment in Dollars or in the applicable Designated Foreign
Currency in which such Letter of Credit is denominated and in same-day funds;
provided, however, that no LC Participant shall be obligated to pay to the
Administrative Agent its Revolving Percentage of such unreimbursed amount for
any wrongful payment made by such LC Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence on the
part of such LC Issuer. If the Administrative Agent so notifies any LC
Participant required to fund a payment under a Letter of Credit prior to
11:00 A.M. (local time at its Notice Office) on any Business Day, such LC
Participant shall make available to the Administrative Agent for the account of
the relevant LC Issuer such LC Participant’s Revolving Percentage of the amount
of such payment on such Business Day in same-day funds. If and to the extent
such LC Participant shall not have so made its Revolving Percentage of the
amount of such payment available to the Administrative Agent for the account of
the relevant LC Issuer, such LC Participant agrees to pay to the Administrative
Agent for the account of such LC Issuer, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such LC Issuer at
the Federal Funds Effective Rate. The failure of any LC Participant to make
available to the Administrative Agent for the account of the relevant LC Issuer
its Revolving Percentage of any payment under any Letter of Credit shall not
relieve any other LC Participant of its obligation hereunder to make available
to the Administrative Agent for the account of such LC Issuer its Revolving
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of such LC Issuer such other LC Participant’s Revolving Percentage of
any such payment.

          (D) Whenever an LC Issuer receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such LC Issuer any payments from the LC Participants pursuant to subpart
(C) above, such LC Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each LC Participant that has paid its
Revolving Percentage thereof, in same-day funds, an amount equal to such LC
Participant’s Revolving Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective LC Participations, as and
to the extent so received.

          (E) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances: (1) any lack of validity or enforceability of this

28



--------------------------------------------------------------------------------



 



Agreement or any of the other Loan Documents; (2) the existence of any claim,
set-off defense or other right that any LC Obligor may have at any time against
a beneficiary named in a Letter of Credit, any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any LC Issuer, any Lender, or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the applicable LC Obligor and the beneficiary named in any
such Letter of Credit), other than any claim that the applicable LC Obligor may
have against such LC Issuer for gross negligence or willful misconduct of such
LC Issuer in making payment under any applicable Letter of Credit; (3) any
draft, certificate or other document presented under the Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (4) the surrender
or impairment of any security for the performance or observance of any of the
terms of any of the Loan Documents; or (5) the occurrence of any Default or
Event of Default.

          (F) To the extent an LC Issuer is not indemnified by the Company or
any LC Obligor, the LC Participants will reimburse and indemnify such LC Issuer,
in proportion to their respective Revolving Percentages, for and against any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by such LC Issuer in performing
its respective duties in any way related to or arising out of LC Issuances by
it; provided, however, that no LC Participants shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from such LC Issuer’s
gross negligence or willful misconduct.

     (viii) Existing Letters of Credit. On and after the Closing Date, each
Existing Letter of Credit shall be deemed to have been issued by National City
as an LC Issuer hereunder, and each Existing Letter of Credit shall constitute a
Letter of Credit for all purposes hereof and under this Agreement and the other
Loan Documents. The Company agrees that it shall be liable with respect to any
drawing made under any of the Existing Letters of Credit in accordance with this
Section and the other provisions of this Agreement. The Company and National
City agree that on and after the Closing Date (i) the fees applicable to each
Existing Letter of Credit shall be the fees set forth in this Agreement and,
(ii) to the extent there is any reimbursement agreement in effect with respect
to any Existing Letter of Credit and the terms of such reimbursement agreement
and this Agreement in any way conflict or are inconsistent, the terms of this
Agreement shall control.

     2.02 Activation and Deactivation of Canadian Commitments; Adjustment of
Commitments.

     (a) Mandatory Termination. The Commitments shall be terminated on the
Commitment Termination Date. Once terminated, the Commitments may not be
reinstated.

29



--------------------------------------------------------------------------------



 



     (b) Optional Reductions. The Company shall have the right to terminate or
reduce the Commitments at any time or from time to time, provided that: (i) the
Company shall give notice of each such termination or reduction to the
Administrative Agent as provided in Section 5.05 hereof, (ii) each partial
reduction shall be in an aggregate amount equal to $10,000,000 or any greater
multiple of $5,000,000 and (iii) no such reduction shall be permitted unless and
until, in connection therewith, any mandatory prepayments that would be required
to be made upon the effectiveness of such a reduction has been made. Once
terminated or, subject to Section 2.02(c), (d) and (e), reduced, the Commitments
may not be reinstated.

     (c) Activation and Deactivation of Canadian Commitments.

     (i) At any time during the Commitment Period, the Company may request that
the Canadian Lenders activate the Canadian Commitments upon written notice to
the Administrative Agent and the Lenders. Such notice shall be made not fewer
than 15 Business Days (or such shorter time as shall be agreed to by the
Administrative Agent and the Canadian Lenders) prior to the proposed date upon
which the Company has requested that the Canadian Commitments become activated;
provided, however, that the Canadian Commitments may only be activated if (A) no
Default or Event of Default exists at the time of such notice or would begin to
exist at or immediately after the activation of the Canadian Commitments;
(B) the Canadian Activation Condition is satisfied on the date of such
activation; (C) all of the conditions set forth in Section 7.03 have been
satisfied; and (D) there shall be one or more Canadian Borrowers hereunder. On
each date upon which one or more Canadian Commitments are activated, (1) the
Revolving Commitment of each Lender that has a Canadian Commitment (whether
directly or through its Canadian Lending Installation) on such date shall be
automatically reduced by the amount of its Canadian Commitment as of such date;
(2) Schedule 1 hereto shall be deemed to be automatically adjusted to reflect
the new Revolving Commitments and Canadian Commitments, if any, of each Lender
and each such Lender’s new Revolving Percentages as of such date; and (3) the
Company shall prepay all outstanding Revolving Loans in their entirety, and, to
the extent the Company elects to do so and subject to the conditions specified
in Section 7, the Company shall reborrow Revolving Loans from the Lenders in
proportion to their respective Revolving Commitments after giving effect to such
activation.

     (ii) At any time during the Commitment Period and during any Canadian
Commitment Availability Period, the Company may request that the Canadian
Lenders deactivate the Canadian Commitments upon written notice to the
Administrative Agent and the Lenders. Such notice shall be made not fewer than
15 Business Days (or such shorter time as shall be agreed to by the
Administrative Agent and the Canadian Lenders) prior to the proposed date upon
which the Company has requested that the Canadian Commitments become deactivated
(the effective date of any such deactivation shall be referred to herein as a
“Canadian Commitment Deactivation Date”); provided, however, that the Canadian
Commitments may only be deactivated if (A) no Default or Event of Default exists
at the time of such notice or would begin to exist at or immediately after the
deactivation of the Canadian Commitments and (B) all outstanding Canadian
Obligations have been paid in full on or prior to the date of such deactivation.
On each date upon which the Canadian Commitments are deactivated, (1) the
Revolving

30



--------------------------------------------------------------------------------



 



Commitment of each Lender that has a Canadian Commitment (whether directly or
through its Canadian Lending Installation) on such date shall be automatically
increased by the amount of its Canadian Commitment as of such date;
(2) Schedule 1 hereto shall be deemed to be automatically adjusted to reflect
the new Revolving Commitments and Canadian Commitments, if any, of each Lender
and each such Lender’s new Revolving Percentages as of such date; and (3) the
Company shall prepay all outstanding Revolving Loans in their entirety, and, to
the extent the Company elects to do so and subject to the conditions specified
in Section 7, the Company shall reborrow Revolving Loans from the Lenders in
proportion to their respective Revolving Commitments after giving effect to such
deactivation.

     (d) Additional Revolving Commitments. At any time during the Commitment
Period, if no Default or Event of Default shall have occurred and be continuing
at such time, the Company may, if it so elects, increase the aggregate amount of
the Revolving Commitments, by agreeing with one or more existing Lenders that
such Lenders’ Revolving Commitments shall be increased (each such Lender
agreeing to increase its Revolving Commitment is hereinafter referred to as an
“Increasing Lender”). Such Increasing Lender shall promptly provide the
Administrative Agent with written notice of its agreement with the Company to
increase its Commitment. If the Increasing Lender(s) shall have agreed to
increase their respective Revolving Commitments by an aggregate amount less than
the increase requested by the Company in accordance with this clause (d), the
Company may arrange for one or more banks or other entities, in each case
acceptable to the Administrative Agent (each such bank or entity is hereinafter
referred to as an “Augmenting Lender”) to commit to making Revolving Loans
pursuant to a Revolving Commitment hereunder in an amount no less than
$15,000,000. Upon execution and delivery by the Company and each such Increasing
Lender and/or Augmenting Lender of an instrument of assumption and such other
documentation reasonably requested by the Administrative Agent, in each case in
form and substance satisfactory to the Administrative Agent, each such
Increasing Lender and/or Augmenting Lender shall have a Revolving Commitment as
therein set forth; provided that (i) such increase may only occur once, on a
single date, (ii) the Company shall provide prompt notice of such increase to
the Administrative Agent not less than 30 days prior to the proposed increase
date, which shall promptly notify the other Lenders, (iii) the aggregate amount
of all such increases made pursuant to this clause (d) shall not exceed
$100,000,000, (iv) the sum of the Total Revolving Commitment and Total Canadian
Commitment, after giving effect to such increase, shall at no time exceed
$430,000,000, and, (v) if such increase would cause the sum of the Total
Revolving Commitment and Total Canadian Commitment to exceed $400,000,000, then
the Board of Directors of the Company shall have duly authorized the Company to
increase the Commitments of the Lenders to the amount requested by the Company
and the Company shall have provided to the Administrative Agent written
evidence, in form and substance reasonably satisfactory to the Administrative
Agent, of such authorization on or prior to the proposed increase date. Upon any
increase in the aggregate amount of the Revolving Commitments pursuant to this
clause (d), within five Business Days in the case of all Revolving Loans that
are Base Rate Loans outstanding, and at the end of the then current Interest
Period with respect thereto in the case of all Eurodollar Loans then
outstanding, the Company shall prepay such Loans in their entirety, and, to the
extent the Company elects to do so and subject to the conditions specified in
Section 7, the Company shall reborrow Revolving Loans from the Lenders in
proportion to their

31



--------------------------------------------------------------------------------



 



respective Revolving Commitments after giving effect to such increase, until
such time as all outstanding Revolving Loans are held by the Lenders in such
proportion.

     (e) Additional Canadian Commitments. At any time during the Commitment
Period, if no Default or Event of Default shall have occurred and be continuing
at such time, the Company may, if it so elects, increase the aggregate amount of
the Canadian Commitments, by agreeing with one or more existing Canadian Lenders
that such Canadian Lenders’ Canadian Commitments shall be increased (each such
Canadian Lender agreeing to increase its Canadian Commitment is hereinafter
referred to as an “Increasing Canadian Lender”). Such Increasing Canadian Lender
shall promptly provide the Administrative Agent with written notice of its
agreement with the Company to increase its Canadian Commitment. If the
Increasing Canadian Lender(s) shall have agreed to increase their respective
Canadian Commitments by an aggregate amount less than the increase requested by
the Company in accordance with this clause (e), the Company may arrange for one
or more banks or other entities, in each case acceptable to the Administrative
Agent (each such bank or entity is hereinafter referred to as an “Augmenting
Canadian Lender”) to commit to making Loans pursuant to a Canadian Commitment
hereunder in an amount no less than $5,000,000. Upon execution and delivery by
the Company, each Canadian Borrower and each such Increasing Canadian Lender
and/or Augmenting Canadian Lender of an instrument of assumption and such other
documentation reasonably requested by the Administrative Agent, in each case in
form and substance satisfactory to the Administrative Agent, each such
Increasing Canadian Lender and/or Augmenting Canadian Lender shall have a
Canadian Commitment as therein set forth; provided that (i) such increase may
only occur once, on a single date, (ii) the Company shall provide prompt notice
of such increase to the Administrative Agent not less than 30 days prior to the
proposed increase date, which shall promptly notify the other Lenders, (iii) the
aggregate amount of all such increases shall not exceed $15,000,000, (iv) the
sum of the Total Revolving Commitment and Total Canadian Commitment, after
giving effect to such increase, shall at no time exceed $430,000,000, and,
(v) if such increase would cause the sum of the Total Revolving Commitment and
Total Canadian Commitment to exceed $400,000,000, then the Board of Directors of
the Company shall have duly authorized the Company to increase the Commitments
of the Lenders to the amount requested by the Company and the Company shall have
provided to the Administrative Agent written evidence, in form and substance
reasonably satisfactory to the Administrative Agent, of such authorization on or
prior to the proposed increase date. Upon any increase in the aggregate amount
of the Canadian Commitments pursuant to this clause (e), within five Business
Days in the case of all Canadian Revolving Loans then outstanding, the Canadian
Borrowers shall prepay such Canadian Revolving Loans in their entirety, and, to
the extent the Canadian Borrowers elect to do so and subject to the conditions
specified in Section 7, the Canadian Borrowers shall reborrow Loans from the
Canadian Lenders in proportion to their respective Canadian Commitments after
giving effect to such increase, until such time as all outstanding Canadian
Revolving Loans are held by the Canadian Lenders in such proportion.

     2.03 Fees.

     (a) Facility Fees.

     (i) The Company shall pay to the Administrative Agent for the account of
each Lender with a Revolving Commitment facility fees on the daily average
amount of

32



--------------------------------------------------------------------------------



 



such Lender’s Revolving Commitment (whether used or unused), for the period from
the Closing Date to but excluding the earlier of the date the Revolving
Commitments are terminated or the Commitment Termination Date, at a facility fee
rate per annum determined in accordance with the Pricing Schedule; provided
that, if such Lender continues to have any Revolving Loans outstanding after its
Revolving Commitment terminates, then such facility fee shall continue to accrue
on the daily outstanding principal amount of such Lender’s Revolving Loans from
and including the date on which its Revolving Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Loans
outstanding. Accrued facility fees pursuant to this subclause (a)(i) shall be
payable on the Quarterly Dates and on the date the Revolving Commitments are
terminated (and, if later, on the date the Revolving Loans shall be repaid in
their entirety); provided that any facility fees accruing after the date on
which the Commitments terminate shall be payable on demand.

     (ii) During each Canadian Facility Availability Period, the Canadian
Borrowers shall pay to the Administrative Agent for the account of each Canadian
Lender facility fees on the daily average amount of such Canadian Lender’s
Canadian Commitment (whether used or unused), for the period from the applicable
Canadian Commitment Activation Date to but excluding the next subsequent
Canadian Commitment Deactivation Date, at a facility fee rate per annum
determined in accordance with the Pricing Schedule; provided that, if such
Canadian Lender continues to have any Canadian Revolving Loans outstanding after
its Canadian Commitment terminates, then such facility fee shall continue to
accrue on the daily outstanding principal amount of such Lender’s Canadian
Revolving Loans from and including the date on which its Canadian Commitment
terminates to but excluding the date on which such Canadian Lender ceases to
have any Canadian Revolving Loans outstanding. Accrued facility fees pursuant to
this subclause (b)(ii) shall be payable on the Quarterly Dates and on the date
the applicable Canadian Commitment Deactivation Date (and, if later, on the date
the Canadian Revolving Loans shall be repaid in their entirety); provided that
any facility fees accruing after the date on which the Commitments terminate
shall be payable on demand.

     (b) Utilization Fees.

     (i) During any period when the aggregate amount of LC Outstandings and the
principal amount of outstanding Revolving Loans exceeds 33% of the Total
Revolving Commitment or the Commitments have been terminated but there are LC
Outstandings and/or Revolving Loans outstanding, the Company shall pay to the
Administrative Agent for the account of each Lender with a Revolving Commitment
utilization fees at a utilization fee rate per annum determined in accordance
with the Pricing Schedule. Such utilization fee shall accrue on the average
daily aggregate amount of LC Outstandings and the principal amount of
outstanding Revolving Loans and shall be payable on the Quarterly Dates and on
the date the Commitments are terminated (and, if later, on the date the
Revolving Loans and the LC Outstandings shall be repaid in their entirety);
provided that any utilization fees accruing after the date on which the
Commitments terminate shall be payable on demand.

33



--------------------------------------------------------------------------------



 



     (ii) During any period when the Aggregate Canadian Facility Exposure
exceeds 33% of the Total Canadian Commitment or the Commitments have been
terminated but Canadian Revolving Loans are outstanding, the Canadian Borrowers
shall pay to the Administrative Agent for the account of each Canadian Lender
utilization fees at a utilization fee rate per annum determined in accordance
with the Pricing Schedule. Such utilization fee shall accrue on the average
daily aggregate outstanding principal amount of such Canadian Lender’s Canadian
Revolving Loans and shall be payable on the Quarterly Dates and on the date the
Commitments are terminated (and, if later, on the date the Canadian Revolving
Loans shall be repaid in their entirety); provided that any utilization fees
accruing after the date on which the Commitments terminate shall be payable on
demand.

     (c) Acceptance Fees. The Canadian Borrowers shall pay an Acceptance Fee to
each Canadian Lender in respect of each BA Equivalent Loan made by such Canadian
Lender hereunder. The Acceptance Fee with respect to a BA Equivalent Loan shall
be payable on the date such BA Equivalent Loan is made, and shall be paid to the
Canadian Administrative Branch of the Administrative Agent for the benefit of
the Canadian Lender making such BA Equivalent Loan out of the proceeds thereof
as set forth in Section 3.01(b)(ii). The Acceptance Fee with respect to a BA
Equivalent Loan shall be calculated at the rate per annum equal to the
Applicable Margin in effect on such date on the principal amount of, and for the
duration of the Interest Period applicable to, such BA Equivalent Loan.

     (d) LC Fees.

     (i) Standby Letters of Credit. The Company agrees to pay to the
Administrative Agent, for the ratable benefit of each Lender with a Revolving
Commitment based upon each such Lender’s Revolving Percentage, a fee in respect
of each Letter of Credit issued hereunder that is a Standby Letter of Credit for
the period from the date of issuance of such Letter of Credit until the
expiration date thereof (including any extensions of such expiration date that
may be made at the election of the account party or the beneficiary), computed
for each day at a rate per annum equal to (A) the Applicable Margin for
Revolving Loans that are Eurodollar Loans in effect on such day times (B) the
Stated Amount of such Letter of Credit on such day. The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Commitment Termination Date.

     (ii) Commercial Letters of Credit. The Company agrees to pay to the
Administrative Agent for the ratable benefit of each Lender with a Revolving
Commitment based upon each such Lender’s Revolving Percentage, a fee in respect
of each Letter of Credit issued hereunder that is a Commercial Letter of Credit
in an amount equal to (A) the Applicable Margin for Revolving Loans that are
Eurodollar Loans in effect on the date of issuance times (B) the Stated Amount
of such Letter of Credit. The foregoing fees shall be payable on the date of
issuance of such Letter of Credit.

     (iii) Fronting Fees. The Company agrees to pay directly to each LC Issuer a
fee in respect of each standby Letter of Credit issued by it, payable on the
date of issuance (or any increase in the amount, or renewal or extension)
thereof, computed at the

34



--------------------------------------------------------------------------------



 



rate of 0.125% per annum on the Stated Amount thereof for the period from the
date of issuance (or increase, renewal or extension) to the expiration date
thereof (including any extensions of such expiration date which may be made at
the election of the beneficiary thereof).

     (iv) Additional Charges of LC Issuers. The Company agrees to pay directly
to each LC Issuer upon each issuance of a Letter of Credit, drawing under, or
amendment, extension, renewal or transfer of, a Letter of Credit issued by it
such amount as shall at the time of such issuance, drawing under, amendment,
extension, renewal or transfer be the processing charge that such LC Issuer is
customarily charging for issuances of, drawings under or amendments, extensions,
renewals or transfers of, letters of credit issued by it and other reasonable
fees and expenses related to such Letter of Credit.

     (e) Arranger Fees. The Company shall pay to the Arrangers, on the Closing
Date and thereafter the fees set forth in the Arranger Fee Letter.

     (f) Computations of Fees. All computations of Acceptance Fees shall be
based on the actual number of days elapsed over a year of 365 days and all
computations of other fees hereunder shall be made on the actual number of days
elapsed over a year of 360 days.

     2.04 Lending Offices. The Loans of each Type made by each Lender shall be
made and maintained at such Lender’s Applicable Lending Office for Loans of such
Type.

     2.05 Several Obligations. The failure of any Lender to make any Loan to be
made by it on the date specified therefor shall not relieve any other Lender of
its obligation to make its Loan on such date, but neither the Administrative
Agent nor any Lender shall be responsible for the failure of any other Lender to
make a Loan to be made by such other Lender.

     2.06 Notes. Upon request of any Lender, (i) the Company will execute and
deliver to such Lender a Revolving Note with blanks appropriately completed in
conformity herewith to evidence the Company’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, (ii) each
Foreign Revolving Borrower will execute and deliver to such Lender a Revolving
Note with blanks appropriately completed in conformity herewith to evidence its
obligation to pay the principal of, and interest on, the Revolving Loans made to
it by such Lender, (iii) if applicable, the Canadian Borrowers will execute and
deliver to each Canadian Lender a BA Equivalent Note and a Canadian Base Rate
Note with blanks appropriately completed in conformity herewith to evidence
their obligation to pay the principal of, and interest on, the Canadian
Revolving Loans made to them by such Lender, and (iv) the Company will execute
and deliver to the Swing Line Lender a Swing Line Note with blanks appropriately
completed in conformity herewith to evidence the Company’s obligation to pay the
principal of, and interest on, the Swing Loans made to it by the Swing Line
Lender; provided, however, that the decision of any Lender to not request a Note
shall in no way detract from any Borrower’s obligation to repay the Loans and
other amounts owing by such Borrower to such Lender.

     2.07 Use of Proceeds. The proceeds of the Loans shall be used by the
Company to refinance existing indebtedness for borrowed money and for working
capital and other general

35



--------------------------------------------------------------------------------



 



corporate purposes, including, without limitation, to finance acquisitions and
to backstop the issuance of commercial paper. None of such proceeds shall be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any margin stock (within the meaning of
Regulation U or X of the Board of Governors of the Federal Reserve System).

     2.08 Authority of Company; Liability of Foreign Borrowers.

     (a) Authority of the Company. Each Foreign Borrower hereby irrevocably
designates and appoints the Company as its agent under this Agreement and the
other Loan Documents and hereby irrevocably authorizes the Company to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers (including, but not limited to, requesting
a Loan or Letter of Credit for such Foreign Borrowers hereunder) and perform
such duties as such Foreign Borrower could exercise on its own (which the
Company may, but shall not be obligated to, do), together with such other powers
as are reasonably incidental thereto, with all such actions by the Company that
purport to be on behalf of any Foreign Borrower being sufficient, without any
further action or authorization by such Foreign Borrower, to bind such Foreign
Borrower. The Administrative Agent, the Lenders and each LC Issuer shall be
entitled to rely upon all statements, certificates, notices, consents,
affidavits, letters, cablegrams, telegrams, facsimile transmissions, electronic
transmissions, e-mails, telex or teletype messages, orders or other documents or
conversations furnished or made by the Company pursuant to any of the provisions
of this Agreement or any of the other Loan Documents, or otherwise in connection
with the transactions contemplated by the Loan Documents, as being made or
furnished on behalf of, and with the effect of irrevocably binding, each Foreign
Borrower, without any duty to ascertain or to inquire as to the authority of the
Company in so doing. Notwithstanding the foregoing, the Administrative Agent,
the Lenders and each LC Issuer may also rely on or act in accordance with
directions or instructions coming directly from any such Foreign Borrower.

     (b) Liability of Foreign Revolving Borrowers. The parties intend that this
Agreement shall in all circumstances be interpreted to provide that each Foreign
Revolving Borrower is liable only for Loans made to such Foreign Revolving
Borrower, interest on such Loans, such Foreign Revolving Borrower’s
reimbursement obligations with respect to any Letter of Credit issued for its
account and its ratable share of any of the other Obligations, including,
without limitation, general fees, reimbursements and charges hereunder and under
any other Loan Document that are attributable to it. The liability of any
Foreign Revolving Borrower for the payment of any of the Obligations or the
performance of its covenants, representations and warranties set forth in this
Agreement and the other Loan Documents shall be several from but not joint with
the Obligations of any other Borrower. Nothing in this Section is intended to
limit, nor shall it be deemed to limit, any of the liability of the Company for
any of the Obligations, whether in its primary capacity as a Borrower, pursuant
to its guaranty obligations set forth in Section 12, at law or otherwise.

     2.09 Eligibility and Addition/Release of Foreign Borrowers.

     (a) No Foreign Borrowers as of the Closing Date. The parties hereto
acknowledge that there are no Foreign Revolving Borrowers or Canadian Borrowers
as of the Closing Date

36



--------------------------------------------------------------------------------



 



and, as such, no Foreign Subsidiary of the Company shall be permitted to request
or receive the proceeds of any borrowing nor shall any Letter of Credit be
issued for its account.

     (b) Eligibility of Foreign Subsidiaries. At any time after the Closing
Date, a Foreign Subsidiary of the Company may become a Foreign Borrower
hereunder, provided that (i) only a Foreign Subsidiary that is organized under
the laws of Canada or any Province thereof may become a Canadian Borrower and no
Foreign Subsidiary organized under the laws of Canada or any Province thereof
may become a Foreign Revolving Borrower; (ii) prior to becoming a Foreign
Borrower, the Company has provided to the Administrative Agent a written request
signed by the Company and such Foreign Subsidiary, that such Foreign Subsidiary
be designated as a Foreign Borrower pursuant to the terms of this Agreement;
(iii) such Foreign Subsidiary shall be a wholly-owned direct or indirect
Subsidiary of the Company; (iv) the Company and such Foreign Subsidiary shall
have satisfied the conditions precedent set forth in Section 7.03; (v) the
addition of such Foreign Subsidiary as a Foreign Borrower hereunder shall not
result in withholding tax liability or other adverse tax consequences or adverse
legal impact to the Administrative Agent, any LC Issuer or any Lender hereunder;
(vi) in the case of the addition of any Canadian Borrower, the Canadian
Commitments shall have (or contemporaneously with the addition of such Canadian
Borrower shall be) activated in accordance with Section 2.02(c)(i); and (vii) at
the time of the request by the Company that such Foreign Subsidiary be added as
Foreign Borrower and after giving effect to the addition of such Foreign
Subsidiary as a Foreign Borrower, no Default or Event of Default shall exist or
begin to exist.

     (c) Notification to Lenders. Upon satisfaction by the Company and any
Foreign Subsidiary of the requirements set forth in clause (b) above, and the
Administrative Agent’s satisfaction that the addition of such Foreign Subsidiary
as a Foreign Borrower hereunder is appropriately documented pursuant to this
Agreement and the other Loan Documents, the Administrative Agent shall promptly
notify the Company, such Foreign Subsidiary and the Lenders thereof, and shall
notify the Lenders whether such Foreign Subsidiary is a Canadian Borrower or
Foreign Revolving Borrower, whereupon such Foreign Subsidiary shall be
designated a “Foreign Borrower” pursuant to the terms and conditions of this
Agreement, and such Foreign Subsidiary shall become bound by all
representations, warranties, covenants, provisions and conditions of this
Agreement and each other Loan Document applicable to the Foreign Borrowers as if
such Foreign Borrower had been the original party making such representations,
warranties and covenants.

     (d) Release of Foreign Borrowers. Upon written request of the Company, a
Foreign Borrower may at any time be released as a Foreign Borrower hereunder, so
long as (i) such Foreign Borrower does not have any Credit Facility Exposure
owing to any Lender or LC Issuer at such time and has paid all accrued and
unpaid interest and fees, if any, owing by it, and (ii) no Event of Default
under Section 10.01 (e), (f) or (g) hereof shall exist at such time. No such
release shall be effective until confirmed by the Administrative Agent to the
Company and the Lenders in writing. The Lenders hereby authorize the
Administrative Agent to release such Foreign Borrower in accordance with the
terms and conditions of this subpart and agree that the Administrative Agent may
execute and deliver such documents or agreements as the Administrative Agent
shall deem necessary or appropriate in connection therewith. No release of a
Foreign Borrower shall affect the Company’s obligations under Section 12 of this
Agreement.

37



--------------------------------------------------------------------------------



 



     SECTION 3. BORROWINGS, CONVERSIONS AND PREPAYMENTS.

     3.01 Borrowings.

     (a) Loans. The Company shall request all borrowings, continuations and/or
conversions of Loans hereunder and shall give the Administrative Agent notice of
such borrowings, continuations and/or conversions as provided in Section 5.05
hereof.

     (b) Funding of Loans.

     (i) With respect to any Revolving Loan, not later than 12:00 noon
Cleveland, Ohio time on the date specified for each such borrowing hereunder,
each Lender shall make available the amount of the Revolving Loan to be made by
it on such date to the Administrative Agent, at the Principal Office in
immediately available funds, for the account of the applicable Borrower. The
amount so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to the applicable Borrower by
depositing the same, in immediately available funds, in an account designated by
such Borrower.

     (ii) With respect to Canadian Revolving Loans, no later than 12:00 noon
(local time at the Canadian Payment Office) on the date specified for each
borrowing hereunder, each Canadian Lender will make available its proportionate
share, if any, of each such borrowing of Canadian Revolving Loans (which in the
case of BA Equivalent Loans shall be the amount of BA Discount Proceeds due by
such Canadian Lender with respect to such BA Equivalent Loans) requested to be
made on such date to the Administrative Agent at the Canadian Payment Office in
Canadian Dollars and in immediately available funds and the Canadian
Administrative Branch of the Administrative Agent promptly will make available
to the appropriate Canadian Borrower by depositing to its account at the
Canadian Payment Office (or such other account in Canada as such Canadian
Borrower shall specify) the aggregate of the amounts so made available in the
type of funds received; provided, however, that the Acceptance Fee payable by
the Canadian Borrowers to each Canadian Lender pursuant to Section 2.03(c) in
respect of each BA Equivalent Loan made by such Canadian Lender to the Canadian
Borrowers shall be set off against the BA Discount Proceeds payable by such
Canadian Lender pursuant to this subpart.

     (iii) With respect to any Swing Loan, the amount of such Swing Loan shall,
subject to the terms and conditions of this Agreement, be made available to the
Company by depositing the same, in immediately available funds, in an account
designated by the Company.

     (c) Minimum Borrowing Amount. The aggregate principal amount of each
borrowing of Loans by any Borrower shall not be less than, (i) with respect to
any Base Rate Loan or Canadian Base Rate Loan, $1,000,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), with minimum increments
thereafter of $500,000 (or the Dollar Equivalent thereof in any Designated
Foreign Currency), (ii) with respect to any Fixed Rate Loan $5,000,000 (or the
Dollar Equivalent thereof in any Designated Foreign Currency), with

38



--------------------------------------------------------------------------------



 



minimum increments thereafter of $1,000,000 (or the Dollar Equivalent thereof in
any Designated Foreign Currency), and (iii) with respect to any Swing Loan
(other than an Automatic Swing Loan), $500,000, with minimum increments
thereafter of $250,000 (provided that there are no minimum borrowing
requirements with respect to any Automatic Swing Loan), except that any
borrowing of Loans may be in the aggregate amount of the unused portion of the
applicable Commitments (borrowings of Loans of different Types or, in the case
of Fixed Rate Loans, having different Interest Periods, at the same time
hereunder to be deemed separate borrowings for purposes of the foregoing, one
for each Type or Interest Period).

     (d) Maximum Borrowings. More than one borrowing of Loans may be incurred by
the Borrowers on any day; provided, however, that (i) if there are two or more
such borrowings on a single day by the same Borrower that consist of Fixed Rate
Loans, each such borrowing shall have a different initial Interest Period, and
(ii) at no time shall there be more than 12 Fixed Rate Loans outstanding
hereunder.

     3.02 Prepayments and Conversions.

     (a) Optional Prepayments and Conversions.

     (i) Each Borrower shall have the right to prepay Loans or to convert Loans
of one Type into Loans of another Type, at any time or from time to time,
provided that: (i) the applicable Borrower shall give the Administrative Agent
notice of each such prepayment or conversion as provided in Section 5.05 hereof,
(ii) except to the extent required pursuant to Section 6.04 hereof, Fixed Rate
Loans may be prepaid or converted only on the last day of an Interest Period for
such Loans, and (iii) no Foreign Currency Loan may be converted into a Base Rate
Loan, a Eurodollar Loan or a Foreign Currency denominated in a different
Designated Foreign Currency.

     (ii) Each conversion and prepayment of principal of Loans under this
Section 3.02(a) shall be in an aggregate principal amount equal to, (A) in the
case of any Base Rate Loan or Canadian Base Rate Loan, $1,000,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), with minimum increments
thereafter of $500,000 (or the Dollar Equivalent thereof in any Designated
Foreign Currency), (B) in the case of any Fixed Rate Loan, $5,000,000 (or the
Dollar Equivalent thereof in any Designated Foreign Currency), with minimum
increments thereafter of $1,000,000 (or the Dollar Equivalent thereof in any
Designated Foreign Currency), and (C) in the case of any Swing Loan, $500,000,
with minimum increments thereafter of $250,000 (conversions or prepayments of
Loans of different Types or, in the case of Fixed Rate Loans, having different
Interest Periods, at the same time hereunder to be deemed separate conversions
and prepayments for purposes of the foregoing, one for each Type or Interest
Period).

     (b) Mandatory Prepayments; Cash Collateralization.

     (i) If on any date (after giving effect to any other payments on such date)
(A) the Aggregate Credit Facility Exposure exceeds the aggregate of the Total
Revolving Commitment plus the Total Canadian Commitment, (B) the Revolving
Exposure of any

39



--------------------------------------------------------------------------------



 



Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate Revolving
Exposure exceeds the Total Revolving Commitment, (D) the Canadian Facility
Exposure of any Canadian Lender exceeds such Canadian Lender’s Canadian
Commitment, (E) the Aggregate Canadian Facility Exposure exceeds the Total
Canadian Commitment, or (F) the Swing Line Facility Exposure exceeds the Swing
Line Commitment then, in the case of each of the foregoing, the applicable
Borrower or the Company shall prepay on such date the principal amount of Loans
and, after Loans have been paid in full, Unpaid Drawings, in an aggregate amount
at least equal to such excess and conforming in the case of partial prepayments
of Loans to the requirements as to the amounts of partial prepayments of Loans
that are contained in subpart (a) above; provided, however, that if such excess
results solely from fluctuations in the exchange rates related to any Designated
Foreign Currency or Designated Foreign Currencies applicable to any of the Loans
or Unpaid Drawings, then neither the applicable Borrower nor the Company shall
be obligated to make a prepayment pursuant to this clause (i) unless and/or
until (1) the Aggregate Credit Facility Exposure exceeds 105% of the aggregate
of the Total Revolving Commitment plus the Total Canadian Commitment, (2) the
Revolving Exposure of any Lender exceeds 105% of such Lender’s Revolving
Commitment, (3) the Aggregate Revolving Exposure exceeds 105% of the Total
Revolving Commitment, (4) the Canadian Facility Exposure of any Canadian Lender
exceeds 105% of such Canadian Lender’s Canadian Commitment, or (5) the Aggregate
Canadian Facility Exposure exceeds 105% of the Total Canadian Commitment.

     (ii) If on any date the LC Outstandings exceed the LC Commitment Amount,
then the applicable LC Obligor or the Company shall pay to the Administrative
Agent an amount in cash equal to such excess and the Administrative Agent shall
hold such payment as security for the reimbursement obligations of the
applicable LC Obligors hereunder in respect of Letters of Credit; provided,
however, that if such excess results solely from fluctuations in the exchange
rates related to any Designated Foreign Currency or Designated Foreign
Currencies applicable to any of the LC Outstandings, then neither the applicable
LC Obligor nor the Company shall be obligated to make a cash payment to the
Administrative Agent pursuant to this clause (ii) unless and/or until such LC
Outstandings equal or exceed 105% of the LC Commitment Amount.

     (c) Breakage and Other Compensation. Any prepayment made pursuant to this
Section shall be accompanied by any amounts payable in respect thereof under
Section 6.05 hereof.

     SECTION 4. PAYMENTS OF PRINCIPAL AND INTEREST.

     4.01 Repayment of Loans.

     (a) All of the Loans (other than Swing Loans) shall mature no later than
the Commitment Termination Date.

     (b) Each Swing Loan shall mature on the Swing Loan Maturity Date applicable
thereto.

40



--------------------------------------------------------------------------------



 



     4.02 Interest. The applicable Borrower will pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan (other than BA Equivalent Loans) made by such Lender to such Borrower for
the period commencing on the date of such Loan to but excluding the date such
Loan shall be paid in full, at the following rates per annum:

     (a) if such Loan is a Base Rate Loan, the Base Rate;

     (b) if such Loan is a Eurodollar Loan, the Eurodollar Rate plus the
Applicable Margin;

     (c) if such Loan is a Canadian Base Rate Loan, the Canadian Base Rate;

     (d) if such Loan is a Foreign Currency Loan, the applicable Adjusted
Foreign Currency Rate plus the Applicable Margin; and

     (e) if such Loan is a Swing Loan, the Federal Funds Rate plus the
Applicable Margin.

     Notwithstanding any of the foregoing, each Borrower will pay to the
Administrative Agent for the account of each Lender interest at the applicable
Post-Default Rate on the principal of any Loan made to it by such Lender or
Unpaid Drawing and on any other amount payable by such Borrower hereunder to or
for the account of such Lender (but, if such amount is interest, only to the
extent legally enforceable), which shall not be paid in full when due (whether
at stated maturity, by acceleration or otherwise) for the period commencing on
the due date thereof until the same is paid in full.

     Accrued interest on each Loan shall be payable (i) if such Loan is a Base
Rate Loan, on each Quarterly Date, (ii) if such Loan is a Fixed Rate Loan (other
than a BA Equivalent Loan), on the last day of the Interest Period for such Loan
(and, if such Interest Period exceeds three months’ duration, quarterly,
commencing on the first quarterly anniversary of the first day of such Interest
Period), (iii) if such Loan is a Swing Loan, on the Swing Loan Maturity Date
applicable thereto, (iv) if such Loan is a Canadian Base Rate Loan, in arrears
on the last Business Day of each month, and (v) in any event, upon the payment,
prepayment or conversion thereof, but only on the principal so paid or prepaid
or converted; provided that interest payable at the Post-Default Rate shall be
payable from time to time on demand of the Administrative Agent or the Majority
Lenders. Promptly after the determination of any interest rate provided for
herein or any change therein, the Administrative Agent shall notify the Lenders
and the Company thereof.

     Notwithstanding the foregoing provisions of this Section 4.02, if at any
time the rate of interest set forth above on any Loan of or other obligation
payable to any Lender (the “Stated Rate”) exceeds the maximum non-usurious
interest rate permissible for such Lender to charge commercial borrowers under
applicable law (the “Maximum Rate” for such Lender), the rate of interest
charged on such Loan of or other obligation payable to such Lender hereunder
shall be limited to the Maximum Rate for such Lender.

     If the Stated Rate for any Loan of a Lender that has theretofore been
subject to the preceding paragraph at any time is less than the Maximum Rate for
such Lender, the principal

41



--------------------------------------------------------------------------------



 



amount of such Loan shall bear interest at the Maximum Rate for such Lender
until the total amount of interest paid to such Lender or accrued on its Loans
hereunder equals the amount of interest which would have been paid to such
Lender or accrued on such Lender’s Loans hereunder if the Stated Rate had at all
times been in effect.

     If, upon payment in full of all amounts payable hereunder, the total amount
of interest paid to any Lender or accrued on such Lender’s Loans under the terms
of this Agreement is less than the total amount of interest which would have
been paid to such Lender or accrued on such Lender’s Loans if the Stated Rate
had, at all times, been in effect, then the applicable Borrower shall, to the
extent permitted by applicable law, pay to the Administrative Agent for the
account of such Lender an amount equal to the difference between (a) the lesser
of (i) the amount of interest which would have accrued on such Lender’s Loans if
the Maximum Rate for such Lender had at all times been in effect or (ii) the
amount of interest which would have accrued on such Lender’s Loans if the Stated
Rate had at all times been in effect and (b) the amount of interest actually
paid to such Lender or accrued on its Loans under this Agreement.

     If any Lender ever receives, collects or applies as interest any sum in
excess of the Maximum Rate for such Lender, such excess amount shall be applied
to the reduction of the principal balance of its Loans or to other amounts
(other than interest) payable hereunder, and if no such principal is then
outstanding, such excess or part thereof remaining shall be paid to the Company.

     SECTION 5. PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

     5.01 Payments. Except to the extent otherwise provided herein, (i) all
payments of principal, interest and other amounts to be made by the Company or
any other Borrower hereunder and under the Notes shall be made in Dollars, in
immediately available funds, to the Administrative Agent at the Principal
Office, not later than 11:00 a.m. Cleveland, Ohio time on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day),
(ii) all payments (including prepayments) to any Lender of the principal of or
interest on any Foreign Currency Loan shall be made in the same Designated
Foreign Currency as the original Loan and with respect to any Letter of Credit
issued in a Designated Foreign Currency, (iii) all Unpaid Drawings with respect
to each Letter of Credit shall be made in the same Designated Foreign Currency
in which each such Letter of Credit was issued, and (iv) all payments of
principal, interest and other amounts to be made by the Canadian Borrowers
hereunder and under the Notes shall be made in Canadian Dollars, in immediately
available funds, to the Canadian Payment Office, not later than 11:00 a.m. local
time at the Canadian Payment Office time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day). The Administrative Agent
may (but shall not be obligated to) debit the amount of any such payment which
is not made by such time to any ordinary deposit account of the applicable
Borrower with the Administrative Agent. The Borrowers shall, at the time of
making each payment hereunder or under any Note, specify to the Administrative
Agent the Loans or other amounts payable by the Borrowers hereunder to which
such payment is to be applied (and in the event that it fails to so specify, or
if an Event of Default has occurred and is continuing, the Administrative Agent
may apply such payment as it may elect in its sole discretion to amounts then
due, but subject to the

42



--------------------------------------------------------------------------------



 



other terms and conditions of this Agreement, including, without limitation,
Sections 5.02 and 10.02 hereof). Each payment received by the Administrative
Agent hereunder or under any Note for the account of a Lender shall be paid
promptly to such Lender, in immediately available funds, for the account of such
Lender’s Applicable Lending Office. If the due date of any payment hereunder or
under any Note would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall be
payable for any principal so extended for the period of such extension.

     5.02 Pro Rata Treatment.

     (a) Revolving Loans. Except to the extent otherwise provided herein: (i)
each borrowing from the Revolving Lenders under Section 2.01(a) hereof shall be
made from the Lenders with Revolving Commitments, each payment of facility and
utilization fees under Section 2.03(a)(i) and (b)(i) hereof shall be made for
the account of such Lenders, and each termination or reduction of the Revolving
Commitments under Section 2.02 hereof shall be applied to the Revolving
Commitments of the Lenders, pro rata according to the Lenders’ respective
Revolving Percentages; (ii) each payment by a Revolving Borrower of principal of
or interest on Revolving Loans of a particular Type (other than payments in
respect of Revolving Loans of individual Lenders provided for by Section 6
hereof) shall be made to the Administrative Agent for the account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of such
Revolving Loans held by the Lenders; and (iii) each conversion of Revolving
Loans of a particular Type (other than conversions of Revolving Loans of
individual Lenders pursuant to Section 6.04 hereof) shall be made pro rata among
the Lenders in accordance with the respective principal amounts of such
Revolving Loans held by the Lenders.

     (b) Canadian Revolving Loans. Except to the extent otherwise provided
herein: (i) each borrowing from the Canadian Lenders under Section 2.01(b)
hereof shall be made from the Canadian Lenders, each payment of facility and
utilization fees under Section 2.03(a)(ii) and (b)(ii) hereof shall be made for
the account of the Canadian Lenders, and each termination or reduction of the
Canadian Commitments under Section 2.02 hereof shall be applied to the Canadian
Commitments of the Canadian Lenders, pro rata according to the Canadian Lenders’
respective Canadian Commitment Percentages; (ii) each payment by a Canadian
Borrower of principal of or interest on Canadian Revolving Loans of a particular
Type (other than payments in respect of Canadian Revolving Loans of individual
Canadian Lenders provided for by Section 6 hereof) shall be made to the Canadian
Administrative Branch of the Administrative Agent for the account of the
Canadian Lenders pro rata in accordance with the respective unpaid principal
amounts of such Canadian Revolving Loans held by the Canadian Lenders; and
(iii) each conversion of Canadian Revolving Loans of a particular Type (other
than conversions of Canadian Revolving Loans of individual Canadian Lenders
pursuant to Section 6.04 hereof) shall be made pro rata among the Canadian
Lenders in accordance with the respective principal amounts of such Canadian
Revolving Loans held by the Canadian Lenders.

     (c) Swing Loans. Except to the extent otherwise provided herein, each
payment by the Company of principal of or interest on Swing Loans shall be made
to the Administrative Agent.

43



--------------------------------------------------------------------------------



 



     5.03 Computations. All computations of interest on Fixed Rate Loans (other
than BA Equivalent Loans) and Swing Loans hereunder shall be made on the actual
number of days elapsed over a year of 360 days, all computations of interest on
Base Rate Loans and Unpaid Drawings hereunder shall be made on the actual number
of days elapsed over a year of 365 or 366 days, as applicable, and all
computations of the Applicable BA Discount Rate with respect to BA Equivalent
Loans shall be made on the actual number of days elapsed in a year of 365 days.
For purposes of this Agreement and disclosure under the Interest Act (Canada),
whenever interest to be paid on a Canadian Revolving Loan is to be calculated on
the basis of a period of time that is less than a calendar year, the yearly rate
of interest to which the rate determined pursuant to such calculation is
equivalent is the rate so determined multiplied by the actual number of days in
the calendar year in which the same is to be ascertained and divided by such
lesser period of time.

     5.04 [Intentionally Deleted.]

     5.05 Certain Notices. Notices to (a) the Administrative Agent of
terminations or reductions of Commitments, or (b) the Administrative Agent of
borrowings, conversions and prepayments of Loans and of the duration of Interest
Periods shall be irrevocable and shall be effective only if received by the
Administrative Agent not later than 12:00 noon Cleveland, Ohio time on the
number of Business Days prior to the date of the relevant termination,
reduction, borrowing, conversion and/or prepayment specified below:

              NUMBER OF     BUSINESS DAYS NOTICE

--------------------------------------------------------------------------------

  PRIOR

--------------------------------------------------------------------------------

Termination or reduction of Commitments
    3  
Borrowing or prepayment of, or conversion of, or into, Base Rate Loans or Swing
Loans
    0  
Borrowing or prepayment of, conversion of, or into, Canadian Base Rate Loans
    1  
Borrowing or prepayment of, conversion of, or into, BA Equivalent Loans
    3  
Borrowing or prepayment of, conversion of, or into, or duration of Interest
Period for, Fixed Rate Loans (other than Foreign Currency Loans)
    3  
Borrowing or prepayment of, conversion of, or into, or duration of Interest
Period for, Fixed Rate Loans that are Foreign Currency Loans denominated in
euros
    3  
Borrowing or prepayment of, conversion of, or into, Fixed Rate Loans that are
Foreign Currency Loans (other than Foreign Currency Loans denominated in euros)
    5  

44



--------------------------------------------------------------------------------



 



     Each notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced. Each notice of borrowing, conversion or
prepayment shall specify the amount and Type of the Loans to be borrowed,
converted or prepaid (subject to Sections 3.02 and 5.04 hereof), the date of
borrowing, conversion or prepayment (which shall be a Business Day), in the case
of Fixed Rate Loans, the duration of the Interest Period therefor (subject to
the definition of Interest Period), in the case of Swing Loans, the Swing Loan
Maturity Date applicable thereto, and with respect to Foreign Currency Loans,
the Designated Foreign Currency applicable thereto. Each such notice of duration
of an Interest Period shall specify the Loans to which such Interest Period is
to relate. The Administrative Agent shall promptly notify the affected Lenders
of the contents of each such notice (other than a notice relating solely to
Swing Loans). In the event that any Borrower fails to select the duration of any
Interest Period for any Fixed Rate Loans within the time period and otherwise as
provided in this Section 5.05, such Loans (if outstanding as Fixed Rate Loans)
will be automatically converted into Base Rate Loans on the last day of the then
current Interest Period for such Loans or (if outstanding as Base Rate Loans)
will remain as, or (if not then outstanding) will be made as, Base Rate Loans;
provided, however, that, notwithstanding the foregoing, a Foreign Currency Loan
may not be converted into a Base Rate Loan and, if not continued at the end of
the applicable Interest Period, must be repaid by the applicable Borrower in
full at the end of such Interest Period.

     5.06 Non-Receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Company (the
“Payor”) prior to the date on (or, in the case of Base Rate Loans or Swing
Loans, prior to the time by) which such Lender is to make payment to the
Administrative Agent of the proceeds of a Loan to be made by it hereunder or any
Borrower is to make a payment to the Administrative Agent for the account of one
or more of the Lenders, as the case may be (such payment being herein called the
“Required Payment”), which notice shall be effective upon receipt, that the
Payor does not intend to make the Required Payment to the Administrative Agent,
the Administrative Agent may assume that the Required Payment has been made and
may, in reliance upon such assumption (but shall not be required to), make the
amount thereof available to the intended recipient on such date (or at such
time) and, if the Payor has not in fact made the Required Payment to the
Administrative Agent or the Swing Line Lender, the recipient of such payment
shall, on demand, pay to the Administrative Agent the amount made available to
it together with interest thereon in respect of the period commencing on the
date such amount was so made available by the Administrative Agent until the
date the Administrative Agent receives such amount at a rate per annum equal to
the Federal Funds Rate for such period.

     5.07 Sharing of Payments, Etc.

     (a) Generally.

     (i) Subject to subpart (c) below, if at any time any Lender receives any
amount (other than amounts that are received from a Canadian Borrower with
respect to the Canadian Obligations and are subject to subpart (a)(ii) below)
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Loan Documents, or otherwise)
that is applicable to the payment of the principal of, or interest on, the Loans
(other than Swing Loans), LC Participations, Swing Loan

45



--------------------------------------------------------------------------------



 



Participations or fees (other than fees that are intended to be paid solely to
the Arrangers, the Administrative Agent or a LC Issuer and amounts payable to a
Lender under Section 6), of a sum that with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender (based on such Lender’s ratable
share thereof as determined in accordance with Section 5.02, Section 10.02 or
specifically set forth elsewhere in this Agreement) bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations (other than the Canadian Obligations) to such Lenders in such amount
as shall result in a proportional participation by all of the Lenders in such
amount.

     (ii) Canadian Facility. Subject to subpart (c) below, if at any time any
Canadian Lender receives any amount hereunder from the Canadian Borrowers
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Canadian
Revolving Loans (other than amounts payable to a Canadian Lender under
Section 6) of a sum that with respect to the related sum or sums received by
other Canadian Lenders is in a greater proportion than the total such Canadian
Obligations then owed and due to such Canadian Lender bears to the total of such
Canadian Obligation then owed and due to all of the Canadian Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Canadian Lenders
an interest in the Canadian Obligations to such Canadian Lenders in such amount
as shall result in a proportional participation by all of the Canadian Lenders
in such amount.

     (b) Recovery of Amounts. If any amount paid to any Lender pursuant to
subparts (i) or (ii) above is recovered in whole or in part from such Lender,
such original purchase shall be rescinded, and the purchase price restored
ratably to the extent of the recovery.

     (c) Sharing after Sharing Date. If at any time on or after the Sharing
Date, the Credit Facility Exposure owing to any Lender is greater than an amount
equal to such Lender’s Sharing Percentage of the Aggregate Credit Facility
Exposure, then on such date each of the other Lenders shall purchase from such
Lender for cash at par an amount of the Obligations of such Lender as shall be
necessary such that the Credit Facility Exposure owing to such Lender is equal
to the amount of its Sharing Percentage of the Aggregate Credit Facility
Exposure.

     (d) Consent of Borrowers. The Borrowers consent to the foregoing and agree,
to the extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

46



--------------------------------------------------------------------------------



 



     5.08 Taxes.

     (a) Any and all payments by the Borrowers hereunder shall be made, in
accordance with Section 5.01, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its income, and franchise taxes imposed on it, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (i) except as provided in
subsection (g) below, the sum payable shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.08), such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions and (iii) such Borrower (or the Company on its behalf)
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

     (b) In addition, each Borrower (or the Company on its behalf) will pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement, the Notes or any other document referred to herein or therein
(hereinafter referred to as “Other Taxes”).

     (c) The Company and, subject to Section 2.08(b) hereof, each other Borrower
(or the Company on its behalf) will indemnify each Lender and the Administrative
Agent for the full amount of Taxes or Other Taxes (including related penalties,
interest and expenses) imposed by any jurisdiction on amounts payable under this
Section 5.08 paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor. It is understood that Taxes do not include any
withholdings or other obligations imposed on a Lender with respect to payments
by such Lender to a participant in such Lender’s Loans.

     (d) Within 30 days after the date of any payment of Taxes, the applicable
Borrower (or the Company on its behalf) or a Lender, in the case of any Taxes
paid by such Lender, will furnish to the Administrative Agent, at its address
referred to in Section 13.02 hereof, the original or a certified copy of a
receipt evidencing payment thereof.

     (e) At the reasonable request of the Company, a Lender or the
Administrative Agent shall apply at the Company’s expense for a refund in
respect of Taxes or Other Taxes previously paid or deducted by such Borrower
pursuant to this Section 5.08 if in the opinion of such Lender

47



--------------------------------------------------------------------------------



 



or Administrative Agent, acting reasonably, there is a reasonable basis for such
refund. Notwithstanding the foregoing, none of the Lenders or the Administrative
Agent shall be obligated to pursue such refund if, in its sole good faith
judgment, such action would be disadvantageous to it. If any Lender subsequently
receives from a taxing authority a refund of any Tax previously paid or deducted
by the Company or a Borrower and for which the Company has indemnified or
increased a payment to the Lender pursuant to this Section 5.08, such Lender
shall within 30 days after receipt of such refund, and to the extent permitted
by applicable law, pay to the Company or applicable Borrower the net amount of
any such recovery after deducting taxes and expenses attributable thereto.

     (f) Not later than the Closing Date or, in the case of any bank or
financial institution that becomes a Lender after the Closing Date pursuant to
Section 13.06, the date of the instrument of assignment pursuant to which such
bank or financial institution became a Lender, and annually thereafter or at
such other times as the Administrative Agent or the Company may request, each
Lender with a Revolving Commitment organized under the laws of a jurisdiction
outside the United States shall provide the Administrative Agent and the Company
with duly completed copies of Form 1001 or Form 4224 or any successor form
prescribed by the Internal Revenue Service of the United States certifying that
such Lender is exempt from United States withholding taxes with respect to all
payments to be made to such Lender hereunder or other documents satisfactory to
the Company and the Administrative Agent indicating that all payments to be made
to such Lender hereunder are not subject to such taxes (an “Exemption
Certificate”). In the case of payments to or for any Lender with a Revolving
Commitment organized under the laws of a jurisdiction outside the United States,
unless the Administrative Agent and the Company have received an Exemption
Certificate from such Lender, the Company, or the Administrative Agent if the
Company has not withheld, may withhold taxes from such payments at the
applicable statutory rate; provided that if the Company has withheld it shall so
notify the Administrative Agent. If the Company is required to pay additional
amounts to any Lender pursuant to this Section 5.08, such Lender shall use
reasonable efforts to designate a different Applicable Lending Office if such
designation will thereafter avoid the need for any additional payments under
this Section 5.08 and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender. A Lender with a Revolving Commitment
which ceases to be exempt from United States withholding taxes shall notify the
Administrative Agent and the Company promptly thereof.

     (g) If a Lender organized under the laws of a jurisdiction outside the
United States fails to comply with the provisions of subsection (f) above, then
the Company shall not have any obligation to increase the sum payable to such
Lender pursuant to Section 5.08(a) or to indemnify such Lender pursuant to
Section 5.08(b) for Taxes (including related penalties, interest and expenses)
imposed by the United States or any political subdivision thereof.

     SECTION 6. YIELD PROTECTION AND ILLEGALITY.

     6.01 Additional Costs.

     (a) Each Borrower (or the Company on its behalf) shall pay to the
Administrative Agent for the account of each Lender and each LC Issuer from time
to time such amounts as such Lender or such LC Issuer may determine to be
necessary to compensate it for any costs

48



--------------------------------------------------------------------------------



 



incurred by such Lender or such LC Issuer which such Lender or such LC Issuer
determines are attributable to its making, issuing or maintaining of any Fixed
Rate Loans or Letters of Credit hereunder or its obligation to make or issue any
of such Loans or Letters of Credit hereunder, or any reduction in any amount
receivable by such Lender hereunder in respect of any of such Loans or Letters
of Credit or such obligation (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), in each case resulting from
any Regulatory Change which:

     (i) changes the basis of taxation of any amounts payable to such Lender or
any LC Issuer under this Agreement or its Notes or Letters of Credit in respect
of any of such Loans or Letters of Credit (other than changes which affect taxes
measured by or imposed on the overall net income of such Lender or such LC
Issuer or of its Applicable Lending Office for any of such Loans or Letters of
Credit by the jurisdiction in which such Lender or such LC Issuer has its
principal office or such Applicable Lending Office); or

     (ii) imposes or modifies any reserve, special deposit, insurance assessment
or similar requirements relating to any extensions of credit or other assets of,
or any deposits with or other liabilities of, such Lender or any LC Issuer
(including any of such Loans or Letters of Credit or any deposits referred to in
the definitions of “Eurodollar Base Rate” in Section 1.01 hereof but excluding,
with respect to any such Fixed Rate Loan, any such requirements included in the
applicable Eurodollar Reserve Requirement); or

     (iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

     Each LC Issuer and the Lenders each will notify the Company and each other
applicable Borrower (or the Company on its behalf), through the Administrative
Agent of any event occurring after the date of this Agreement which will entitle
such Lender or such LC Issuer to compensation pursuant to this Section 6.01(a)
as promptly as practicable after it obtains knowledge thereof and determines to
request such compensation, and (if so requested by the Company through the
Administrative Agent) will designate a different Applicable Lending Office for
the relevant Type of Fixed Rate Loans of such Lender if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole opinion of such Lender, be disadvantageous to such Lender (provided
that such Lender shall have no obligation to so designate an Applicable Lending
Office located in the United States of America). Each Lender and/or LC Issuer,
as applicable, will furnish the Company with a statement setting forth the basis
and amount of each request by such Lender or such LC Issuer for compensation
under this Section 6.01(a). If any Lender or LC Issuer requests compensation
from any Borrower under this Section 6.01(a), such Borrower may, by notice to
such Lender or such LC Issuer, as applicable, through the Administrative Agent,
suspend the obligation of such Lender or LC Issuer to make additional Fixed Rate
Loans of the relevant Type or issue Letters of Credit to the Borrowers until the
Regulatory Change giving rise to such request ceases to be in effect (in which
case the provisions of Section 6.04 hereof shall be applicable).

     (b) Without limiting the effect of the foregoing provisions of this
Section 6.01, if, by reason of any Regulatory Change, any Lender either (i)
incurs Additional Costs based on or

49



--------------------------------------------------------------------------------



 



measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender or LC Issuer which includes
deposits by reference to which the interest rate on any Type of Fixed Rate Loans
is determined as provided in this Agreement or a category of extensions of
credit or other assets of such Lender or LC Issuer which includes any Type of
Fixed Rate Loans or (ii) becomes subject to restrictions on the amount of such a
category of liabilities or assets which it may hold, then, if such Lender or LC
Issuer so elects by notice to the Company (with a copy to the Administrative
Agent) and each other Borrower, as applicable, the obligation of such Lender or
LC Issuer to make Fixed Rate Loans of the relevant Type or issue Letters of
Credit hereunder shall be suspended until the date such Regulatory Change ceases
to be in effect (in which case the provisions of Section 6.04 hereof shall be
applicable).

     (c) Determinations and allocations by any Lender, or any LC Issuer for
purposes of this Section 6.01 of the effect of any Regulatory Change on its
costs of maintaining its obligations to make Loans or issue Letter of Credit or
of making, issuing or maintaining Loans or Letters of Credit or on amounts
receivable by it in respect of Loans or Letters of Credit, and of the additional
amounts required to compensate such Lender or LC Issuer in respect of any
Additional Costs, shall be presumed correct absent manifest error.

     (d) Notwithstanding the foregoing, no Borrower shall be required to
compensate any Lender or LC Issuer for any Additional Costs incurred more than
one year prior to the date that such Lender or LC Issuer notifies such Borrower
thereof, unless such Additional Costs were caused by the retroactive application
of a Regulatory Change to a date more than one year prior to the date of such
notice.

     6.02 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, with respect to any Fixed Rate Loans:

     (a) the Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of “Eurodollar Base Rate” in Section 1.01 hereof are not
being provided by the Reference Lenders in the relevant amounts or for the
relevant maturities for purposes of determining the rate of interest for such
Loans for Interest Periods therefor as provided in this Agreement; or

     (b) the Majority Lenders determine (which determination shall be
conclusive) and notify the Administrative Agent that the relevant rates of
interest referred to in the definition of “Eurodollar Base Rate” in Section 1.01
hereof upon the basis of which the rates of interest for such Loans are to be
determined do not accurately reflect the cost to such Lenders of making or
maintaining such Loans for Interest Periods therefor;

then the Administrative Agent shall promptly notify the Company and each Lender
thereof, and so long as such condition remains in effect, the Lenders shall be
under no obligation to make Fixed Rate Loans of the relevant Type or to convert
Base Rate Loans into Fixed Rate Loans of the relevant Type and the Company
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Fixed Rate Loans of the relevant Type, either prepay such Loans or
convert such Loans into Base Rate Loans in accordance with Section 3.02 hereof.

50



--------------------------------------------------------------------------------



 



     6.03 Illegality. Notwithstanding any other provision of this Agreement to
the contrary, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to (a) honor its obligation to make Fixed Rate Loans
of any Type hereunder, or (b) maintain Fixed Rate Loans of any Type hereunder,
then such Lender shall promptly notify the Company thereof through the
Administrative Agent and such Lender’s obligation to make Fixed Rate Loans of
such Type hereunder shall be suspended until such time as such Lender may again
make and maintain Fixed Rate Loans of such Type (in which case the provisions of
Section 6.04 hereof shall be applicable).

     6.04 Substitute Base Rate Loans. If the obligation of any Lender to make
Fixed Rate Loans of any Type shall be suspended pursuant to Section 6.01, 6.02
or 6.03 hereof, all Loans which would otherwise be made by such Lender as Fixed
Rate Loans of such Type shall be made instead as Base Rate Loans (and, if an
event referred to in Section 6.01(b) or 6.03 hereof has occurred and such Lender
so requests by notice to the Company with a copy to the Administrative Agent,
each Fixed Rate Loan of such Type of such Lender then outstanding shall be
automatically converted into a Base Rate Loan on the date specified by such
Lender in such notice) and, to the extent that Fixed Rate Loans of such Type are
so made as (or converted into) Base Rate Loans, all payments of principal which
would otherwise be applied to such Fixed Rate Loans of such Type shall be
applied instead to such Base Rate Loans, except that no Foreign Currency Loan
maybe converted into a Base Rate Loan hereunder and each such Foreign Currency
Loan must be repaid in full by the applicable Borrower.

     6.05 Compensation. Each Borrower (or the Company on its behalf) shall pay
to the Administrative Agent for the account of each Lender, upon the request of
such Lender through the Administrative Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense incurred by it as a result of:

     (a) any payment, prepayment or conversion of a Fixed Rate Loan made by such
Borrower on a date other than the last day of an Interest Period for such Loan;
or

     (b) any failure by any Borrower to borrow a Fixed Rate Loan to be made by
such Lender on the date for such borrowing specified in the relevant notice of
borrowing under Section 5.05 hereof or Section 3.03 hereof.

Notwithstanding the foregoing, no Borrower shall be required to compensate any
Lender for any such loss, cost or expense incurred more than one year prior to
the date that such Lender notifies such Borrower thereof.

     6.06 Capital Adequacy. If any Lender shall determine that the adoption or
implementation of any applicable law, rule, regulation or treaty regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
issued after the date hereof regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on capital of such
Lender or any Person controlling

51



--------------------------------------------------------------------------------



 



such Lender (a “Parent”) as a consequence of its obligations hereunder to a
level below that which such Lender (or its Parent) could have achieved but for
such adoption, change or compliance (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 15 days after demand by such Lender (with a copy
to the Administrative Agent), each applicable Borrower (or the Company on its
behalf) shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction. A statement of any Lender claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be presumed correct absent manifest
error. In determining such amount, such Lender may use any reasonable averaging
and attribution methods.

     6.07 Substitution of Lender. If (i) any Borrower is required to withhold
with respect to any Lender pursuant to Section 5.08, (ii) any Lender has
demanded compensation under Section 6.01(a) or Section 6.06 or (iii) the
obligation of any Lender to make Fixed Rate Loans has been suspended pursuant to
Section 6.01(b)(ii) or Section 6.03, and so long as no Default shall have
occurred and be continuing, the Company shall have the right to request one or
more substitute banks, financial institutions or funds (which may be one or more
of the Lenders) reasonably satisfactory to the Administrative Agent to purchase
such Lender’s Note and assume such Lender’s Commitment hereunder by paying to
such Lender an amount equal to all of the obligations of all Borrowers to such
Lender hereunder including, without limitation, principal and accrued interest
and fees. Any costs or expenses incurred by the Administrative Agent in
connection with assisting the Company pursuant hereto shall be paid upon demand
by the Company. The Administrative Agent shall respond promptly to any request
by the Company for its consent to a substitute for a Lender.

     SECTION 7. CONDITIONS PRECEDENT.

     7.01 Initial Loans. The obligation of the Lenders to make Loans, and of
each LC Issuer to issue Letters of Credit, is subject to the satisfaction of the
following conditions precedent:

     (a) Organizational Documents. The Company shall have delivered to the
Administrative Agent an original certified copy of its Organizational Documents,
certified by an officer of the Company as being true and correct and in full
force and effect.

     (b) Incumbency. The Company shall have delivered to the Administrative
Agent a certificate in respect of the name and signature of each of the officers
(i) who is authorized to sign on its behalf this Agreement and the Notes and
(ii) who will, until replaced by another officer or officers duly authorized for
that purpose, act as its representative for the purposes of signing documents
and giving notices and other communications in connection with this Agreement
and the Notes. The Administrative Agent, each LC Issuer and each Lender may
conclusively rely on such certificates until it receives notice in writing from
the Company to the contrary.

     (c) Notes. The Administrative Agent shall have received the appropriate
Note or Notes for each Lender, duly completed and executed.

52



--------------------------------------------------------------------------------



 



     (d) Opinion of Counsel to the Company. The Administrative Agent shall have
received an opinion of Calfee, Halter & Griswold LLP, counsel to the Company,
and the General Counsel of the Company, each in form and substance satisfactory
to the Administrative Agent and the Lenders.

     (e) Counterparts. The Administrative Agent shall have received counterparts
of this Agreement executed and delivered by or on behalf of each of the parties
hereto (or, in the case of any Lender as to which the Administrative Agent shall
not have received such a counterpart, the Administrative Agent shall have
received evidence satisfactory to it of the execution and delivery by such
Lender of a counterpart hereof).

     (f) Existing Credit Agreement. The Administrative Agent shall have received
evidence that all amounts outstanding under the credit agreement dated as of
July 14, 2000, among the Company, the lenders party thereto and JPMorgan Chase
Bank (successor in interest to The Chase Manhattan Bank), as administrative
agent, as amended, shall have been paid in full and all commitments thereunder
shall have terminated.

     (g) Fees and Fee Letters. The Company shall have (i) executed and delivered
to the Administrative Agent the Arranger Fee Letter and shall have paid to the
Administrative Agent, for the benefit of itself and the Arrangers, the fees
required to be paid by it on the Closing Date, (ii) executed and delivered to
the Administrative Agent the Closing Fee Letter and shall have paid to the
Administrative Agent, for the benefit of the Lenders, the fees required to be
paid therein, and (iii) paid or caused to be paid all reasonable fees and
expenses of the Administrative Agent in connection with the consummation of the
transactions contemplated in this Agreement.

     (h) Other Documents. The Administrative Agent shall have received such
other documents relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request.

     7.02 Initial and Subsequent Loans. The obligation of each Lender to make
any Loan, and of the LC Issuer to issue any Letter of Credit, hereunder is
subject to the satisfaction of the following conditions precedent as of the date
of the making of such Loan or the issuance of such Letter of Credit both
immediately before and after giving effect thereto:

     (a) no Default or Event of Default shall have occurred and be continuing;
and

     (b) the representations and warranties made by the Borrowers in this
Agreement shall be true on and as of the date of the making of such Loan or the
issuance of such Letter of Credit, with the same force and effect as if made on
and as of such date (except, in the case of the representation and warranty
contained in Section 8.02(d), as disclosed by the Company to the Lenders in
writing in the notice of borrowing relating to such Loan).

Each notice of borrowing by any Borrower hereunder shall constitute a
certification by the Borrowers to the effect set forth in the preceding sentence
(both as of the date of such notice and as of the date of such borrowing).

     7.03 Conditions Precedent to Addition of Foreign Borrowers. The obligation
of the Lenders to make Loans, and of the LC Issuer to issue Letters of Credit,
to any Foreign Borrower

53



--------------------------------------------------------------------------------



 



that becomes a party to this Agreement pursuant to Section 2.09, is subject to
the satisfaction of each of the following conditions on or prior to the date any
such Loan is made to, or Letter of Credit is issued for the account of, such
Foreign Borrower:

     (a) Joinder Agreement. Such Foreign Borrower shall have executed and
delivered to the Administrative Agent a joinder agreement, in form and substance
satisfactory to the Administrative Agent (as modified, amended or supplemented
from time to time in accordance with the terms thereof and hereof, a “Joinder
Agreement”), pursuant to which such Foreign Borrower shall have become a party
to this Agreement.

     (b) Notes. Such Foreign Borrower shall have executed and delivered to the
Administrative Agent a Revolving Note, a Canadian Base Rate Note or a BA
Equivalent Note, as the case may be, for the account of each Lender that has
requested a Note.

     (c) Corporate Resolutions and Approvals. The Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors or
equivalent governing body of such Foreign Borrower, approving the Loan Documents
to which such Foreign Borrower is or may become a party, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to the execution, delivery and performance by such Foreign Borrower
of the Loan Documents to which it is or may become a party.

     (d) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary (or equivalent officers)
of such Foreign Borrower, certifying the names and true signatures of the
officers of such Foreign Borrower authorized to sign the Loan Documents to such
Foreign Borrower is a party and any other documents to which such Foreign
Borrower is a party that may be executed and delivered in connection herewith.

     (e) Organizational Documents. The Administrative Agent shall have received
an original certified copy of the Organizational Documents of such Foreign
Borrower, certified by an officer of such Foreign Borrower as being true and
correct and in full force and effect.

     (f) Amendments to Loan Documents. The Administrative Agent shall have
received such amendments or other modifications to the Loan Documents, fully
executed by the appropriate parties thereto, that the Administrative Agent deems
necessary or appropriate in connection with the addition of such Foreign
Borrower.

     (g) Miscellaneous. The Company and such Foreign Borrower shall have
provided to the Administrative Agent and the Lenders such other items and shall
have satisfied such other conditions as may be reasonably required by the
Administrative Agent or the Lenders.

     SECTION 8. REPRESENTATIONS AND WARRANTIES. Each Borrower represents and
warrants to the Lenders, each LC Issuer and the Administrative Agent as follows:

     8.01 Corporate Existence. Each of the Company and its Subsidiaries (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation; (b) has all requisite corporate power,
and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its

54



--------------------------------------------------------------------------------



 



business as now being or as proposed to be conducted, except in the case of such
licenses, authorizations, consents and approvals, where the failure to obtain
them would not have a Material Adverse Effect; and (c) is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would have
a Material Adverse Effect.

     8.02 Information.

     (a) All information heretofore furnished by any Borrower to the
Administrative Agent, any LC Issuer or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby did not as
of the date thereof and will not as of the Closing Date contain any untrue
statement of a material fact or assumption or omit to state a material fact or
assumption necessary in order to make the statements contained therein not
misleading.

     (b) Without limiting the generality of paragraph (a):

     (i) The audited consolidated balance sheet of the Company and its
Subsidiaries as of May 31, 2004 and the audited consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year ended May 31,
2004 (collectively, the “Financial Statements”) have been prepared in accordance
with generally accepted accounting principles consistently applied. The
Financial Statements fairly present the financial position of the Company and
its Subsidiaries as of May 31, 2004 and the results of their operations and
their cash flows for the fiscal year ended May 31, 2004 in conformity with
generally accepted accounting principles.

     (ii) The unaudited consolidated balance sheet of the Company and its
Subsidiaries as of August 31, 2004 and the unaudited consolidated statements of
income, shareholders’ equity and cash flows for the three months then ended have
been prepared in accordance with generally accepted accounting principles
consistently applied, and fairly present the financial position of the Company
and its Subsidiaries as of August 31, 2004 and the results of their operations
and their cash flows for the three months then ended in conformity with
generally accepted accounting principles (subject to normal year-end
adjustments).

     (iii) The Company and its Subsidiaries did not on the date of the balance
sheet referred to in clause (i) above, and will not on the Closing Date, have
any material contingent liabilities, material liabilities for taxes, unusual and
material forward or long-term commitments or material unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said balance sheet.

     (c) The Company has disclosed to the Lenders in writing any and all facts
(other than general economic and industry conditions) which have or may have a
Material Adverse Effect.

     (d) Since May 31, 2004 no event has occurred and no condition has come into
existence which has had, or is reasonably likely to have, a Material Adverse
Effect.

     8.03 Litigation. Except as disclosed in the Disclosure Documents, there are
no legal or arbitral proceedings or any proceedings by or before any
governmental or regulatory authority or

55



--------------------------------------------------------------------------------



 



agency, now pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which in any manner draw into
question the validity of any material provision of any Loan Document. The
disclosure of litigation to the Lenders pursuant to this Section does not
necessarily mean that such litigation is of the type described in this Section
or that the Company believes that such litigation has any merit whatsoever.

     8.04 No Breach. None of the execution and delivery of the Loan Documents,
the consummation of the transactions therein contemplated or compliance with the
terms and provisions thereof will conflict with or result in a breach of, or
require any consent under, the Organizational Documents of the Company or any of
its Subsidiaries, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
Loan Document or other material agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which it is bound or to which it is
subject, or constitute a default under any such material agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
revenues or assets of the Company or any of its Subsidiaries pursuant to the
terms of any such agreement or instrument.

     8.05 Corporate Action. Each Borrower has all necessary corporate power and
authority to execute, deliver and perform its obligations under the Loan
Documents to which it is a party; the execution, delivery and performance by
each Borrower of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate action; and this Agreement has been duly
and validly executed and delivered by each Borrower and constitutes the legal,
valid and binding obligation of such Borrower and, on the Closing Date, each of
the other Loan Documents to which the Company is to be a party will constitute
its legal, valid and binding obligation, in each case enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.

     8.06 Approvals. Each of the Company and its Subsidiaries has obtained all
authorizations, approvals and consents of, and has made all filings and
registrations with, any governmental or regulatory authority or agency and any
third party necessary for the execution, delivery or performance by it of any
Loan Document to which it is a party, or for the validity or enforceability
thereof.

     8.07 Regulations U and X. Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U or X of the Board of Governors of the
Federal Reserve System) and no part of the proceeds of any Loan hereunder will
be used to purchase or carry any such margin stock.

     8.08 ERISA. The Company and each member of the Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No such Person has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to

56



--------------------------------------------------------------------------------



 



make any contribution or payment to any Plan or Multiemployer Plan, or made any
amendment to any Plan, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA (other than a liability to
the PBGC for premiums under Section 4007 of ERISA).

     8.09 Taxes. Each of the Company and its Subsidiaries has filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by it and has paid all taxes due pursuant to such returns
or pursuant to any assessment received by it, except to the extent the same may
be contested as permitted by Section 9.02 hereof. There are no material tax
disputes or contests pending as of the Closing Date. The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of taxes
and other governmental charges are, in the opinion of the Company, adequate.

     8.10 Subsidiaries. Schedule 2 hereto is a complete and correct list, as of
the date of this Agreement, of all Subsidiaries of the Company and of all
Investments held by the Company or any of its Subsidiaries in any material joint
venture or other similar Person. The Company owns, free and clear of Liens, all
outstanding shares of its Subsidiaries and all such shares are validly issued,
fully paid and non-assessable and the Company (or the respective Subsidiary of
the Company) also owns, free and clear of Liens, all such Investments.

     8.11 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an investment company within the meaning of the Investment
Company Act of 1940, as amended, or, directly or indirectly, controlled by or
acting on behalf of any Person which is an investment company, within the
meaning of said Act.

     8.12 Public Utility Holding Company Act. Neither the Company nor any of its
Subsidiaries is a “holding company”, or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

     8.13 Ownership and Use of Properties. Each of the Company and its
Subsidiaries will have on the Closing Date and at all times thereafter, legal
title or ownership of, or the right to use pursuant to enforceable and valid
agreements or arrangements, all tangible property, both real and personal, and
all franchises, licenses, copyrights, patents and know-how which is material to
the operation of its business as proposed to be conducted.

     8.14 Environmental Matters. Except as disclosed in the Disclosure
Documents, neither the Company nor any of its Subsidiaries has (i) failed to
obtain any permits, certificates, licenses, approvals, registrations and other
authorizations which are required under any applicable Environmental Law where
failure to have any such permit, certificate, license, approval, registration or
authorization would have a Material Adverse Effect; (ii) failed to comply with
the terms and conditions of all such permits, certificates, licenses, approvals,
registrations and authorizations, and are also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Environmental
Law or in any notice or demand letter from any regulatory authority issued,
entered, promulgated or approved thereunder where failure to comply would have a
Material Adverse Effect; or (iii) failed to conduct its business so as to comply
in all respects with

57



--------------------------------------------------------------------------------



 



applicable Environmental Laws where failure to so comply would have a Material
Adverse Effect. The disclosure of any failure or alleged failure to the Lenders
pursuant to this Section does not necessarily mean that such failure is of the
type described in this Section or that any such allegation has any merit
whatsoever.

     8.15 Anti-Terrorism Law Compliance. Neither the Company nor any of its
Subsidiaries is subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to any Borrower or from otherwise conducting business with
the Company or any of its Subsidiaries.

     SECTION 9. COVENANTS. Each Borrower agrees that, so long as any of the
Commitments are in effect and until payment in full of all Obligations, unless
the Majority Lenders shall agree otherwise as contemplated by Section 13.05
hereof:

     9.01 Information. The Company shall deliver to each of the Lenders:

     (a) as soon as available and in any event within 90 days after the end of
each fiscal year of the Company, consolidated statements of income,
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
year and the related consolidated balance sheet as at the end of such year,
setting forth in each case in comparative form the corresponding figures for the
preceding fiscal year, and accompanied by an opinion thereon of Ciulla, Smith &
Dale LLP or other independent certified public accountants of recognized
national standing, which opinion shall state that said consolidated financial
statements fairly present in all material respects the consolidated financial
condition and results of operations of the Company and its Subsidiaries as at
the end of, and for, such fiscal year, provided that delivery of the Company’s
annual report on Form 10-K shall be deemed to satisfy the foregoing
requirements;

     (b) as soon as available and in any event within 60 days after the end of
each fiscal quarter of the Company other than the last fiscal quarter in each
fiscal year, consolidated statements of income, shareholders’ equity and cash
flows of the Company and its Subsidiaries for such fiscal quarter and for the
portion of the fiscal year ended at the end of such fiscal quarter, and the
related consolidated balance sheet as at the end of such fiscal quarter,
accompanied, in each case, by a certificate of a Senior Officer, which
certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Company in accordance with GAAP (except for
footnotes of the type required by the Securities and Exchange Commission to be
included in quarterly reports on Form 10-Q), consistently applied, as at the end
of, and for, such period (subject to normal year-end audit adjustments),
provided that delivery of the Company’s quarterly report on Form 10-Q shall be
deemed to satisfy the foregoing requirements;

     (c) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;

58



--------------------------------------------------------------------------------



 



     (d) promptly upon the filing thereof, copies of all registration statements
(other than any registration statements on Form S-8 or its equivalent) and any
reports which the Company shall have filed with the Securities and Exchange
Commission;

     (e) if and when the Company or any member of the Controlled Group (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC, (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate or appoint a trustee to administer any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Code, a copy of such application; (v) gives notice of intent to terminate
any Plan under Section 4041(c) of ERISA, a copy of such notice and other
information filed with the PBGC; (vi) gives notice of withdrawal from any Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Plan or Multiemployer Plan or makes any
amendment to any Plan which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of a Senior
Officer setting forth details as to such occurrence and action, if any, which
the Company or member of the Controlled Group is required or proposes to take;

     (f) promptly after management of any Borrower knows that any Default or
Event of Default has occurred and is continuing, a notice of such Default or
Event of Default, describing the same in reasonable detail;

     (g) promptly after a Senior Officer of the Company knows of a change in the
S&P Rating and/or Moody’s Rating of the Company, a notice of such change in the
S&P Rating and/or Moody’s Rating of the Company; and

     (h) from time to time such other information regarding the financial
condition, operations, prospects or business of the Company or any Borrower as
the Administrative Agent or any Lender through the Administrative Agent may
reasonably request.

     The Company will furnish to each Lender, at the time it furnishes each set
of financial statements pursuant to paragraph (a) or (b) above, a certificate of
the Company executed by a Senior Officer (i) to the effect that, to the best of
his knowledge after due inquiry, no Default or Event of Default has occurred and
is continuing (or, if any Default or Event of Default has occurred and is
continuing, describing the same in reasonable detail) and (ii) setting forth in
reasonable detail the computations necessary to determine whether it was in
compliance with Sections 9.08 to 9.12, inclusive, and 9.16 hereof as of the end
of the respective fiscal quarter or fiscal year.

     9.02 Taxes and Claims. The Company will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any property belonging to it,

59



--------------------------------------------------------------------------------



 



prior to the date on which penalties attach thereto, and all lawful claims
which, if unpaid, might become a Lien upon the property of the Company or such
Subsidiary, provided that neither the Company nor such Subsidiary shall be
required to pay any such tax, assessment, charge, levy or claim the payment of
which is being contested in good faith and by proper proceedings if it maintains
adequate reserves with respect thereto and if such contest, proceedings and
reserves have been described in a certificate of a Senior Officer delivered to
the Lenders.

     9.03 Insurance. The Company will maintain, and will cause each of its
Subsidiaries to maintain, insurance with responsible companies in such amounts
and against such risks as is usually carried by companies of established repute
engaged in the same or similar businesses, owning similar properties, and
located in the same general areas as the Company and its Subsidiaries.

     9.04 Maintenance of Existence; Conduct of Business. The Company will
preserve and maintain, and will cause each of its Subsidiaries to preserve and
maintain, its corporate existence and all of its rights, privileges and
franchises necessary or desirable in the normal conduct of its business, and
will conduct its business in a regular manner; provided that nothing herein
shall prevent (i) the consolidation or merger (and resulting dissolution) of any
Subsidiary of the Company into the Company so long as the Company is the
surviving corporation, (ii) the consolidation or merger of any Subsidiary of the
Company into any other Subsidiary of the Company so long as, in the case of such
mergers or consolidations involving one or more Foreign Borrowers, either (A) a
Foreign Borrower is the surviving entity, or (B) to the extent a Foreign
Borrower is not the surviving corporation, such Foreign Borrower has been
released in accordance with Section 2.09(d) hereof, (iii) the sale of any
Subsidiary of the Company which is not a Significant Subsidiary so long as, in
the case of any Foreign Borrower, such Foreign Borrower has been released in
accordance with Section 2.09(d) hereof, (iv) the termination of corporate
existence, dissolution or abandonment by the Company of any Subsidiary which is
not a Significant Subsidiary so long as, in the case of any Foreign Borrower,
such Foreign Borrower has been released in accordance with Section 2.09(d)
hereof, and (v) any sale, lease or transfer of assets not prohibited by Section
9.10 hereof.

     9.05 Maintenance of and Access to Properties. The Company will keep, and
will cause each of its Subsidiaries to keep, all of its properties necessary in
its business in good working order and condition (having regard to the condition
of such properties at the time such properties were acquired by the Company or
such Subsidiary), ordinary wear and tear excepted, and proper books of record
and account in which full, true and correct entries in conformity with GAAP
shall be made of all dealings and transactions in relation to its business
activities, and will permit representatives of the Lenders to inspect such
properties and, upon reasonable notice and at reasonable times, to examine and
make extracts and copies from the books and records of the Company and any such
Subsidiary.

     9.06 Compliance with Applicable Laws. The Company will comply, and will
cause each of its Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any governmental body or
regulatory authority (including, without limitation, all Environmental Laws), a
breach of which would have a Material Adverse Effect, except where contested in
good faith and by proper proceedings.

60



--------------------------------------------------------------------------------



 



     9.07 Litigation. The Company will promptly give to the Administrative Agent
(which shall promptly notify each Lender) notice in writing of all litigation
and of all proceedings of which it is aware before any courts, arbitrators or
governmental or regulatory agencies affecting the Company or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

     9.08 Leverage Ratio.

     (a) The Company will not permit Indebtedness of the Company and its
Subsidiaries, determined on a consolidated basis, on any date to exceed 65% of
the sum of such Indebtedness and consolidated shareholders’ equity of the
Company and its Subsidiaries on such date.

     (b) The Company will not permit Indebtedness of its Domestic Subsidiaries,
determined on a combined basis exclusive of Indebtedness to the Company and
Indebtedness pursuant to receivables securitizations incurred in accordance with
the terms and conditions of this Agreement, on any date to exceed 15% of
consolidated shareholders’ equity of the Company and its Subsidiaries on such
date.

     9.09 Interest Coverage Ratio. The Company will not permit the ratio,
calculated as at the end of each fiscal quarter ending after the Closing Date
for the four fiscal quarters then ended, of EBITDA for such period to Interest
Expense for such period to be less than 3.5:1.

     9.10 Mergers, Asset Dispositions, Etc. No Borrower will (i) consolidate or
merge with or into any other Person or (ii) sell, lease or otherwise transfer,
directly or indirectly, in one transaction or a series of related transactions,
all or substantially all of its business or assets; provided that (1) any
Borrower may consolidate or merge with another Person if (A) such Borrower is
the entity surviving such merger and (B) immediately after giving effect to such
consolidation or merger, no Default or Event of Default shall have occurred and
be continuing, (2) any Borrower other than the Company may sell, lease or
transfer all or substantially all of its business or assets to the Company or
any other Borrower, and (3) nothing herein shall prevent any of the transactions
or events permitted under clauses (i)-(v) of Section 9.04.

     9.11 Liens. The Company will not, and will not permit any of its
Subsidiaries to, create or suffer to exist any Lien upon any property or assets,
now owned or hereafter acquired, securing any Indebtedness or other obligation,
except:

     (i) Liens existing on the Closing Date and securing Indebtedness in an
aggregate principal amount not exceeding $10,000,000;

     (ii) Liens existing on other assets at the date of acquisition thereof or
which attach to such assets concurrently with or within 90 days after the
acquisition thereof, securing Indebtedness incurred to finance the acquisition
thereof in an aggregate principal amount at any time outstanding not exceeding
$25,000,000;

     (iii) any Lien existing on any asset of any corporation at the time such
corporation becomes a Subsidiary of the Company or is merged or consolidated
with or into the Company or one of its Subsidiaries and not created in
contemplation of such event;

61



--------------------------------------------------------------------------------



 



     (iv) any Lien arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section 9.11, provided that such Indebtedness is not
increased and is not secured by any additional assets;

     (v) other Liens arising in the ordinary course of the business of the
Company or such Subsidiary which are not incurred in connection with the
borrowing of money or the obtaining of advances or credit, do not secure any
obligation in an amount exceeding $25,000,000 and do not materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;

     (vi) Liens not otherwise permitted by the foregoing clauses of this
Section 9.11 securing Indebtedness in an aggregate principal or face amount at
any date not to exceed $25,000,000; and

     (vii) Liens incurred pursuant to receivables securitizations and related
assignments and sales of any income or revenues (including Receivables),
including Liens on the assets of any Receivables Subsidiary created pursuant to
any receivables securitization and Liens granted by the Company and its other
Subsidiaries on Receivables in connection with the transfer thereof, or to
secure obligations owing by them, in respect of any such receivables
securitization; provided that (x) the amounts received by the Company and its
other Subsidiaries from such Receivables Subsidiary in connection with the sale
or other transfer of such Receivables would not under GAAP be accounted for as
liabilities on a consolidated balance sheet of the Company, and (y) the
aggregate principal amount of the investments and claims held at any time by all
purchasers, assignees or other transferees of (or of interests in) Receivables
from any Receivables Subsidiary, and other rights to payment held by such
Persons, in all receivables securitizations shall not exceed $250,000,000.

     9.12 Investments. The Company will not, and will not permit any of its
Subsidiaries to, make or permit to remain outstanding any advances, loans or
other extensions of credit or capital contributions (other than prepaid expenses
in the ordinary course of business) to (by means of transfers of property or
assets or otherwise), or purchase or own any stocks, bonds, notes, debentures or
other securities of, any Person (all such transactions being herein called
“Investments”), except: (i) operating deposit accounts; (ii) Liquid Investments;
(iii) subject to Section 9.13 hereof, Investments in accounts and notes
receivable acquired in the ordinary course of business as presently conducted;
(iv) Investments existing on the Closing Date in Subsidiaries or joint ventures,
and Investments after the Closing Date by the Captive Insurance Companies in the
ordinary course of its business; (v) Investments not otherwise permitted by the
foregoing clauses of this Section 9.12 in Subsidiaries (other than the
Receivables Subsidiary) of the Company and in Persons which become Subsidiaries
of the Company as the result of such Investments; (vi) Investments not otherwise
permitted by the foregoing clauses of this Section 9.12 in joint ventures in an
aggregate amount not to exceed $50,000,000; (vii) Investments comprised of
capital contributions, loans or deferred purchase price (whether in the form of
cash, a note or other assets) to any Receivables Subsidiary or of residual
interests in any trust formed to facilitate any related receivables
securitization; and (viii) Investments not otherwise permitted by the foregoing
clauses of this Section 9.12 in an aggregate amount not to exceed $10,000,000.

62



--------------------------------------------------------------------------------



 



     9.13 Transactions with Affiliates. Except as expressly permitted by this
Agreement the Company will not, and will not permit any of its Subsidiaries to,
directly or indirectly: (i) make any Investment in an Affiliate of the Company
(other than a Subsidiary of the Company); (ii) transfer, sell, lease, assign or
otherwise dispose of any assets to an Affiliate of the Company (other than a
Subsidiary of the Company); (iii) merge into or consolidate with or purchase or
acquire assets from an Affiliate of the Company (other than a Subsidiary of the
Company); or (iv) enter into any other transaction directly or indirectly with
or for the benefit of an Affiliate of the Company (other than a Subsidiary of
the Company) (including, without limitation, Guaranties and assumptions of
obligations of an Affiliate of the Company (other than a Subsidiary of the
Company)); provided that (a) any Affiliate of the Company who is an individual
may serve as a director, officer or employee of the Company and receive
reasonable compensation or indemnification in connection with his or her
services in such capacity; and (b) any transaction entered into by the Company
or a Subsidiary of the Company with an Affiliate of the Company which is not a
Subsidiary of the Company providing for the leasing of property, the rendering
or receipt of services or the purchase or sale of inventory and other assets in
the ordinary course of business must be for a monetary or business consideration
which would be substantially as advantageous to the Company or such Subsidiary
as the monetary or business consideration which would obtain in a comparable
arm’s length transaction with a Person not an Affiliate of the Company.

     9.14 Lines of Business. The Company and its Subsidiaries, taken as a whole,
shall not engage to any substantial extent in any line or lines of business
activity other than present or related product lines.

     9.15 Environmental Matters. The Company will promptly give to the Lenders
notice in writing of any complaint, order, citation, notice or other written
communication from any Person with respect to, or if the Company becomes aware
after due inquiry of, (i) the existence or alleged existence of a violation of
any applicable Environmental Law or Environmental Liability at, upon, under or
within any property now or previously owned, leased, operated or used by the
Company or any of its Subsidiaries or any part thereof, or due to the operations
or activities of the Company, any Subsidiary on or in connection with such
property or any part thereof (including receipt by the Company or any Subsidiary
of any notice of the happening of any event involving the Release of a
reportable quantity under any applicable Environmental Law or cleanup of any
Hazardous Substance), (ii) any Release on such property or any part thereof in a
quantity that is reportable under any applicable Environmental Law, (iii) the
commencement of any cleanup pursuant to or in accordance with any applicable
Environmental Law of any Hazardous Substances on or about such property or any
part thereof and (iv) any pending or threatened proceeding for the termination,
suspension or non-renewal of any permit required under any applicable
Environmental Law, in each case which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

     9.16 Lease Payments. Neither the Company nor any of its Subsidiaries has
incurred or assumed or will incur or assume (whether pursuant to a Guaranty or
otherwise) any liability for rental payments under a lease with a lease term (as
defined in Financial Accounting Standards No. 13 of the Financial Accounting
Standards Board, as in effect on the date hereof) if (i) such lease is of an
asset previously owned by the Company or any of its Subsidiaries and (ii) after
giving effect thereto, the aggregate amount of minimum lease payments that the
Company and

63



--------------------------------------------------------------------------------



 



its Subsidiaries have so incurred or assumed will exceed, on a consolidated
basis, $30,000,000 for any calendar year under all such leases.

     9.17 Anti-Terrorism Laws. Neither the Company nor any of its Subsidiaries
shall be in violation of any law or regulation or appear on any list of any
government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to any Borrower.

     SECTION 10. DEFAULTS.

     10.01 Events of Default. If one or more of the following events (herein
called “Events of Default”) shall occur and be continuing:

     (a) default in the payment of (i) any principal of any Loan or any
reimbursement obligation in respect of any Unpaid Drawing when due or of (ii)
any interest on any Loan or other amount payable hereunder within five Business
Days after the due date thereof; or

     (b) the Company or any of its Subsidiaries shall default in the payment
when due of any principal of or interest on Indebtedness having an aggregate
outstanding principal amount of at least $20,000,000 (other than the Loans); or
any event or condition shall occur which results in the acceleration of the
maturity of any such Indebtedness or enables (or, with the giving of notice or
lapse of time or both, would enable) the holder of any such Indebtedness or any
Person acting on such holder’s behalf to accelerate the maturity thereof; or

     (c) any representation or warranty made or deemed made by the Company or
any Subsidiary herein, or in any certificate furnished to any Lender, any LC
Issuer or the Administrative Agent pursuant to the provisions hereof, shall
prove to have been false or misleading in any material respect as of the time
made or furnished; or

     (d) (i) any Borrower shall default in the performance of any of its
obligations under Section 2.07, 9.08, 9.09, 9.10, 9.11, 9.12, 9.13, 9.16 or 9.17
hereof; or (ii) the Company or any Subsidiary shall default in the performance
of any of its other obligations hereunder or any other Loan Document, and such
default described in this subclause (ii) shall continue unremedied for a period
of 30 days after notice thereof to the Company by the Administrative Agent or
any Lender (through the Administrative Agent); or

     (e) the Company, any other Borrower or any of the Company’s Significant
Subsidiaries shall admit in writing its inability to, or be generally unable to,
pay its debts as such debts become due; or

     (f) the Company, any other Borrower or any of the Company’s Significant
Subsidiaries shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to

64



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, reorganization, winding-up, or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate or
partnership action for the purpose of effecting any of the foregoing; or

     (g) a proceeding or case shall be commenced, without the application or
consent of the Company, any other Borrower or any of the Company’s Significant
Subsidiaries in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person or of all or any substantial
part of its assets, or (iii) similar relief in respect of such Person under any
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
90 days; or an order for relief against such Person shall be entered in an
involuntary case under the Bankruptcy Code; or

     (h) a final judgment or judgments for the payment of money shall be
rendered by a court or courts against the Company or any of its Subsidiaries in
excess of $35,000,000 in the aggregate (excluding any amount of such judgment as
to which an Acceptable Insurer has acknowledged liability), and the same shall
not be discharged (or provision shall not be made for such discharge), or a stay
of execution thereof shall not be procured, within 10 days from the date of
entry thereof, or the Company or such Subsidiary shall not, within said period
of 10 days, or such longer period during which execution of the same shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal; or

     (i) the Company or any member of the Controlled Group shall fail to pay
when due an amount or amounts aggregating in excess of $20,000,000 for which it
shall have become liable under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Liabilities in excess of
$20,000,000 shall be filed under Title IV of ERISA by the Company or any member
of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer, any
Plan or Plans having aggregate Unfunded Liabilities in excess of $20,000,000; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Plan or Plans having aggregate Unfunded
Liabilities in excess of $20,000,000 must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause the Company or one or more members of the Controlled Group to
incur a current payment obligation in excess of $20,000,000; or

     (j) (i) as a result of one or more transactions after the date of this
Agreement, any “person” or “group” of persons shall have “beneficial ownership”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, and the applicable rules and regulations thereunder) of 30% or
more of the outstanding common stock of the Company; or (ii) without limiting
the generality of the foregoing, during any period of 12

65



--------------------------------------------------------------------------------



 



consecutive months, commencing after the date of this Agreement, individuals who
at the beginning of such 12-month period were directors of the Company shall
cease for any reason to constitute a majority of the board of directors of the
Company;

THEREUPON: the Administrative Agent may (and, if directed by the Majority
Lenders, shall) by notice to the Company (a) declare the Commitments terminated
(whereupon the Commitments shall be terminated), (b) terminate any Letter of
Credit that may be terminated in accordance with its terms; (c) declare the
principal amount then outstanding of and the accrued interest on the Loans, the
Unpaid Drawings, fees and all other Obligations payable hereunder and under the
Notes to be forthwith due and payable, whereupon such amounts shall be and
become immediately due and payable, without other notice, presentment, demand,
protest or other formalities of any kind (all of which are hereby expressly
waived by the Company) and/or (d) exercise any other right or remedy available
under any of the Loan Documents or applicable law; provided that in the case of
the occurrence of an Event of Default with respect to the Company referred to in
clause (f) or (g) of this Section 10.01, the Commitments shall be automatically
terminated and the principal amount then outstanding of and the accrued interest
on the Loans, the Unpaid Drawings, and fees and all other amounts payable
hereunder and under the Notes shall be and become automatically and immediately
due and payable, without notice (including, without limitation, notice of intent
to accelerate), presentment, demand, protest or other formalities of any kind,
all of which are hereby expressly waived by the Company. Each Lender hereby
agrees that, unless so requested by the Administrative Agent with the consent of
the Majority Lenders, it shall not take or cause to be taken any action to
declare the Commitments terminated or to declare payable or collect the amounts
referred to above that is independent from any action taken or to be taken by
the Administrative Agent, unless such action is taken in connection with an
Event of Default described in clause (a), (e), (f) or (g) of this Section 10.01.

     10.02 Application of Certain Payments and Proceeds. All payments and other
amounts received by the Administrative Agent, any LC Issuer or any Lender (i) at
any time on or after the Sharing Date or (ii) at any time from the exercise of
remedies hereunder or under the other Loan Documents, shall in each case unless
otherwise required by the terms of the other Loan Documents or by applicable law
be applied as follows:

     (a) Obligations Generally. Except with respect to any amounts that are
required to first be applied pursuant to subparts (b) or (c) below, all amounts
received by or with respect to the Company shall be applied:

     (i) first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts payable to the Administrative
Agent or the Arrangers in their capacity as such;

     (ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses payable to each Lender or each LC Issuer, ratably
among them in proportion to the aggregate of all such amounts;

     (iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of

66



--------------------------------------------------------------------------------



 



Credit, ratably among the Lenders and each LC Issuer in proportion to the
aggregate of all such amounts;

     (iv) fourth, pro rata to the payment of that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts;

     (v) fifth, to the Administrative Agent for the benefit of each LC Issuer to
cash collateralize the Stated Amount of outstanding Letters of Credit;

     (vi) sixth, to the payment of all other Obligations owing under or in
respect of the Loan Documents that are then due and payable to the
Administrative Agent, the Arrangers, each LC Issuer and the Lenders, ratably
based upon the respective aggregate amounts of all such Obligations owing to
them on such date; and

     (vii) finally, any remaining surplus after all of the Obligations have been
paid in full, to the Company or to whomsoever shall be lawfully entitled
thereto.

     (b) Foreign Revolving Borrower Obligations. All amounts received by or with
respect to any Foreign Revolving Borrower shall be applied:

     (i) first, to the payment of that portion of the Foreign Revolving Borrower
Obligations owing by such Foreign Revolving Borrower constituting fees,
indemnities and expenses and other amounts payable to the Administrative Agent
in its capacity as such;

     (ii) second, to the payment of that portion of the Foreign Revolving
Borrower Obligations owing by such Foreign Revolving Borrower constituting fees,
indemnities and expenses payable to each Lender and each LC Issuer, ratably
among them in proportion to the aggregate of all such amounts;

     (iii) third, to the payment of that portion of the Foreign Revolving
Borrower Obligations constituting accrued and unpaid interest on the Loans made
to such Foreign Revolving Borrower and Unpaid Drawings with respect to Letters
of Credit issued for the account of such Foreign Revolving Borrower, ratably
among the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts;

     (iv) fourth, to the payment of that portion of the Foreign Revolving
Borrower Obligations constituting unpaid principal of the Loans made to such
Foreign Revolving Borrower and Unpaid Drawings with respect to Letters of Credit
issued for the account of such Foreign Revolving Borrower, ratably among the
Lenders and each LC Issuer in proportion to the aggregate of all such amounts;

     (v) fifth, to the Administrative Agent for the benefit of each LC Issuer to
cash collateralize the Stated Amount of Letters of Credit issued for the account
of such Foreign Revolving Borrower;

67



--------------------------------------------------------------------------------



 



     (vi) sixth, to the payment of all other Foreign Revolving Borrower
Obligations of such Foreign Revolving Borrower owing under or in respect of the
Loan Documents that are then due and payable to the Administrative Agent, each
LC Issuer and the Lenders, ratably based upon the respective aggregate amounts
of all such Foreign Revolving Borrower Obligations owing to them by such Foreign
Revolving Borrower on such date; and

     (vii) finally, any remaining surplus after all of the Foreign Revolving
Borrower Obligations of such Foreign Revolving Borrower have been paid in full,
to such Foreign Revolving Borrower or to whomsoever shall be lawfully entitled
thereto.

     (c) Canadian Obligations. All amounts received by or with respect to any
Canadian Borrower shall be applied:

     (i) first, to the payment of that portion of the Canadian Obligations owing
by the Canadian Borrowers constituting fees, indemnities and expenses and other
amounts payable to the Administrative Agent in its capacity as such;

     (ii) second, to the payment of that portion of the Canadian Obligations
owing by the Canadian Borrowers constituting fees, indemnities and expenses
payable to each Canadian Lender, ratably among them in proportion to the
aggregate of all such amounts;

     (iii) third, to the payment of that portion of the Canadian Obligations
constituting accrued and unpaid interest on the Canadian Revolving Loans made to
the Canadian Borrowers, ratably among the Canadian Lenders in proportion to the
aggregate of all such amounts;

     (iv) fourth, to the payment of that portion of the Canadian Obligations
constituting unpaid principal of the Canadian Revolving Loans made to the
Canadian Borrowers, ratably among the Canadian Lenders in proportion to the
aggregate of all such amounts;

     (v) fifth, to the payment of all other Canadian Obligations owing under or
in respect of the Loan Documents that are then due and payable to the
Administrative Agent and the Canadian Lenders, ratably based upon the respective
aggregate amounts of all such Canadian Obligations owing to them by the Canadian
Borrowers on such date; and

     (vi) finally, any remaining surplus after all of the Canadian Obligations
have been paid in full, to the Canadian Borrowers or to whomsoever shall be
lawfully entitled thereto.

     SECTION 11. THE ADMINISTRATIVE AGENT.

     11.01 Appointment, Powers and Immunities. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent hereunder
and under the Notes with such powers as are specifically delegated to the
Administrative Agent by the terms hereof and thereof, together with such other
powers as are reasonably incidental thereto. The Administrative Agent (which
term as used in this Section 11 shall include reference to its affiliates and
its and its

68



--------------------------------------------------------------------------------



 



affiliates’ officers, directors, employees and agents): (a) shall have no duties
or responsibilities except those expressly set forth in this Agreement and the
Notes, and shall not by reason of this Agreement or any Note be a trustee for
any Lender; (b) shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement or the
Notes, or in any certificate or other document referred to or provided for in,
or received by any of them under, this Agreement or any the Notes, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any Note or any other document referred to or provided for
herein or therein or for any failure by the Company or any of its Subsidiaries
or any other Person to perform any of its obligations hereunder or thereunder;
(c) shall not be required to initiate or conduct any litigation or collection
proceedings hereunder or under any Note except to the extent requested by the
Majority Lenders, and (d) shall not be responsible for any action taken or
omitted to be taken by it hereunder or under any Note or any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful
misconduct. The Administrative Agent may employ agents and attorneys-in-fact and
shall not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.

     11.02 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement or the Notes, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and thereunder in accordance with instructions
signed by the Majority Lenders and such instructions of the Majority Lenders and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders.

     11.03 Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or facility or utilization fees) unless the
Administrative Agent has received notice from a Lender or the Company specifying
such Default and stating that such notice is a “Notice of Default”. In the event
that the Administrative Agent receives such a notice of the occurrence of a
Default, the Administrative Agent shall give prompt notice thereof to the
Lenders (and shall give each Lender prompt notice of each such non-payment). The
Administrative Agent shall (subject to Section 11.07 hereof) take such action
with respect to such Default as shall be directed by the Majority Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders.

     11.04 Rights as a Lender. With respect to its Commitment and the Loans made
by it, National City in its capacity as a Lender hereunder shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not acting as the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent

69



--------------------------------------------------------------------------------



 



may (without having to account therefor to any Lender) accept deposits from,
lend money to and generally engage in any kind of banking, trust or other
business with the Company (and any of its Affiliates) as if it were not acting
as the Administrative Agent and the Administrative Agent may accept fees and
other consideration from the Company (in addition to the agency fees and
arrangement fees heretofore agreed to between the Company, the Administrative
Agent) for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders.

     11.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed under Section 13.03 or 13.04 hereof, but
without limiting the obligations of the Company under said Sections 13.03 and
13.04), ratably in accordance with their respective Commitments, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Loan Document or any
other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including, without limitation, the
costs and expenses which the Company is obligated to pay under Sections 13.03
and 13.04 hereof but excluding, unless a Default has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the party to be indemnified.

     11.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Company and decision to
enter into this Agreement and that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this Agreement
or its Note or Notes. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Company or any other
Person of this Agreement or any of the other Loan Documents or any other
document referred to or provided for herein or therein or to inspect the
properties or books of the Company or any other Person. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder or under the Notes, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Company or any other Person (or any of their
affiliates) which may come into the possession of the Administrative Agent.

     11.07 Failure to Act. Except for action expressly required of the
Administrative Agent hereunder and under any Note, the Administrative Agent
shall in all cases be fully justified in failing or refusing to act hereunder
and thereunder unless it shall receive further assurances to its satisfaction by
the Lenders of their indemnification obligations under Section 11.05 hereof
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.

70



--------------------------------------------------------------------------------



 



     11.08 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Company and the Administrative Agent may be removed at
any time with or without cause by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right to appoint a
successor Administrative Agent reasonably acceptable to the Company. If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Administrative Agent (the “Notice Date”), then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent reasonably acceptable to the Company. Any
successor Administrative Agent shall be (i) a Lender or (ii) if no Lender has
accepted such appointment within 40 days after the Notice Date, a bank with a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 11 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

     11.09 Other Agents. Except as specifically set forth herein with respect to
the Arrangers, any Lender identified herein as a Co-Agent, Syndication Agent,
Documentation Agent, Managing Agent, Manager, Book Runner, Joint Book Runner or
any other corresponding title, other than “Administrative Agent,” shall have no
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Loan Document except those applicable to all Lenders as such. Each
Lender acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.

     11.10 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.

     SECTION 12. GUARANTY.

     12.01 Guaranty by the Company. The Company hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Company Guaranteed Obligations”): (a) the
principal of and interest on the

71



--------------------------------------------------------------------------------



 



Notes issued by, and the Loans made to, and the other Obligations of, the
Foreign Borrowers under this Agreement, and (b) all reimbursement obligations
and Unpaid Drawings with respect to Letters of Credit issued for the benefit of
any LC Obligor (other than the Company) under this Agreement, in all cases under
subparts (a) or (b) above, whether now existing, or hereafter incurred or
arising, including any such interest or other amounts incurred or arising during
the pendency of any bankruptcy, insolvency, reorganization, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code). Upon failure by any Borrower to pay punctually any of the
Company Guaranteed Obligations, the Company shall forthwith on demand by the
Administrative Agent pay the amount not so paid at the place and in the currency
and otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument.

     12.02 Additional Undertaking. As a separate, additional and continuing
obligation, the Company unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any amounts not be
recoverable from the Company under Section 12.01 for any reason whatsoever
(including, without limitation, by reason of any provision of any Loan Document
or any other agreement or instrument executed in connection therewith being or
becoming void, unenforceable, or otherwise invalid under any applicable law)
then, notwithstanding any notice or knowledge thereof by any Lender, the
Administrative Agent, any of their respective Affiliates, or any other Person,
at any time, the Company as sole, original and independent obligor, upon demand
by the Administrative Agent, will make payment to the Administrative Agent, for
the account of the Benefited Creditors, of all such obligations not so
recoverable by way of full indemnity, in such currency and otherwise in such
manner as is provided in the Loan Documents or any other applicable agreement or
instrument.

     12.03 Guaranty Unconditional. The obligations of the Company under this
Section shall be unconditional and absolute and, without limiting the generality
of the foregoing, shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any of the following:

     (a) any extension, renewal, settlement, compromise, waiver or release in
respect to any Company Guaranteed Obligation under any agreement or instrument,
by operation of law or otherwise;

     (b) any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Company Guaranteed Obligation;

     (c) any release, non-perfection or invalidity of any direct or indirect
security for any Company Guaranteed Obligation under any agreement or instrument
evidencing or relating to any Company Guaranteed Obligation;’

     (d) any change in the corporate existence, structure or ownership of any
Borrower or other Subsidiary or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Borrower or other Subsidiary or its
assets or any resulting release or discharge of any obligation of any Borrower
or other Subsidiary contained in any agreement or instrument evidencing or
relating to any Company Guaranteed Obligation;

72



--------------------------------------------------------------------------------



 



     (e) the existence of any claim, set-off or other rights which the Company
may have at any time against any other Borrower, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other person, whether in connection
herewith or any unrelated transactions;

     (f) any invalidity or unenforceability relating to or against any other
Borrower for any reason of any agreement or instrument evidencing or relating to
any Company Guaranteed Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by any Borrower of any of the
Company Guaranteed Obligations; or

     (g) any other act or omission of any kind by any other Borrower, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Company’s obligations under this Section
other than the irrevocable payment in full of all Company Guaranteed
Obligations.

     12.04 Company Obligations to Remain in Effect; Restoration. The Company’s
obligations under this Section shall remain in full force and effect until the
Commitments shall have terminated, and the principal of and interest on the
Notes and other Company Guaranteed Obligations, and all other amounts payable by
the Company, any other Borrower or other Subsidiary, under the Loan Documents or
any other agreement or instrument evidencing or relating to any of the Company
Guaranteed Obligations, shall have been paid in full. If at any time any payment
of any of the Company Guaranteed Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of such
Borrower, the Company’s obligations under this Article with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.

     12.05 Waiver of Acceptance, etc. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any person
against any other Borrower or any other Person, or against any collateral or
guaranty of any other Person.

     12.06 Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Company shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section to be subrogated to the rights of the payee against any other
Borrower with respect to such payment or otherwise to be reimbursed, indemnified
or exonerated by any such Borrower in respect thereof.

     12.07 Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Borrower under any Company Guaranteed
Obligation is stayed upon insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
any applicable agreement or instrument evidencing or relating to any Company
Guaranteed Obligation shall nonetheless be payable by the Company under this
Section forthwith on demand by the Administrative Agent.

     SECTION 13. MISCELLANEOUS.

     13.01 Waiver. No failure on the part of the Administrative Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or

73



--------------------------------------------------------------------------------



 



privilege under this Agreement or the Notes shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided in this Agreement and the
Notes are cumulative and not exclusive of any remedies provided by law.

     13.02 Notices. All notices and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under, this Agreement) shall be given or made by telex, telegraph, telecopy,
cable or other writing and telexed, telecopied, telegraphed, cabled, mailed or
delivered to the intended recipient at the “Address for Notices” specified below
its name on the signature pages hereof; or, as to any party, at such other
address as shall be designated by such party in a notice to the Company and the
Administrative Agent given in accordance with this Section 13.02. Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given when transmitted by telex or telecopier, delivered to the
telegraph or cable office or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

     13.03 Expenses, Etc. The Company agrees to pay (or reimburse the
Administrative Agent, each LC Issuer, the Lenders or their Affiliates, as the
case may be) all of the following: (i) whether or not the transactions
contemplated hereby are consummated, for all reasonable out-of-pocket costs of
the Administrative Agent and the Arrangers in connection with the negotiation,
preparation, syndication, administration and execution and delivery of the Loan
Documents and the documents and instruments referred to therein and the
syndication of the Commitments; (ii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with any amendment, waiver or
consent relating to any of the Loan Documents that are requested by any
Borrower; (iii) all reasonable out-of-pocket costs and expenses of the
Administrative Agent, the Arrangers, the Lenders, each LC Issuer and their
Affiliates in connection with the enforcement of any of the Loan Documents or
the other documents and instruments referred to therein, including, without
limitation, the reasonable fees and disbursements of any individual counsel to
the Administrative Agent, any LC Issuer and any Lender (including, without
limitation, allocated costs of internal counsel); (iv) any and all present and
future stamp and other similar taxes with respect to the foregoing matters and
save the Administrative Agent, each LC Issuer and each of the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission (other than to the extent attributable to any such indemnified
Person) to pay such taxes.

     13.04 Indemnification. The Company shall indemnify the Administrative
Agent, each LC Issuer, each Lender, and each affiliate thereof and their
respective directors, officers, employees, attorneys and agents from, and hold
each of them harmless against, any and all losses, liabilities, claims or
damages to which any of them may become subject, insofar as such losses,
liabilities, claims or damages arise out of or result from (i) any actual or
proposed use by the Company of the proceeds of any extension of credit by any
Lender or LC Issuer hereunder or breach by the Company of this Agreement or any
other Loan Document, (ii) any Environmental Liabilities or (iii) any
investigation, litigation or other proceeding (including any threatened
investigation or proceeding) relating to the foregoing, whether or not the
indemnified Person is a party thereto, and the Company shall reimburse the
Administrative Agent, each LC Issuer, each Lender, and each affiliate thereof
and their respective directors, officers, employees and agents, upon demand for
any expenses (including legal fees and fees of engineers, environmental

74



--------------------------------------------------------------------------------



 



consultants and similar technical personnel) incurred in connection with any
such investigation or proceeding; but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified. Notwithstanding the
foregoing, a Foreign Borrower shall only be required to indemnify any Indemnitee
pursuant to this Section to the extent that any such losses, liabilities,
claims, damages or expenses have been caused by such Foreign Borrower or are
otherwise directly related or attributable to such Foreign Borrower.

     13.05 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor any consent to any departure by the Company
therefrom, shall in any event be effective unless the same shall be agreed or
consented to by the Majority Lenders, the Company and, if such amendment or
waiver relates to any other Borrower, such other Borrower, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no amendment, waiver or consent shall
(i) increase any Commitment of any Lender or subject any Lender to any
additional obligations, without the written consent of such Lender; (ii) reduce
the principal of, or interest on, any Loan, Unpaid Drawing or any fees
hereunder, without the written consent of each Lender affected thereby; (iii)
postpone (A) any date fixed for any payment of principal of, or interest on, any
Loan, or any fee hereunder pursuant to Sections 2.03, 4.01 or 4.02 hereof, or
(B) the expiration date of any Letter of Credit beyond the latest expiration
date for a Letter of Credit provided for herein, in each case without the
written consent of each Lender affected thereby; (iv) change the percentage of
any of the Commitments or of the aggregate unpaid principal amount of any of the
Loans, or the number of Lenders, which shall be required for the Lenders or any
of them to take any action under this Agreement, without the written consent of
each Lender; or (v) change any provision contained in Sections 2.07, 6, 13.03 or
13.04 hereof or this Section 13.05 or Section 13.08 hereof. Notwithstanding
anything in this Section 13.05 to the contrary, no amendment, waiver or consent
shall be made with respect to Section 11 without the consent of the
Administrative Agent.

     13.06 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns except that no Borrower may assign its rights or obligations hereunder
or under the Notes without the prior written consent of all of the Lenders. Each
Lender may assign any Loan or Loans, its interest in any of the LC Outstandings
or Swing Loan Participations or all or any part of its Commitment at any time
(i) to any affiliate thereof, (ii) to any other Lender, or (iii) with the
consent of the Administrative Agent and, provided no Event of Default has
occurred and is continuing at such time, the Company, which consents shall not
be unreasonably withheld, to any other bank or financial institution or fund
(each as “Eligible Assignee”); provided that (x) any assignment shall not be
less than $5,000,000 or, if less, shall constitute an assignment of all of such
Lender’s Commitments, Loans and LC Outstandings and (y) with respect to any
assignment relating to a Revolving Commitment, the Company shall be deemed to be
reasonable in withholding consent if the assignee is not exempt from United
States withholding taxes. Any Lender may assign all, or if less than all, a
fixed portion, of its Loans, LC Outstandings, Swing Loan Participations and/or
Commitments and its rights and obligations hereunder to one or more Eligible
Assignees, each of which shall become a party to this Agreement as a Lender by
execution of an Assignment Agreement. Notwithstanding any other provision of
this Agreement, no Lender that is a Canadian Lender (whether directly or by its
Canadian Lending Installation) may assign any

75



--------------------------------------------------------------------------------



 



portion of its Canadian Commitment or Canadian Obligations to an Eligible
Assignee who is (or whose Canadian Lending Installation is) not a resident of
Canada within the meaning of the Income Tax Act (Canada) for the purposes of the
withholding tax provisions in Part XIII of the Income Tax Act (Canada) in
respect of amounts paid or credited to it hereunder. Upon execution by the
assignor and the assignee of an instrument pursuant to which the assignee
assumes such rights and obligations, payment by such assignee to such assignor
of an amount equal to the purchase price agreed between such assignor and such
assignee and delivery to the Administrative Agent and the Company of an executed
copy of such instrument together with payment by such assignee to the
Administrative Agent of a processing fee of $3,500, such assignee shall have, to
the extent of such assignment (unless otherwise provided therein), the same
rights and benefits as it would have if it were a Lender hereunder and the
assignor shall be, to the extent of such assignment (unless otherwise provided
therein) released from its obligations under this Agreement. Upon the
consummation of such assignment, the Company shall make appropriate arrangements
so that, if required, new Notes are issued to the assignor and the assignee.
With respect to any assignment relating to a Revolving Commitment, if such
assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall, prior to the effectiveness of the applicable instrument
of assumption, deliver to the Company and the Administrative Agent certification
as to exemption from deduction or withholding of any United States federal
income taxes in accordance with Section 5.08(f). Each Lender may (without the
consent of any other party to this Agreement) sell participations in all or any
part of any Loan or Loans made by it, or interest in any LC Outstandings or
Swing Loan Participations to another bank or other entity, in which event the
participant shall not have any rights under this Agreement (except as provided
in the next succeeding sentence hereof), or in the case of a Loan, such Lender’s
Note (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto, which agreement shall not give the
participant the right to consent to any modification, amendment or waiver other
than one described in clause (i), (ii) or (iii) of Section 13.05 hereof). Each
Borrower agrees that each participant shall be entitled to the benefits of
Sections 5.07 and 6 with respect to its participation; provided that no
participant shall be entitled to receive any greater amount pursuant to such
Sections than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such participant had no such transfer occurred. Each Lender may furnish any
information concerning the Company and its Subsidiaries in the possession of
such Lender from time to time to assignees and participants (including
prospective assignees and participants) which have agreed in writing to be bound
by the provisions of Section 13.07 hereof. The Administrative Agent and each
Borrower may, for all purposes of this Agreement, treat any Lender as the holder
of any Note drawn to its order (and owner of the Loans evidenced thereby) until
written notice of assignment or other transfer shall have been received by them
from such Lender. Notwithstanding anything to the contrary, any Lender may at
any time assign all or any portion of its rights under this Agreement and its
Notes to a Federal Reserve Bank. No such assignment shall release the transferor
Lender from its obligations hereunder.

     13.07 Confidentiality. Each Lender agrees to keep confidential any
information delivered or made available by the Company to it prior to the end of
the term of this Agreement which is clearly indicated to be confidential
information; provided that nothing herein shall prevent any Lender from
disclosing such information (i) to any other Lender, (ii) to its officers,
directors, employees, affiliates, agents, attorneys and accountants who have a
need to know such

76



--------------------------------------------------------------------------------



 



information in accordance with customary banking practices and who receive such
information having been made aware of the restrictions set forth in this
Section, (iii) upon the order (which, for avoidance of doubt, includes any
subpoena) of any court or administrative agency, (iv) upon the request or demand
of any regulatory agency or authority having jurisdiction over such Lender,
(v) which has been publicly disclosed, (vi) to the extent reasonably required in
connection with any litigation to which the Administrative Agent, any Lender,
the Company or their respective affiliates may be a party, (vii) to the extent
reasonably required in connection with the exercise of any remedy hereunder,
(viii) to such Lender’s legal counsel and independent auditors, and (ix) to any
actual or proposed participant or assignee of all or part of its rights
hereunder which has agreed in writing to be bound by the provisions of this
Section 13.07.

     13.08 Limitations on Liability of the LC Issuers. Each Revolving Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. No LC
Issuer or any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by an LC Issuer against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to such
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that any account party with
respect to a Letter of Credit shall have a claim against an LC Issuer, and an LC
Issuer shall be liable to such account party, to the extent of any direct, but
not consequential, damages suffered by such account party that such account
party proves were caused by (i) such LC Issuer’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit or (ii) such LC Issuer’s willful
failure to make lawful payment under any Letter of Credit after the presentation
to it of documentation strictly complying with the terms and conditions of such
Letter of Credit. In furtherance and not in limitation of the foregoing, an LC
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation.

     13.09 Canadian Interest Limitation. Notwithstanding anything herein to the
contrary, in no event shall the aggregate “interest” (as defined in section 347
of the Criminal Code, Revised Statutes of Canada, 1985, C. 46 as the same may be
amended, replaced or re-enacted from time to time) payable under this Agreement
with respect to the Canadian Obligations exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement lawfully permitted under that section and, if any payment, collection
or demand pursuant to this Agreement in respect of “interest” (as defined in
that section) is determined to be contrary to the provisions of that section,
such payment, collection or demand shall be deemed to have been made by mutual
mistake of the applicable Canadian Borrower and the Canadian Lenders and the
amount of such payment or collection shall be refunded to such Canadian
Borrower; for purposes of this Agreement the effective annual rate of interest
shall be determined in accordance with generally accepted actuarial practices
and principles over the term of the applicable credit advanced on the basis of
annual compounding of the lawfully permitted rate of interest and, in the event
of dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent will be conclusive for the purposes of
such

77



--------------------------------------------------------------------------------



 



determination. The amount of the payment that is to be refunded will be
determined by the Administrative Agent.

     13.10 Judgment Currency. If the Administrative Agent, on behalf of the
Lenders, obtains a judgment or judgments against any Borrower in a Designated
Foreign Currency, the obligations of such Borrower in respect of any sum
adjudged to be due to the Administrative Agent or the Lenders hereunder or under
the Notes (the “Judgment Amount”) shall be discharged only to the extent that,
on the Business Day following receipt by the Administrative Agent of the
Judgment Amount in the Designated Foreign Currency, the Administrative Agent, in
accordance with normal banking procedures, may purchase Dollars with the
Judgment Amount in such Designated Foreign Currency. If the amount of Dollars so
purchased is less than the amount of Dollars that could have been purchased with
the Judgment Amount on the date or dates the Judgment Amount (excluding the
portion of the Judgment Amount which has accrued as a result of the failure of
such Borrower to pay the sum originally due hereunder or under the Notes when it
was originally due hereunder or under the Notes) was originally due and owing
(the “Original Due Date”) to the Administrative Agent or the Lenders hereunder
or under the Notes (the “Loss”), such Borrower agrees as a separate obligation
and notwithstanding any such judgment, to indemnify the Administrative Agent or
such Lender, as the case may be, against the Loss, and if the amount of Dollars
so purchased exceeds the amount of Dollars that could have been purchased with
the Judgment Amount on the Original Due Date, the Administrative Agent or such
Lender agrees to remit such excess to such Borrower.

     13.11 Survival. The obligations of the Company under Sections 5.08, 6.01,
6.05, 13.03 and 13.04 hereof and the obligations of the Lenders under Sections
11.05 and 13.07 shall survive the repayment of the Loans and the termination of
the Commitments.

     13.12 Captions. The table of contents and the captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

     13.13 Counterparts; Integration. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart. This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral and written, relating to the subject matter
hereof (except to the extent specific reference is made to any such agreement in
Section 2.03 hereof).

     13.14 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

     (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF OHIO, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS. EACH BORROWER HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF OHIO AND OF ANY OHIO STATE COURT SITTING IN CLEVELAND, OHIO FOR
PURPOSES OF

78



--------------------------------------------------------------------------------



 



ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

     (b) EACH BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

     (c) EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND EACH LENDER
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

[Remainder of page intentionally left blank]

79



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

              RPM INTERNATIONAL INC.
 
            /s/ Keith R. Smiley    

--------------------------------------------------------------------------------


  Name:   Keith R. Smiley

  Title:   Vice President, Treasurer and

      Assistant Secretary
 
            Address for Notices:     2628 Pearl Road     P.O. Box 777    
Medina, Ohio 44258     Attention: Chief Financial Officer     Telephone Number:
330-273-8845     Telecopy Number: 330-220-6006

 



--------------------------------------------------------------------------------



 



              NATIONAL CITY BANK,     as the Administrative Agent, an Arranger,
the
Swing Line Lender, the LC Issuer and a Lender
 
            /s/ Robert S. Coleman    

--------------------------------------------------------------------------------


  Name:   ROBERT S. COLEMAN

  Title:   SENIOR VICE PRESIDENT
 
            Address for Notices:     National City Bank     1900 E. Ninth Street
 -  Loc. #2077     Cleveland, OH 44114     Attention: Revette Vickerstaff    
Telecopy Number: 216-488-7110

 



--------------------------------------------------------------------------------



 



              NATIONAL CITY BANK, CANADA BRANCH,
as a Canadian Lender
 
       

  /s/ Caroline Stade   /s/ William Hines

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


  Name: Caroline Stade   William Hines

  Title: Vice President   Senior Vice President

     

  Address for Notices:

  National City Bank, Canada Branch

  130 King Street West, Suite 2140

  Toronto, Ontario

  Canada M5X 1E4

  Attention: Donna Hallim

  Telecopy Number: 416-361-0085

 



--------------------------------------------------------------------------------



 



              KEYBANK NATIONAL ASSOCIATION,     as the Syndication Agent, an
Arranger and a Lender
 
            /s/ Marianne T. Meil    

--------------------------------------------------------------------------------


  Name:   Marianne T. Meil

  Title:   Vice President
 
            Address for Notices:     127 Public Square     Cleveland, Ohio 44114
    Attention: Kristina Morales     Telecopy Number: 216-689-5962

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, N.A.,     as Co-Documentation Agent and a Lender
 
            /s/ Barbara Van Meerten    

--------------------------------------------------------------------------------


  Name:   Barbara Van Meerten

  Title:   Director
 
            Address for Notices:     201 S. College Street     NC 1183    
Charlotte, N.C. 28288     Telecopy No: 704 715-0094

 



--------------------------------------------------------------------------------



 



              FLEET NATIONAL BANK,     as Co-Documentation Agent and a Lender
 
            /s/ Irene Bertozzi Bartenstein    

--------------------------------------------------------------------------------


  Name:   Irene Bertozzi Bartenstein

  Title:   Director
 
            Address for Notices:     100 Federal St., Mailstop MA5-100-09-03    
Boston, MA     Attention: Irene Bartenstein     Telecopy Number: 617-434-0601

 



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK
 
            /s/ Roy C. Lanctot    

--------------------------------------------------------------------------------


  Name:   ROY C. LANCTOT

  Title:   VICE PRESIDENT
 
            Address for Notices:     600 SUPERIOR AVE. EAST     CLEVELAND OH
44114     Attention: R. C. LANCTOT     Telecopy Number: 216-274-5145

 



--------------------------------------------------------------------------------



 



              LASALLE BANK NATIONAL ASSOCIATION
 
            /s/ Patrick F. Dunphy    

--------------------------------------------------------------------------------


  Name:   Patrick F. Dunphy

  Title:   First Vice President
 
            Address for Notices:     1300 East 9th Street, Suite 1000    
Cleveland, OH 44114     Attention: Patrick F. Dunphy     Telecopy Number: (216)
802-2212

 



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI, LTD.,     CHICAGO BRANCH
 
            /s/ Shinichiro Munechika    

--------------------------------------------------------------------------------


  Name:   Shinichiro Munechika

  Title:   Deputy General Manager
 
            Address for Notices:     227 West Monroe Street, Suite 2300    
Chicago, Illinois 60606     Attention: John DiLegge     Telecopy Number: (312)
696-4535

 



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK
 
            /s/ Kenneth McDonnell    

--------------------------------------------------------------------------------


  Name:   Kenneth McDonnell

  Title:   Vice President
 
            Address for Notices:     1 Wall Street, 21st Fl.     New York, NY
10286     Attention: Terry Blackburn     Telecopy Number: 212-809-9060

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION
 
            /s/ Christine C. Gencer    

--------------------------------------------------------------------------------


  Name:   Christine C. Gencer

  Title:   Vice President
 
            Address for Notices:     1350 Euclid Ave     Cleveland OH, 44115    
Attention: Christine C. Gencer     Telecopy Number: 216-623-9208

 



--------------------------------------------------------------------------------



 



     

  CREDIT SUISSE FIRST BOSTON,

  acting through its Cayman Islands Branch
 
   

  /s/ Phillip Ho

 

--------------------------------------------------------------------------------


  Name: Phillip Ho

  Title: Director
 
   

  /s/ Rianka Mohan

 

--------------------------------------------------------------------------------


  Name: Rianka Mohan

  Title: Associate
 
   

  Address for Notices:

  Eleven Madison Avenue,

  New York , NY 10010

  Attention: Phillip Ho

  Telecopy Number: 646-935-8198

 



--------------------------------------------------------------------------------



 



              KBC BANK, N.V.
 
       

  /s/ Robert Snauffer   /s/ William Cavanaugh

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


  Name: Robert Snauffer   William Cavanaugh

  Title: First Vice President   Vice President

     

  Address for Notices:

  125 W, 55th Street

  New York, NY 10019

  Attention: Loan Administration

  Telecopy Number: 212-956-5580

 



--------------------------------------------------------------------------------



 



              UFJ BANK LIMITED
 
            /s/ Russell Bohner    

--------------------------------------------------------------------------------


  Name:   Russell Bohner

  Title:   Vice President
 
            Address for Notices:     55 East 52nd Street     New York, NY 10055
    Attention: Marlin Chin     Telecopy Number: 212-754-2368

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

     The Applicable Margin, the facility fee rate and utilization fee rate for
any day are the respective percentages set forth below in the applicable row
under the column corresponding to the Status that exists on such day:

                                                  Status

--------------------------------------------------------------------------------

  Level I

--------------------------------------------------------------------------------

  Level II

--------------------------------------------------------------------------------

  Level III

--------------------------------------------------------------------------------

  Level IV

--------------------------------------------------------------------------------

  Level V

--------------------------------------------------------------------------------

  Level VI

--------------------------------------------------------------------------------

Fixed Rate Loans and Swing Loans
    .40 %     .50 %     .60 %     .825 %     1.00 %     1.375 %
Facility Fee Rate
    .10 %     .125 %     .15 %     .175 %     .25 %     .375 %
Utilization Fee Rate
    .125 %     .125 %     .125 %     .125 %     .25 %     .25 %

     For purposes of this Schedule, the following terms have the following
meanings:

     “Applicable Indebtedness” shall mean senior unsecured long-term debt of the
Company and its Subsidiaries.

     “Level I Status” exists at any date if, at such date, the Applicable
Indebtedness is rated A- or higher by S&P and A3 or higher by Moody’s.

     “Level II Status” exists at any date if, at such date, (i) the Applicable
Indebtedness is rated BBB+ or higher by S&P and Baa1 or higher by Moody’s and
(ii) Level I Status does not exist.

     “Level III Status” exists at any date if, at such date, (i) the Applicable
Indebtedness is rated BBB or higher by S&P and Baa2 or higher by Moody’s and
(ii) neither Level I Status nor Level II Status exists.

     “Level IV Status” exists at any date if, at such date, (i) the Applicable
Indebtedness is rated BBB- or higher by S&P and Baa3 or higher by Moody’s and
(ii) none of Level I Status, Level II Status or Level III Status exists.

     “Level V Status” exists at any date if, at such date, (i) the Applicable
Indebtedness is rated BB+ or higher by S&P and Ba1 or higher by Moody’s and
(ii) none of Level I Status, Level II Status, Level III or Level IV Status
exists.

     “Level VI Status” exists at any date if, at such date, no other Status
exists.

     “Moody’s” shall mean Moody’s Investors Service, Inc.

     “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

     “Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status, Level V Status or Level VI Status
exists at any date.

     The credit ratings to be utilized for purposes of this Schedule are those
assigned to senior unsecured long-term debt securities without third-party
credit enhancement, and any rating assigned to any other debt security shall be
disregarded. The rating in effect at any date is that in effect at the close of
business on such date.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

LENDERS AND COMMITMENTS

                                      Revolving                 Percentage as  
      Revolving   of the Closing   Canadian Lender

--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Commitment*

--------------------------------------------------------------------------------

National City Bank
  $ 50,000,000       15.15 %%        
National City Bank, Canada Branch
                  $ 10,000,000  
KeyBank National Association
  $ 50,000,000       15.15 %        
Wachovia Bank, N.A.
  $ 35,000,000       10.61 %        
Fleet National Bank
  $ 35,000,000       10.61 %        
Fifth Third Bank
  $ 25,000,000       7.58 %        
LaSalle Bank National Association
  $ 25,000,000       7.58 %        
Bank of Tokyo-Mitsubishi
  $ 25,000,000       7.58 %        
The Bank of New York
  $ 25,000,000       7.58 %        
U.S. Bank National Association
  $ 20,000,000       6.06 %        
Credit Suisse First Boston
  $ 15,000,000       4.55 %        
KBC Bank, N.V.
  $ 15,000,000       4.55 %        
UFJ Bank Limited
  $ 10,000,000       3.03 %        
Total:
  $ 330,000,000 .00     100.00 %   $ 10,000,000  

     *Canadian Commitments are not effective until on and after the date on
which one or more Canadian Commitments are activated and in effect pursuant to
Section 2.02(c)(i).

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

The following is a list of subsidiaries of RPM International Inc.1 as of
November 19, 2004.

          Jurisdiction of Name

--------------------------------------------------------------------------------

  Incorporation

--------------------------------------------------------------------------------

First Colonial Insurance Company, Inc.
  Vermont
First Continental Services Co.
  Vermont
RPM Asia Pte. Ltd.
  Singapore
Alumanation (M) Sdn. Bhd.
  Malaysia
Espan Corporation Pte. Ltd.
  Singapore
RPM China Pte. Ltd.
  Singapore
Magnagro Industries Pte. Ltd.
  Singapore
Dryvit Wall Systems (Suzhou) Co. Ltd.
  China
RPM Consumer Holding Company
  Delaware
Bondo Corporation
  Ohio
DAP Products Inc.2
  Delaware
DAP Holdings, LLC3
  Delaware
Gloucester Co., Inc.
  Massachusetts
Rust-Oleum Corporation4
  Illinois
Rust-Oleum International, LLC5
  Delaware
ROC Sales, Inc.
  Illinois
Rust-Oleum Sales Company, Inc.6
  Ohio
Rust-Oleum Service Company
  Delaware
The Flecto Company, Inc.7
  California
Rust-Oleum Japan Corporation
  Japan
The Testor Corporation8
  Ohio
Zinsser Co., Inc. 9
  New Jersey
Zinsser Holdings, LLC10
  Delaware
Mantrose-Haeuser Co., Inc.
  Massachusetts
Modern Masters Inc.
  California
Thibaut Inc.
  New York
RPM Enterprises, Inc.
  Delaware
RPM, Inc.11
  Ohio
American Emulsions Co., Inc.
  Georgia
Select Dye & Chemical, Inc.
  Georgia
Bondex International, Inc.
  Ohio
Chemical Specialties Manufacturing Corporation
  Maryland
Day-Glo Color Corp.12
  Ohio
Dryvit Holdings, Inc.
  Delaware
Dryvit Systems, Inc.13
  Rhode Island
Dryvit Systems USA (Europe) Sp. zo.o.
  Poland
Guardian Products, Inc.
  Delaware
Kop-Coat, Inc.
  Ohio
Kop-Coat New Zealand Limited
  New Zealand
Agpro (N.Z.) Limited
  New Zealand

 



--------------------------------------------------------------------------------



 



          Jurisdiction of Name

--------------------------------------------------------------------------------

  Incorporation

--------------------------------------------------------------------------------

RPM Wood Finishes Group, Inc.14
  Nevada
Chemical Coatings, Inc.
  North Carolina
RPM of Mass., Inc.
  Massachusetts
Westfield Coatings Corporation
  Massachusetts
TCI, Inc.
  Georgia
RPM Industrial Holding Company
  Delaware
Carboline Company15
  Delaware
Carboline International Corporation16
  Delaware
Carboline Dubai Corporation
  Missouri
StonCor Africa (Pty.) Ltd.
  South Africa
Chemrite Equipment Systems
   
(Pty.) Ltd.
  South Africa
StonCor Namibia (Pty.) Ltd.
  South Africa
Republic Powdered Metals, Inc. 17
  Ohio
StonCor Group, Inc.18
  Delaware
Fibergrate Composite Structures Incorporated
  Delaware
Fibergrate B.V.
  Netherlands
Parklin Management Group, Inc.19
  New Jersey
Stonhard Agencia en Chile
  Chile
StonCor Corrosion Specialists Group Ltda.20
  Brazil
Tremco Incorporated21
  Ohio
The Euclid Chemical Company22
  Ohio
Euclid Chemical International Sales Corp.23
  Ohio
Grandcourt N.V.24
  Netherlands Antilles
Redwood Transport, Inc.25
  Ohio
Paramount Technical Products, Inc.
  South Dakota
Tremco A.B.
  Sweden
Tremco Asia Pacific Pty. Limited
  Australia
PABCO Products Pty. Limited
  Australia
Tremco Pty. Limited
  Australia
Tremco Asia Pte. Ltd.
  Singapore
Tremco Barrier Solutions, Inc.
  Delaware
Tremco GmbH
  Germany
Weatherproofing Technologies, Inc.26
  Delaware
RSIF International Limited
  Ireland
Sierra Performance Coatings, Inc.
  California



--------------------------------------------------------------------------------

1 RPM International Inc. owns 100% of the outstanding voting Common Stock of RPM
Funding Corporation, a Delaware corporation. The remaining outstanding shares of
RPM Funding Corporation are held as follows: 100% of the outstanding Series A
Preferred Stock (non-voting) by Republic Powdered Metals, Inc.; 100% of the
outstanding Series B Preferred Stock (non-voting) by DAP Products Inc.; 100% of
the outstanding Series C Preferred Stock (non-voting) by The Euclid Chemical
Company; 100% of the outstanding Series D Preferred Stock (non-voting) by
Republic Powdered Metals, Inc.; 100% of the outstanding Series E Preferred Stock
(non-voting) by Rust-Oleum Corporation; 100% of the outstanding Series F
Preferred Stock (non-

2



--------------------------------------------------------------------------------



 



voting) by The Testor Corporation; 100% of the outstanding Series G Preferred
Stock (non-voting) by Tremco Incorporated; 100% of the outstanding Series H
Preferred Stock (non-voting) by Weatherproofing Technologies, Inc.; 100% of the
outstanding Series I Preferred Stock (non-voting) by Zinsser Co., Inc.; and 100%
of the outstanding Series J Preferred Stock (non-voting) by Tremco Barrier
Solutions, Inc.

RPM Funding Corporation owns 5% of the outstanding shares of Carboline Norge
A/S, a Norwegian corporation. Of the remaining outstanding shares of Carboline
Norge A/S, Carboline International Corporation owns 40% and 55% are held by a
joint venture partner.

2 DAP Products Inc. owns 100% of the outstanding Series B Preferred Stock
(non-voting) of RPM Funding Corporation, a Delaware corporation. The remaining
outstanding shares of RPM Funding Corporation are held as follows: 100% of the
outstanding voting Common Stock by RPM International Inc.; 100% of the
outstanding Series A Preferred Stock (non-voting) by Republic Powdered Metals,
Inc.; 100% of the outstanding Series C Preferred Stock (non-voting) by The
Euclid Chemical Company; 100% of the outstanding Series D Preferred Stock
(non-voting) by Republic Powdered Metals, Inc.; 100% of the outstanding Series E
Preferred Stock (non-voting) by Rust-Oleum Corporation; 100% of the outstanding
Series F Preferred Stock (non-voting) by The Testor Corporation; 100% of the
outstanding Series G Preferred Stock (non-voting) by Tremco Incorporated; 100%
of the outstanding Series H Preferred Stock (non-voting) by Weatherproofing
Technologies, Inc.; 100% of the Outstanding Series I Preferred Stock
(non-voting) by Zinsser Co., Inc.; and 100% of the outstanding Series J
Preferred Stock (non-voting) by Tremco Barrier Solutions, Inc.

RPM Funding Corporation owns 5% of the outstanding shares of Carboline Norge
A/S, a Norwegian corporation. Of the remaining outstanding shares of Carboline
Norge A/S, Carboline International Corporation owns 40% and 55% are held by a
joint venture partner.

DAP Products Inc. owns 90% of the outstanding shares of DAP Chile S.A., a
Chilean corporation. The remaining 10% of the outstanding shares of DAP Chile
S.A. are held by RPM Canada Company.

DAP Products Inc. owns 94% of the outstanding shares of Portazul, S.A., a
Dominican Republic corporation. The remaining 6% of the outstanding shares of
Portazul, S.A. are held by the directors of Portazul, S.A.

3 DAP Holdings, LLC owns 100% of the outstanding Common Stock of DAP Brands
Company, a Delaware corporation. RPM Canada Company owns 100% of the outstanding
Series A Preferred Stock and Series B Preferred Stock of DAP Brands Company.

DAP Holdings, LLC owns 1.60% of the outstanding shares of RPM Holdco Corp., a
Delaware Corporation. The remaining outstanding shares of RPM Holdco Corp. are
held as follows: Carboline Company 2.93%, Day-Glo Color Corp. 7.33%, Dryvit
Systems, Inc. 8.40%, The Euclid Chemical Company 1.27%, RPM Wood Finishes Group,
Inc. 5.66%, Rust-Oleum International, LLC 15%, StonCor Group, Inc. 12.87%,
Tremco Incorporated 44.67% and Zinsser Holdings, LLC .27%.

3



--------------------------------------------------------------------------------



 



RPM Holdco Corp. owns 100% of the outstanding shares of RPM Canada Company, a
Canadian unlimited liability company. Subsidiaries of RPM Canada Company are
listed under Tremco Incorporated footnote.

4 Rust-Oleum Corporation owns 100% of the outstanding Series E Preferred Stock
(non-voting) of RPM Funding Corporation, a Delaware corporation. The remaining
outstanding shares of RPM Funding Corporation are held as follows: 100% of the
outstanding voting Common Stock by RPM International Inc.; 100% of the
outstanding Series A Preferred Stock (non-voting) by Republic Powdered Metals,
Inc.; 100% of the outstanding Series B Preferred Stock (non-voting) by DAP
Products Inc.; 100% of the outstanding Series C Preferred Stock (non-voting) by
The Euclid Chemical Company; 100% of the outstanding Series D Preferred Stock
(non-voting) by Republic Powdered Metals, Inc.; 100% of the outstanding Series F
Preferred Stock (non-voting) by The Testor Corporation; 100% of the outstanding
Series G Preferred Stock (non-voting) by Tremco Incorporated; 100% of the
outstanding Series H Preferred Stock (non-voting) by Weatherproofing
Technologies, Inc.; 100% of the outstanding Series I Preferred Stock
(non-voting) by Zinsser Co., Inc.; and 100% of the outstanding Series J
Preferred Stock (non-voting) by Tremco Barrier Solutions, Inc.

RPM Funding Corporation owns 5% of the outstanding shares of Carboline Norge
A/S, a Norwegian corporation. Of the remaining outstanding shares of Carboline
Norge A/S, Carboline International Corporation owns 40% and 55% are held by a
joint venture partner.

Rust-Oleum Corporation owns 99.992% of the outstanding shares of Rust-Oleum
Argentina S.A., an Argentine corporation. The remaining .008% of the outstanding
shares of Rust-Oleum Argentina S.A. are held by Rust-Oleum Sales Company, Inc.

5 Rust-Oleum International, LLC owns 100% of the outstanding Common Stock of
Rust-Oleum Brands Company, a Delaware corporation. RPM Canada Company owns 100%
of the outstanding Series A Preferred Stock and Series B Preferred Stock of
Rust-Oleum Brands Company.

Rust-Oleum International, LLC owns 15% of the outstanding shares of RPM Holdco
Corp., a Delaware Corporation. The remaining outstanding shares of RPM Holdco
Corp. are held as follows: Carboline Company 2.93%, DAP Holdings, LLC 1.60%,
Day-Glo Color Corp. 7.33%, Dryvit Systems, Inc. 8.40%, The Euclid Chemical
Company 1.27%, RPM Wood Finishes Group, Inc. 5.66%, StonCor Group, Inc. 12.87%,
Tremco Incorporated 44.67% and Zinsser Holdings, LLC .27%.

RPM Holdco Corp. owns 100% of the outstanding shares of RPM Canada Company, a
Canadian unlimited liability company. Subsidiaries of RPM Canada Company are
listed under Tremco Incorporated footnote.

6 Rust-Oleum Sales Company, Inc. owns .008% of the outstanding shares of
Rust-Oleum Argentina S.A., an Argentine corporation. The remaining 99.992% of
the outstanding shares of Rust-Oleum Argentina S.A. are held by Rust-Oleum
Corporation.

4



--------------------------------------------------------------------------------



 



7 The Flecto Company, Inc. owns 79% of the outstanding shares of Harry A.
Crossland Investments, Ltd., a Nevada corporation. The remaining 21% of the
outstanding shares of Harry A. Crossland Investments, Ltd. are held by RPM
Canada Company.

Harry A. Crossland Investments, Ltd. owns 100% of the outstanding shares of
Crossland Distributors Ltd., a Canadian corporation.

8 The Testor Corporation owns 100% of the outstanding Series F Preferred Stock
(non-voting) of RPM Funding Corporation, a Delaware corporation. The remaining
outstanding shares of RPM Funding Corporation are held as follows: 100% of the
outstanding voting Common Stock by RPM International Inc.; 100% of the
outstanding Series A Preferred Stock (non-voting) by Republic Powdered Metals,
Inc.; 100% of the outstanding Series B Preferred Stock (non-voting) by DAP
Products Inc.; 100% of the outstanding Series C Preferred Stock (non-voting) by
The Euclid Chemical Company; 100% of the outstanding Series D Preferred Stock
(non-voting) by Republic Powdered Metals, Inc.; 100% of the outstanding Series E
Preferred Stock (non-voting) by Rust-Oleum Corporation; 100% of the outstanding
Series G Preferred Stock (non-voting) by Tremco Incorporated; 100% of the
outstanding Series H Preferred Stock (non-voting) by Weatherproofing
Technologies, Inc.; 100% of the outstanding Series I Preferred Stock
(non-voting) by Zinsser Co., Inc.; and 100% of the outstanding Series J
Preferred Stock (non-voting) by Tremco Barrier Solutions, Inc.

RPM Funding Corporation owns 5% of the outstanding shares of Carboline Norge
A/S, a Norwegian corporation. Of the remaining outstanding shares of Carboline
Norge A/S, Carboline International Corporation owns 40% and 55% are held by a
joint venture partner.

9 Zinsser Co., Inc. owns 100% of the outstanding Series I Preferred Stock
(non-voting) of RPM Funding Corporation, a Delaware corporation. The remaining
outstanding shares of RPM Funding Corporation are held as follows: 100% of the
outstanding voting Common Stock by RPM International Inc.; 100% of the
outstanding Series A Preferred Stock (non-voting) by Republic Powdered Metals,
Inc.; 100% of the outstanding Series B Preferred Stock (non-voting) by DAP
Products Inc.; 100% of the outstanding Series C Preferred Stock (non-voting) by
The Euclid Chemical Company; 100% of the outstanding Series D Preferred Stock
(non-voting) by Republic Powdered Metals, Inc.; 100% of the outstanding Series E
Preferred Stock (non-voting) by Rust-Oleum Corporation; 100% of the outstanding
Series F Preferred Stock (non-voting) by The Testor Corporation; 100% of the
outstanding Series G Preferred Stock (non-voting) by Tremco Incorporated; 100%
of the outstanding Series H Preferred Stock (non-voting) by Weatherproofing
Technologies, Inc.; and 100% of the outstanding Series J Preferred Stock
(non-voting) by Tremco Barrier Solutions, Inc.

RPM Funding Corporation owns 5% of the outstanding shares of Carboline Norge
A/S, a Norwegian corporation. Of the remaining outstanding shares of Carboline
Norge A/S, Carboline International Corporation owns 40% and 55% are held by a
joint venture partner.

10 Zinsser Holdings, LLC owns 100% of the outstanding Common Stock of Zinsser
Brands Company, a Delaware corporation. RPM Canada Company owns 100% of the
outstanding Series A Preferred Stock and Series B Preferred Stock of Zinsser
Brands Company.

5



--------------------------------------------------------------------------------



 



Zinsser Holdings, LLC owns .27% of the outstanding shares of RPM Holdco Corp., a
Delaware Corporation. The remaining outstanding shares of RPM Holdco Corp. are
held as follows: Carboline Company 2.93%, DAP Holdings, LLC 1.60%, Day-Glo Color
Corp. 7.33%, Dryvit Systems, Inc. 8.40%, The Euclid Chemical Company 1.27%, RPM
Wood Finishes Group, Inc. 5.66%, Rust-Oleum International, LLC 15%, StonCor
Group, Inc. 12.87% and Tremco Incorporated 44.67%.

RPM Holdco Corp. owns 100% of the outstanding shares of RPM Canada Company, a
Canadian unlimited liability company. Subsidiaries of RPM Canada Company are
listed under Tremco Incorporated footnote.

11 RPM, Inc. owns 88% of the outstanding shares of RPM/Lux Consult S.A., a
Luxembourg corporation. The remaining 12% of the outstanding shares of RPM/Lux
Consult S.A. are held by Tremco Incorporated.

RPM/Lux Consult S.A. owns .2% of the outstanding shares of Monile France
S.A.R.L., a French corporation. The remaining 99.8% of the outstanding shares of
Monile France S.A.R.L. are held by RPM/Belgium N.V.

12 Day-Glo Color Corp. owns 7.33% of the outstanding shares of RPM Holdco Corp.,
a Delaware Corporation. The remaining outstanding shares of RPM Holdco Corp. are
held as follows: Carboline Company 2.93%, DAP Holdings, LLC 1.60%, Dryvit
Systems, Inc. 8.40%, The Euclid Chemical Company 1.27%, RPM Wood Finishes Group,
Inc. 5.66%, Rust-Oleum International, LLC 15%, StonCor Group, Inc. 12.87%,
Tremco Incorporated 44.67% and Zinsser Holdings, LLC .27%.

RPM Holdco Corp. owns 100% of the outstanding shares of RPM Canada Company, a
Canadian unlimited liability company. Subsidiaries of RPM Canada Company are
listed under Tremco Incorporated footnote.

Day-Glo Color Corp. owns .32% of the outstanding shares of Radiant Color N.V., a
Belgian corporation. The remaining 99.68% of the outstanding shares of Radiant
Color N.V. are held by RPM Europe Holdco B.V.

Radiant Color N.V. owns 99.99% of the outstanding shares of Martin Mathys N.V.,
a Belgian corporation. The remaining .01% of the outstanding shares of Martin
Mathys N.V. are held by RPM/Belgium N.V.

Radiant Color N.V. owns 85.71% of the outstanding shares of APSA S.p.A., an
Italian corporation. Of the remaining outstanding shares of APSA S.p.A., 13.57%
are held by RPOW France S.A.S. and .72% are held by RPM Europe Holdco B.V.

Radiant Color N.V. owns 67.86% of the outstanding shares of Ecoloc N.V., a
Belgian corporation. The remaining 32.14% of the outstanding shares of Ecoloc
N.V. are held by Lock-Tile Belgium N.V.

6



--------------------------------------------------------------------------------



 



Radiant Color N.V. owns 99.96% of the outstanding shares of Lock-Tile Belgium
N.V., a Belgian corporation. The remaining .04% of the outstanding shares of
Lock-Tile Belgium N.V. are held by RPM/Belgium N.V.

13 Dryvit Systems, Inc. owns 8.40% of the outstanding shares of RPM Holdco
Corp., a Delaware corporation. The remaining outstanding shares of RPM Holdco
Corp. are held as follows: Carboline Company 2.93%, DAP Holdings, LLC 1.60%,
Day-Glo Color Corp. 7.33%, The Euclid Chemical Company 1.27%, RPM Wood Finishes
Group, Inc. 5.66%, Rust-Oleum International, LLC 15%, StonCor Group, Inc.
12.87%, Tremco Incorporated 44.67% and Zinsser Holdings, LLC .27%.

RPM Holdco Corp. owns 100% of the outstanding shares of RPM Canada Company, a
Canadian unlimited liability company. Subsidiaries of RPM Canada Company are
listed under Tremco Incorporated footnote.

Dryvit Systems, Inc. owns 88% of the outstanding shares of Beijing Dryvit
Chemical Building Materials Co., Ltd., a Peoples Republic of China company. The
remaining outstanding shares of Beijing Dryvit Chemical Building Materials Co.,
Ltd. are held by a joint venture partner.

Dryvit Systems, Inc. owns 27.03% of AWCI Insurance Company, Ltd., a Bermuda
exempt company. The remaining outstanding shares of AWCI Insurance Company, Ltd.
are held by other EIFS manufacturers.

14 RPM Wood Finishes Group, Inc. owns 5.66% of the outstanding shares of RPM
Holdco Corp., a Delaware corporation. The remaining outstanding shares of RPM
Holdco Corp. are held as follows: Carboline Company 2.93%, DAP Holdings, LLC
1.60%, Day-Glo Color Corp. 7.33%, Dryvit Systems, Inc. 8.40%, The Euclid
Chemical Company 1.27%, Rust-Oleum International, LLC 15%, StonCor Group, Inc.
12.87%, Tremco Incorporated 44.67% and Zinsser Holdings, LLC .27%.

RPM Holdco Corp. owns 100% of the outstanding shares of RPM Canada Company, a
Canadian unlimited liability company. Subsidiaries of RPM Canada Company are
listed under Tremco Incorporated footnote.

15 Carboline Company owns 2.93% of the outstanding shares of RPM Holdco Corp., a
Delaware Corporation. The remaining outstanding shares of RPM Holdco Corp. are
held as follows: DAP Holdings, LLC 1.60%, Day-Glo Color Corp. 7.33%, Dryvit
Systems, Inc. 8.40%, The Euclid Chemical Company 1.27%, RPM Wood Finishes Group,
Inc. 5.66%, Rust-Oleum International, LLC 15%, StonCor Group, Inc. 12.87%,
Tremco Incorporated 44.67% and Zinsser Holdings, LLC .27%.

RPM Holdco Corp. owns 100% of the outstanding shares of RPM Canada Company, a
Canadian unlimited liability company. Subsidiaries of RPM Canada Company are
listed under Tremco Incorporated footnote.

7



--------------------------------------------------------------------------------



 



16 Carboline International Corporation owns 49% of Carboline Korea Ltd.; 40% of
Carboline Norge A/S; 49% of StonCor Middle East LLC; 33.33% of Japan Carboline
Company Ltd.; and 40% of CDC Carboline (India) Ltd. All outstanding shares of
these entities are held by joint venture partners. However, 5% of the
outstanding shares of Carboline Norge A/S are held by RPM Funding Corporation.

17 Republic Powdered Metals, Inc. owns 100% of the outstanding Series A & D
Preferred Stock (non-voting) of RPM Funding Corporation, a Delaware corporation.
The remaining outstanding shares of RPM Funding Corporation are held as follows:
100% of the outstanding voting Common Stock by RPM International Inc.; 100% of
the outstanding Series B Preferred Stock (non-voting) by DAP Products Inc.; 100%
of the outstanding Series C Preferred Stock (non-voting) by The Euclid Chemical
Company; 100% of the outstanding Series E Preferred Stock (non-voting) by
Rust-Oleum Corporation; 100% of the outstanding Series F Preferred Stock
(non-voting) by The Testor Corporation; 100% of the outstanding Series G
Preferred Stock (non-voting) by Tremco Incorporated; 100% of the outstanding
Series H Preferred Stock (non-voting) by Weatherproofing Technologies, Inc.;
100% of the outstanding Series I Preferred Stock (non-voting) by Zinsser Co.,
Inc.; and 100% of the outstanding Series J Preferred Stock (non-voting) by
Tremco Barrier Solutions, Inc.

RPM Funding Corporation owns 5% of the outstanding shares of Carboline Norge
A/S, a Norwegian corporation. Of the remaining outstanding shares of Carboline
Norge A/S, Carboline International Corporation owns 40% and 55% are held by a
joint venture partner.

18 StonCor Group, Inc. owns 12.87% of the outstanding shares of RPM Holdco
Corp., a Delaware corporation. The remaining outstanding shares of RPM Holdco
Corp. are held as follows: Carboline Company 2.93%, DAP Holdings, LLC 1.60%,
Day-Glo Color Corp. 7.33%, Dryvit Systems, Inc. 8.40%, The Euclid Chemical
Company 1.27%, RPM Wood Finishes Group, Inc. 5.66%, Rust-Oleum International,
LLC 15%, Tremco Incorporated 44.67% and Zinsser Holdings, LLC .27%.

RPM Holdco Corp. owns 100% of the outstanding shares of RPM Canada Company, a
Canadian unlimited liability company. Subsidiaries of RPM Canada Company are
listed under Tremco Incorporated footnote.

StonCor Group, Inc. owns 95% of the outstanding shares of StonCor South Cone
S.A.. The remaining 5% of the outstanding shares of StonCor South Cone S.A. are
held by Parklin Management Group, Inc.

StonCor Group, Inc. owns 99% of the outstanding shares of Stonhard S.A., a
Luxembourg corporation. The remaining 1% of the outstanding shares of Stonhard
S.A. are held by Parklin Management Group, Inc.

StonCor Group, Inc. owns 99.25% of the outstanding shares of Grupo StonCor, S.A.
de C.V., a Mexican corporation. The remaining .75% of the outstanding shares of
Grupo StonCor, S.A. de C.V. are held by Parklin Management Group, Inc.

8



--------------------------------------------------------------------------------



 



Grupo StonCor, S.A. de C.V. owns 100% of the outstanding shares of Plasite, S.A.
de C.V. Mexico, a Mexican corporation and 100% of the outstanding shares of
Grupo StonCor, S.A. de C.V., a Colombian corporation.

StonCor Group, Inc. owns 99.99% of the outstanding shares of Stonhard de Mexico
S.A. de C.V., a Mexican corporation. The remaining .01% of the outstanding
shares are held by Parklin Management Group, Inc.

Stonhard de Mexico S.A. de C.V. owns 100% of the outstanding shares of Juarez
Immobiliaria, S.A., a Mexican corporation.

StonCor Group, Inc. owns .01% of the outstanding shares of StonCor Services,
Ltda., a Brazilian corporation. The remaining 99.99% of the outstanding shares
of StonCor Services, Ltda. are held by StonCor Corrosion Specialists Group Ltda.

19 Parklin Management Group, Inc. owns .875% of the outstanding shares of
StonCor (Deutschland) GmbH, a German corporation. Of the remaining 99.125% of
the outstanding shares of StonCor (Deutshland) GmbH, 98.25% are held by RPM
Canada, a General Partnership and .875% are held by RPM Canada Company.

StonCor (Deutschland) GmbH owns 100% of the outstanding shares of Alteco Technik
GmbH, a German corporation.

Alteco Technik GmbH owns 1% of the outstanding shares of Alteco
Chemical-Produtos Quimicos SA, a Portuguese company. Of the remaining
outstanding shares of Alteco Chemical-Produtos Quimicos SA, 96% are held by
RPM/Belgium N.V. and 3% are held by three directors of Alteco Chemical-Produtos
Quimicos SA

Parklin Management Group, Inc. owns .75% of the outstanding shares of Grupo
StonCor, S.A. de C.V., a Mexican corporation. The remaining 99.25% of the
outstanding shares of Grupo StonCor, S.A. de C.V. are held by StonCor Group,
Inc.

Parklin Management Group, Inc. owns .01% of the outstanding shares of Stonhard
de Mexico S.A. de C.V., a Mexican corporation. The remaining 99.99% of the
outstanding shares of Stonhard de Mexico S.A. de C.V. are held by StonCor Group,
Inc.

Parklin Management Group, Inc. owns 1% of the outstanding shares of Stonhard
S.A., a Luxembourg corporation. The remaining 99% of the outstanding shares of
Stonhard S.A. are held by StonCor Group, Inc.

Parklin Management Group, Inc. owns 5% of the outstanding shares of StonCor
South Cone S.A. The remaining 95% of the outstanding shares of StonCor South
cone S.A. are held by StonCor Group, Inc.

9



--------------------------------------------------------------------------------



 



20 StonCor Corrosion Specialists Group Ltda. owns 99.99% of the outstanding
shares of StonCor Services, Ltda., a Brazilian corporation. The remaining .01%
of the outstanding shares of StonCor Services, Ltda. are held by StonCor Group,
Inc.

21 Tremco Incorporated owns 100% of the outstanding Series G Preferred Stock
(non-voting) of RPM Funding Corporation, a Delaware corporation. The remaining
outstanding shares of RPM Funding Corporation are held as follows: 100% of the
outstanding voting Common Stock by RPM International Inc.; 100% of the
outstanding Series A Preferred Stock (non-voting) by Republic Powdered Metals,
Inc.; 100% of the outstanding Series B Preferred Stock (non-voting) by DAP
Products Inc.; 100% of the outstanding Series C Preferred Stock (non-voting) by
The Euclid Chemical Company; 100% of the outstanding Series D Preferred Stock
(non-voting) by Republic Powdered Metals, Inc.; 100% of the outstanding Series E
Preferred Stock (non-voting) by Rust-Oleum Corporation; 100% of the outstanding
Series F Preferred Stock (non-voting) by The Testor Corporation; 100% of the
outstanding Series H Preferred Stock (non-voting) by Weatherproofing
Technologies, Inc.; 100% of the outstanding Series I Preferred Stock
(non-voting) by Zinsser Co., Inc.; and 100% of the outstanding Series J
Preferred Stock (non-voting) by Tremco Barrier Solutions, Inc.

RPM Funding Corporation owns 5% of the outstanding shares of Carboline Norge
A/S, a Norwegian corporation. Of the remaining outstanding shares of Carboline
Norge A/S, Carboline International Corporation owns 40% and 55% are held by a
joint venture partner.

Tremco Incorporated owns 44.67% of the outstanding shares of RPM Holdco Corp., a
Delaware corporation. The remaining outstanding shares of RPM Holdco Corp. are
held as follows: Carboline Company 2.93%, DAP Holdings, LLC 1.60%, Day-Glo Color
Corp. 7.33%, Dryvit Systems, Inc. 8.40%, The Euclid Chemical Company 1.27%, RPM
Wood Finishes Group, Inc. 5.66%, Rust-Oleum International, LLC 15%, StonCor
Group, Inc. 12.87%, and Zinsser Holdings, LLC .27%.

RPM Holdco Corp. owns 100% of the outstanding shares of RPM Canada Company, a
Canadian unlimited liability company.

RPM Canada Company owns 100% of the outstanding Series A Preferred Stock and
Series B Preferred Stock of DAP Brands Company, a Delaware corporation. DAP
Holdings, LLC owns 100% of the outstanding Common Stock of DAP Brands Company.

RPM Canada Company owns 100% of the outstanding Series A Preferred Stock and
Series B Preferred Stock of Rust-Oleum Brands Company, a Delaware corporation.
Rust-Oleum International, LLC owns 100% of the outstanding Common Stock of
Rust-Oleum Brands Company.

RPM Canada Company owns 100% of the outstanding Series A Preferred Stock and
Series B Preferred Stock of Zinsser Brands Company, a Delaware corporation.
Zinsser Holdings, LLC owns 100% of the outstanding Common Stock of Zinsser
Brands Company.

RPM Canada Company owns 100% of the outstanding shares of RPM Canada Investment
Company, a Canadian unlimited liability company.

10



--------------------------------------------------------------------------------



 



RPM Canada Company is a 75% partner in RPM Canada, a General Partnership, an
Ontario partnership. RPM Canada Investment Company is a 25% partner in RPM
Canada, a General Partnership.

RPM Canada Company owns 21% of the outstanding shares of Harry A. Crossland
Investments, Ltd., a Nevada corporation. The remaining 79% of the outstanding
shares of Harry A. Crossland Investments, Ltd. are held by The Flecto Company,
Inc.

Harry A. Crossland Investments, Ltd. owns 100% of the outstanding shares of
Crossland Distributors Ltd., a Canadian corporation.

RPM Canada, a General Partnership owns 100% of the outstanding shares of Tremco
Limited, a United Kingdom corporation.

RPM Canada, a General Partnership owns 100% of the outstanding shares of Euclid
Admixture Canada Inc., a Canadian corporation.

Tremco Limited owns 100% of the outstanding shares of OY Tremco Ltd., a Finnish
corporation and 100% of the outstanding shares of Tretol Group Limited, a United
Kingdom corporation.

Tretol Group Limited owns 100% of the outstanding shares of Tretol Limited and
Tretolbond Limited.

RPM Canada Company owns 10% of the outstanding shares of DAP Chile S.A., a
Chilean corporation. The remaining 90% of the outstanding shares of DAP Chile
S.A. are held by DAP Products Inc.

RPM Canada Company owns 79% of the outstanding shares of RPM Europe Holdco B.V.,
a Netherlands corporation. The remaining 21% of the outstanding shares of RPM
Europe Holco B.V. are held by RPM Canada, a General Partnership.

RPM Europe Holdco B.V. owns 100% of the outstanding shares of Rust-Oleum
Netherlands B.V., StonCor Benelux B.V., and Tremco B.V., all Netherlands
corporations, and RPOW U.K. Limited, a United Kingdom corporation.

RPM Europe Holdco B.V. owns 96.04% of the outstanding shares of RPM/Belgium
N.V., a Belgian corporation. The remaining 3.96% of the outstanding shares of
RPM/Belgium N.V. are held by Tremco Incorporated.

RPM Europe Holdco B.V. owns 100% of the outstanding shares of Compact Technology
GmbH, a German corporation.

RPM Europe Holdco B.V. owns 99.68% of the outstanding shares of Radiant Color
N.V., a Belgian corporation. The remaining .32% of the outstanding shares of
Radiant Color N.V. are held by Day-Glo Color Corp.

11



--------------------------------------------------------------------------------



 



Radiant Color N.V. owns 99.99% of the outstanding shares of Martin Mathys N.V.,
a Belgian corporation. The remaining .01% of the outstanding shares of Martin
Mathys N.V. are held by RPM/Belgium N.V.

Radiant Color N.V. owns 85.71% of the outstanding shares of APSA S.p.A., an
Italian corporation. Of the remaining outstanding shares of APSA S.p.A., 13.57%
are held by RPOW France S.A.S. and .72% are held by RPM Europe Holdco B.V.

Radiant Color N.V. owns 67.86% of the outstanding shares of Ecoloc N.V., a
Belgian corporation. The remaining 32.14% of the outstanding shares of Ecoloc
N.V. are held by Lock-Tile Belgium N.V.

Radiant Color N.V. owns 99.96% of the outstanding shares of Lock-Tile Belgium
N.V., a Belgian corporation. The remaining .04% of the outstanding shares of
Lock-Tile Belgium N.V. are held by RPM/Belgium N.V.

RPM/Belgium N.V. owns 99.8% of the outstanding shares of Monile France S.A.R.L.,
a French corporation. The remaining .2% of the outstanding shares of Monile
France S.A.R.L. are held by RPM/Lux Consult S.A.

RPM/Belgium N.V. owns 96% of the outstanding shares of Alteco Chemical-Produtos
Quimicos SA, a Portuguese corporation. Of the remaining outstanding shares of
Alteco Chemical-Produtos Quimicos SA, 1% are held by Alteco Technik GmbH and 3%
are held by three directors of Alteco Chemical-Produtos Quimicos SA

RPM Europe Holdco B.V. owns 99% of the outstanding shares of Zinsser Europe
N.V., a Belgian corporation. The remaining 1% of the outstanding shares of
Zinsser Europe N.V. are held by RPM/Belgium N.V.

RPM Europe Holdco B.V. owns 99.99% of the outstanding shares of RPOW France
S.A.S., a French corporation. The remaining .01% of the outstanding shares of
RPOW France S.A.S. are held by the directors of RPOW France S.A.S.

RPM Europe Holdco B.V. owns .72% of the outstanding shares of APSA S.p.A., an
Italian corporation. Of the remaining outstanding shares of APSA S.p.A., 85.71%
are held by Radiant Color N.V. and 13.57% are held by RPOW France S.A.S.

RPM Europe Holdco B.V. owns 99.04% of the outstanding shares of RPM Europe S.A.,
a Belgian corporation. The remaining .96% of the outstanding shares of RPM
Europe S.A. are held by RPM/Lux Consult S.A.

RPOW France S.A.S. owns 13.57% of the outstanding shares of APSA S.p.A., an
Italian corporation. Of the remaining outstanding shares of APSA S.p.A., 85.71%
are held by Radiant Color N.V. and .72% are held by RPM Europe Holdco B.V.

12



--------------------------------------------------------------------------------



 



RPOW France S.A.S. owns 99.95% of the outstanding shares of Corroline France
S.A.S., a French corporation. The remaining .05% of the outstanding shares of
Corroline France S.A.S. are held by the directors of Corroline France S.A.S.

RPOW France S.A.S. owns 99.99% of the outstanding shares of Rust-Oleum France
S.A.S., a French corporation. The remaining .01% of the outstanding shares of
Rust-Oleum France S.A.S. are held by the directors of Rust-Oleum France S.A.S.

RPOW France S.A.S. owns 70% of the outstanding shares of Rust-Oleum Mathys
Italia S.r.l., an Italian corporation. The remaining 30% of the outstanding
shares of Rust-Oleum Mathys Italia S.r.l. are held by a joint venture partner.

RPOW France S.A.S. owns 99.99% of the outstanding shares of Stonhard S.A.S., a
French corporation. The remaining .01% of the outstanding shares are held by
Rust-Oleum France S.A.S.

RPOW U.K. Limited owns 100% of the outstanding shares of each of the following
United Kingdom corporations: Bondo U.K. Limited, Chemspec Europe Limited, Dryvit
U.K. Limited, Fibergrate Composite Structures Limited, Mantrose U.K. Limited,
RPM Holdings UK Limited, Rust-Oleum U.K. Limited and Stonhard U.K. Limited, as
well as Stonhard (Ireland) Limited, an Irish corporation.

Mantrose U.K. Limited owns 100% of the outstanding shares of each of Agricoat
Industries Limited and Wm. Zinsser Limited, both United Kingdom corporations.

RPM Holdings UK Limited owns 100% of the outstanding shares of Dore Holdings
Limited, a United Kingdom corporation.

Dore Holdings Limited owns 100% of the outstanding shares of each of Amtred
Limited and Nullifire Limited, both United Kingdom corporations.

RPM Canada, a General Partnership, owns 98.25% of the outstanding shares of
StonCor (Deutschland) GmbH, a German corporation. The remaining 1.75% of the
outstanding shares of StonCor (Deutschland) GmbH are split equally between RPM
Canada Company and Parklin Management Group, Inc.

StonCor (Deutschland) GmbH owns 100% of the outstanding shares of Alteco Technik
GmbH, a German corporation.

Alteco Technik GmbH owns 1% of the outstanding shares of Alteco
Chemical-Produtos Quimicos SA, a Portuguese company. Of the remaining
outstanding shares of Alteco Chemical-Produtos Quimicos SA, 96% are held by
RPM/Belgium N.V. and 3% are held by three directors of Alteco Chemical-Produtos
Quimicos SA

Tremco Incorporated owns 3.96% of the outstanding shares of RPM/Belgium N.V., a
Belgian corporation. The remaining 96.04% of the outstanding shares of
RPM/Belgium N.V. are held by RPM Europe Holdco B.V.

13



--------------------------------------------------------------------------------



 



RPM/Belgium N.V. owns 99.8% of the outstanding shares of Monile France S.A.R.L.,
a French corporation. The remaining .2% of the outstanding shares of Monile
France S.A.R.L. are held by RPM/Lux Consult S.A.

RPM/Belgium N.V. owns 96% of the outstanding shares of Alteco Chemical-Produtos
Quimicos SA, a Portuguese corporation. Of the remaining outstanding shares of
Alteco Chemical-Produtos Quimicos SA, 1% are held by Alteco Technik GmbH and 3%
are held by three directors of Alteco Chemical-Produtos Quimicos SA

RPM/Belgium N.V. owns .01% of the outstanding shares of Martin Mathys N.V., a
Belgian corporation. The remaining 99.99% of the outstanding shares of Martin
Mathys N.V. are held by Radiant Color N.V.

RPM/Belgium N.V. owns 1% of the outstanding shares of Zinsser Europe N.V., a
Belgian corporation. The remaining 99% of the outstanding shares of Zinsser
Europe N.V. are held by RPM Europe Holdco B.V.

RPM/Belgium N.V. owns .04% of the outstanding shares of Lock-Tile Belgium N.V.,
a Belgian corporation. The remaining 99.96% of the outstanding shares of
Lock-Tile Belgium N.V. are held by Radiant Color N.V.

Lock-Tile Belgium N.V. owns 32.14% of Ecoloc N.V. The remaining 67.86% of the
outstanding shares of Ecoloc N.V. are held by Radiant Color N.V.

Tremco Incorporated owns .0025% of the outstanding shares of Toxement S.A., a
Colombian corporation. Of the remaining outstanding shares of Toxement S.A.,
Grandcourt N.V. owns 50.99%, The Euclid Chemical Company owns 49% and Euclid
Chemical International Sales Corp, Redwood Transport, Inc. and Weatherproofing
Technologies, Inc. each own .0025%.

Tremco Incorporated owns 50% of the outstanding shares of Sime Tremco Sdn. Bhd.,
a Malaysian corporation. The remaining outstanding shares of Sime Tremco Sdn.
Bhd. are held by a joint venture partner.

Sime Tremco Sdn. Bhd. Owns 100% of the outstanding shares of each of Sime Tremco
(Malaysia) Sdn. Bhd. and Sime Tremco Specialty Chemicals Sdn, Bhd., both
Malaysian corporations.

Tremco Incorporated owns 99.999% of the outstanding shares of Tremco Far East
Limited, a Hong Kong corporation. The remaining .001% of the outstanding shares
of Tremco Far East Limited are held by a director of Tremco Far East Limited.

Tremco Far East Limited owns 100% of the outstanding shares of Tremco (Malaysia)
Sdn. Bhd., a Malaysian corporation and 100% of the outstanding shares of
Shanghai Tremco International Trading Co., Ltd., a Chinese corporation.

14



--------------------------------------------------------------------------------



 



Tremco Incorporated owns 12% of the outstanding shares of RPM/Lux Consult S.A.,
a Luxembourg corporation. The remaining 88% of the outstanding shares of RPM/Lux
Consult S.A. are held by RPM, Inc.

RPM/Lux Consult S.A. owns .2% of the outstanding shares of Monile France
S.A.R.L., a French corporation. The remaining 99.8% of the outstanding shares of
Monile France S.A.R.L. are held by RPM/Belgium N.V.

RPM/Lux Consult S.A. owns .96% of the outstanding shares of RPM Europe S.A., a
Belgian corporation. The remaining 99.04% of the outstanding shares of RPM
Europe S.A. are held by RPM Europe Holdco B.V.

22 The Euclid Chemical Company owns 60% interest in Euco Densit LLC, an Ohio
limited liability company. The remaining 40% interest in Euco Densit LLC is held
by a joint venture partner.

The Euclid Chemical Company owns 100% of the outstanding Series C Preferred
Stock (non-voting) of RPM Funding Corporation, a Delaware corporation. The
remaining outstanding shares of RPM Funding Corporation are held as follows:
100% of the outstanding voting Common Stock by RPM International Inc.; 100% of
the outstanding Series A Preferred Stock (non-voting) by Republic Powdered
Metals, Inc.; 100% of the outstanding Series B Preferred Stock (non-voting) by
DAP Products Inc.; 100% of the outstanding Series D Preferred Stock (non-voting)
by Republic Powdered Metals, Inc.; 100% of the outstanding Series E Preferred
Stock (non-voting) by Rust-Oleum Corporation; 100% of the outstanding Series F
Preferred Stock (non-voting) by The Testor Corporation; 100% of the outstanding
Series G Preferred Stock (non-voting) by Tremco Incorporated; 100% of the
outstanding Series H Preferred Stock (non-voting) by Weatherproofing
Technologies, Inc.; 100% of the outstanding Series I Preferred Stock
(non-voting) by Zinsser Co., Inc.; and 100% of the outstanding Series J
Preferred Stock (non-voting) by Tremco Barrier Solutions, Inc.

RPM Funding Corporation owns 5% of the outstanding shares of Carboline Norge
A/S, a Norwegian corporation. Of the remaining outstanding shares of Carboline
Norge A/S, Carboline International Corporation owns 40% and 55% are held by a
joint venture partner.

The Euclid Chemical Company owns 1.27% of the outstanding shares of RPM Holdco
Corp., a Delaware corporation. The remaining outstanding shares of RPM Holdco
Corp. are held as follows: Carboline Company 2.93%, DAP Holdings, LLC 1.60%,
Day-Glo Color Corp. 7.33%, Dryvit Systems, Inc. 8.40%, RPM Wood Finishes Group,
Inc. 5.66%, Rust-Oleum International, LLC 15%, StonCor Group, Inc. 12.87%,
Tremco Incorporated 44.67% and Zinsser Holdings, LLC .27%.

RPM Holdco Corp. owns 100% of the outstanding shares of RPM Canada Company, a
Canadian unlimited liability company. Subsidiaries of RPM Canada Company are
listed under Tremco Incorporated footnote.

15



--------------------------------------------------------------------------------



 



The Euclid Chemical Company owns 99.997% of the outstanding shares of Eucomex
S.A. de C.V., a Mexican corporation. The remaining .003% of the outstanding
shares of Eucomex S.A. de C.V. are held by Redwood Transport, Inc.

The Euclid Chemical Company owns 49% of the outstanding shares of Toxement S.A.,
a Colombian corporation. Of the remaining outstanding shares of Toxement S.A.,
Grandcourt N.V. owns 50.99% and Euclid Chemical International Sales Corp.,
Redwood Transport, Inc., Tremco Incorporated and Weatherproofing Technologies,
Inc. each own .0025%.

23 Euclid Chemical International Sales Corp. owns .0025% of the outstanding
shares of Toxement S.A., a Colombian corporation. Of the remaining outstanding
shares of Toxement S.A., Grandcourt N.V. owns 50.99%, The Euclid Chemical
Company owns 49% and Redwood Transport, Inc., Tremco Incorporated and
Weatherproofing Technologies, Inc. each own .0025%.

24 Grandcourt N.V. owns 50.99% of the outstanding shares of Toxement S.A., a
Colombian corporation. Of the remaining outstanding shares of Toxement S.A., The
Euclid Chemical Company owns 49% and Euclid Chemical International Sales Corp.,
Redwood Transport, Inc., Tremco Incorporated and Weatherproofing Technologies,
Inc. each own .0025%.

25 Redwood Transport, Inc. owns .003% of the outstanding shares of Eucomex S.A.
de C.V., a Mexican corporation. The remaining 99.997% of the outstanding shares
of Eucomex S.A. de C.V. are held by The Euclid Chemical Company.

Redwood Transport, Inc. owns .0025% of the outstanding shares of Toxement S.A.,
a Colombian corporation. Of the remaining outstanding shares of Toxement S.A.,
Grandcourt N.V. owns 50.99%, The Euclid Chemical Company owns 49% and Euclid
Chemical International Sales Corp., Tremco Incorporated and Weatherproofing
Technologies, Inc. each own .0025%.

26 Weatherproofing Technologies, Inc. owns 100% of the outstanding Series H
Preferred Stock (non-voting) of RPM Funding Corporation, a Delaware corporation.
The remaining outstanding shares of RPM Funding Corporation are held as follows:
100% of the outstanding voting Common Stock by RPM International Inc.; 100% of
the outstanding Series A Preferred Stock (non-voting) by Republic Powdered
Metals, Inc.; 100% of the outstanding Series B Preferred Stock (non-voting) by
DAP Products Inc.; 100% of the outstanding Series C Preferred Stock (non-voting)
by The Euclid Chemical Company; 100% of the outstanding Series D Preferred Stock
(non-voting) by Republic Powdered Metals, Inc.; 100% of the outstanding Series E
Preferred Stock (non-voting) by Rust-Oleum Corporation; 100% of the outstanding
Series F Preferred Stock (non-voting) by The Testor Corporation; 100% of the
outstanding Series G Preferred Stock (non-voting) by Tremco Incorporated; 100%
of the outstanding Series I Preferred Stock (non-voting) by Zinsser Co., Inc.;
and 100% of the outstanding Series J Preferred Stock (non-voting) by Tremco
Barrier Solutions, Inc.

RPM Funding Corporation owns 5% of the outstanding shares of Carboline Norge
A/S, a Norwegian corporation. Of the remaining outstanding shares of Carboline
Norge A/S, Carboline International Corporation owns 40% and 55% are held by a
joint venture partner.

16



--------------------------------------------------------------------------------



 



Weatherproofing Technologies, Inc. owns .0025% of the outstanding shares of
Toxement S.A., a Colombian corporation. Of the remaining outstanding shares of
Toxement S.A., Grandcourt N.V. owns 50.99%, The Euclid Chemical Company owns 49%
and Euclid Chemical International Sales Corp., Redwood Transport, Inc. and
Tremco Incorporated each own .0025%.

17



--------------------------------------------------------------------------------



 



SCHEDULE 3

(Existing Letters of Credit)

              Letter of Credit     Issuer

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

  Expiration Date

--------------------------------------------------------------------------------

National City Bank
National City Bank
National City Bank
National City Bank
National City Bank
National City Bank
National City Bank
National City Bank
National City Bank
National City Bank
National City Bank
National City Bank
National City Bank
  4426
SCL006336
SCL008757
SCL010100
SCL005839
SCL009594
SCL009582
4563
SCL4288
ICS0067712
ICS0067755
ICS061950
ISC063113   06/01/2005
04/01/2005
04/01/2005
05/27/2005
08/31/2008
01/22/2005
12/30/2004
03/30/2005
09/01/2005
02/02/2005
03/02/2005
01/31/2005
05/31/2005

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1

REVOLVING NOTE

     
$                        
  Cleveland, Ohio

                     , 200     

     FOR VALUE RECEIVED, the undersigned [                                    
 ] (herein, together with its successors and assigns, the “Borrower”), hereby
promises to pay to the order of [                                    
           ] (the “Lender”), in lawful money of the United States of America or
in the applicable Designated Foreign Currency (such term and certain other terms
used herein without definition shall have the meanings ascribed thereto in the
Credit Agreement referred to below) and in immediately available funds, at the
Principal Office of the Administrative Agent, the principal sum of              
                                            ($            ) or, if less, the
then unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, on the Commitment Termination Date.

     The Borrower also promises to pay interest in like currency and funds at
the Principal Office on the unpaid principal amount of each Revolving Loan made
by the Lender from the date of such Revolving Loan until paid at the rates and
at the times provided in section 4.02 of the Credit Agreement.

     This Revolving Note is one of the Notes referred to in the Credit
Agreement, dated as of November 19, 2004, among [the Borrower,] [RPM
International Inc.,] the Foreign Subsidiary Borrowers from time to time party
thereto, the lenders from time to time party thereto (including the Lender),
each LC Issuer, the Swing Line Lender and the Administrative Agent (as may be
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), and is entitled to the benefits thereof and of the other Loan
Documents. As provided in the Credit Agreement, this Revolving Note is subject
to mandatory repayment prior to the Commitment Termination Date, in whole or in
part.

     In case an Event of Default shall occur and be continuing, the principal of
and accrued interest on this Revolving Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

     The Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Revolving Note. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.

     This Revolving Note shall be construed in accordance with and be governed
by the laws of the State of Ohio, without regard to principles of conflict of
law.

 



--------------------------------------------------------------------------------



 



     THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
REVOLVING NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

     IN WITNESS WHEREOF, the Borrower has executed this Revolving Note as of the
date first written above.

                  [                                                  ]
 
           

  By:                

--------------------------------------------------------------------------------


      Name:    

         

--------------------------------------------------------------------------------


      Title:    

         

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2

SWING LINE NOTE

     
$20,000,000
  Cleveland, Ohio

                     , 200     

     FOR VALUE RECEIVED, the undersigned RPM INTERNATIONAL INC., a Delaware
corporation (herein, together with its successors and assigns, the “Borrower”),
hereby promises to pay to the order of NATIONAL CITY BANK (the “Lender”), in
lawful money of the United States of America and in immediately available funds,
at the Principal Office (such term and certain other terms used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement
referred to below) of the Lender, the principal sum of TWENTY MILLION AND NO/100
DOLLARS ($20,000,000) or, if less, the then unpaid principal amount of all Swing
Loans made by the Lender to the Borrower pursuant to the Credit Agreement, on
the Swing Loan Maturity Date applicable to each such Swing Loan.

     The Borrower promises also to pay interest in like currency and funds at
the Principal Office on the unpaid principal amount of each Swing Loan made by
the Lender from the date of such Swing Loan until paid at the rates and at the
times provided in section 4.02 of the Credit Agreement.

     This Swing Line Note is one of the Notes referred to in the Credit
Agreement, dated as of November 19, 2004, among the Borrower, the Foreign
Subsidiary Borrowers from time to time party thereto, the lenders from time to
time party thereto (including the Lender), each LC Issuer, the Swing Line Lender
and the Administrative Agent (as may be amended, restated or otherwise modified
from time to time, the “Credit Agreement”), and is entitled to the benefits
thereof and of the other Loan Documents. As provided in the Credit Agreement,
this Swing Line Note is subject to mandatory repayment prior to the Swing Loan
Maturity Date applicable to each Swing Loan, in whole or in part.

     In case an Event of Default shall occur and be continuing, the principal of
and accrued interest on this Swing Line Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

     The Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Swing Line Note. No failure to exercise, or delay
in exercising, any rights hereunder on the part of the holder hereof shall
operate as a waiver of any such rights.

     This Swing Line Note shall be construed in accordance with and be governed
by the laws of the State of Ohio, without regard to principles of conflict of
law.

 



--------------------------------------------------------------------------------



 



     THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SWING
LINE NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

     IN WITNESS WHEREOF, the Borrower has executed this Swing Line Note as of
the date first written above.

                  RPM INTERNATIONAL INC.
 
           

  By:                

--------------------------------------------------------------------------------


      Name:    

         

--------------------------------------------------------------------------------


      Title:    

         

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3

CANADIAN BASE RATE NOTE

     
C$                        
  Cleveland, Ohio

                          , 200     

     FOR VALUE RECEIVED, the undersigned [                   ], a [Canadian    
               ] (herein, together with its successors and assigns, the
“Borrower”), hereby promises to pay to the order of [                        ]
(the “Lender”), in lawful money of Canada and in immediately available funds, at
the [Canadian Payment Office] (such term and certain other terms used herein
without definition shall have the meanings ascribed thereto in the Credit
Agreement referred to below) of NATIONAL CITY BANK, CANADA BRANCH, the principal
sum of                          (C$                   ) or, if less, the then
unpaid principal amount of all Canadian Base Rate Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, on the Commitment Termination
Date.

     The Borrower promises also to pay interest in like currency and funds at
the Canadian Payment Office on the unpaid principal amount of each Canadian Base
Rate Loan made by the Lender from the date of such Canadian Base Rate Loan until
paid at the rates and at the times provided in section 4.02 of the Credit
Agreement.

     This Canadian Base Rate Note is one of the Notes referred to in the Credit
Agreement, dated as of November 19, 2004, among the Borrower, RPM International
Inc., the Foreign Subsidiary Borrowers from time to time party thereto, the
lenders from time to time party thereto (including the Lender), National City
Bank, as the Administrative Agent, the LC Issuer and the Swing Line Lender (as
may be amended, restated or otherwise modified from time to time, the “Credit
Agreement”), and is entitled to the benefits thereof and of the other Loan
Documents. As provided in the Credit Agreement, this Canadian Base Rate Note is
subject to mandatory repayment prior to the Commitment Termination Date, in
whole or in part.

     In case an Event of Default shall occur and be continuing, the principal of
and accrued interest on this Canadian Base Rate Note may be declared to be due
and payable in the manner and with the effect provided in the Credit Agreement.

     The Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Canadian Base Rate Note. No failure to exercise, or
delay in exercising, any rights hereunder on the part of the holder hereof shall
operate as a waiver of any such rights.

     This Canadian Base Rate Note shall be construed in accordance with and be
governed by the laws of the State of Ohio, without regard to principles of
conflict of law.

 



--------------------------------------------------------------------------------



 



     THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
CANADIAN BASE RATE NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

     IN WITNESS WHEREOF, the Borrower has executed this Canadian Base Rate Note
as of the date first written above.

                  [                                                  ]
 
           

  By:                

--------------------------------------------------------------------------------


      Name:    

         

--------------------------------------------------------------------------------


      Title:    

         

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4

BA EQUIVALENT NOTE

     
C$                        
  Cleveland, Ohio

                     , 200     

     FOR VALUE RECEIVED, the undersigned [                        ], a [Canadian
                   ] (herein, together with its successors and assigns, the
“Borrower”), hereby promises to pay to the order of [                          
           ] (the “Lender”), in lawful money of Canada and in immediately
available funds, at the Canadian Payment Office (such term and certain other
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement referred to below) of NATIONAL CITY BANK, CANADA BRANCH,
the principal sum of                                                          
(C$                   ) or, if less, the then unpaid principal amount of all BA
Equivalent Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, on the Commitment Termination Date.

     The Borrower promises also to pay interest in like currency and funds at
the Canadian Payment Office on the unpaid principal amount of each BA Equivalent
Loan made by the Lender from the date of such BA Equivalent Loan until paid at
the rates and at the times provided in section 4.02 of the Credit Agreement.

     This BA Equivalent Note is one of the Notes referred to in the Credit
Agreement, dated as of November 19, 2004, among the Borrower, RPM International
Inc., the Foreign Subsidiary Borrowers from time to time party thereto, the
lenders from time to time party thereto (including the Lender), National City
Bank, as the Administrative Agent, the LC Issuer and the Swing Line Lender (as
may be amended, restated or otherwise modified from time to time, the “Credit
Agreement”), and is entitled to the benefits thereof and of the other Loan
Documents. As provided in the Credit Agreement, this BA Equivalent Note is
subject to mandatory repayment prior to the Commitment Termination Date, in
whole or in part.

     In case an Event of Default shall occur and be continuing, the principal of
and accrued interest on this BA Equivalent Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

     The Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this BA Equivalent Note. No failure to exercise, or
delay in exercising, any rights hereunder on the part of the holder hereof shall
operate as a waiver of any such rights.

     This BA Equivalent Note shall be construed in accordance with and be
governed by the laws of the State of Ohio, without regard to principles of
conflict of law.

 



--------------------------------------------------------------------------------



 



     THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS BA
EQUIVALENT NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

     IN WITNESS WHEREOF, the Borrower has executed this BA Equivalent Note as of
the date first written above.

                  [                                                  ]
 
           

  By:                

--------------------------------------------------------------------------------


      Name:    

         

--------------------------------------------------------------------------------


      Title:    

         

--------------------------------------------------------------------------------

 